      Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 1 of 157




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             C.A. No. 1:18-cr-340 (LGS)

United States of America

                           Plaintiffs,

v.

SOHRAB SHARMA, ET. AL.,


                           Defendants.




REVISED ANCILLARY PETITION FOR HEARING TO ADJUDICATE VALIDITY OF
  LEGAL INTEREST AND RIGHT TO FORFEITED PROPERTY UNDER 21 U.S.C.
                            § 853(N)(1)




                                         i
          Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 2 of 157




                                                    TABLE OF CONTENTS
BACKGROUND ............................................................................................................................ 1
     I. CLAIMANTS HAVE A SUPERIOR INTEREST IN THE SEIZED ETHER ................ 10
          A.      Claimants’ Judgment Liens Demonstrate a Legal Interest in the Specific Seized
                  Ether ......................................................................................................................... 11
          B       Claimants Rensel, He, Hao Poon, Fung Poon, Lee, and Ganczarek’s Interest in the
                  Seized ETH is Demonstrated as their Ethereum Investments are Directly Traceable
                  to the Seized Ether ................................................................................................... 12
                  1. Flow of Claimants’ Contributions to the Centra Token Owner Wallet, Centra
                     Routing Wallet 6, and Centra Routing Wallet 5.................................................. 14
                  2. Flow of Claimants’ Contributions From Centra Routing Wallet 5 to the Seizure
                     Wallet................................................................................................................ .. 17
                  3. Claimant He’s Bitcoin Investments ..................................................................... 22
     II. CLAIMANTS ARE ENTITLED TO THE RETURN OF THE THEIR ETHER IN THE
         SEIZURE WALLET ......................................................................................................... 23
     III. SHARMA DOES NOT HAVE ANY VESTED INTEREST IN THE SEIZED ETHER
          BECAUSE THE VICTIM FUNDS WERE SEIZED FROM CENTRA TECH, INC.,
          NOT DEFENDANT SHARMA ....................................................................................... 24
          A.      Claimants Have Standing to Challenge the Nexus of Their Forfeited Property in a §
                  853 Ancillary Hearing Under the Due Process Clause ............................................ 24
          B.      The Government Has No Vested Interest in the Claimants’ Ether Because the
                  Ether’s Nexus is to Centra Tech—Not to Defendant Sharma ................................. 26
     IV.CLAIMANTS’ INTEREST IN THE SEIZED ETHER IS SUPERIOR IN TIME TO
        SHARMA'S INTEREST................................................................................................... 33




                                                                       ii
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 3 of 157




       Jacob Zowie Thomas Rensel (“Rensel”), Wang Yun He (“Yun He”), Chi Hao Poon (“Hao

Poon”), King Fung Poon (“Fung Poon”), Jae J. Lee (“Lee”), Mateusz Ganczarek (“Ganczarek”),

and Rodney Warren (“Warren”) (collectively, “Plaintiffs” or “Claimants”)1 are each investor-

victims of Centra Tech, Inc.’s (“Centra Tech”) extensive fraud to which Sohrab Sharma

(“Sharma”), Raymond Trapani (“Trapani”) and Robert Farkas (“Farkas”) have pled guilty to in

this action (the “Criminal Action”) hereby petition, pursuant to Rule 32.2 of the Federal Rules of

Criminal Procedure and 21 U.S.C. § 853(n), for a hearing to adjudicate the validity of Claimants’

interest in a portion of the 100,000 Ethereum (“ETH”) seized from Centra Tech by the Federal

Bureau of Investigations (“FBI”) on behalf of Centra Tech’s victims (“Centra Victims”) in 2018

(the “Seized ETH” or “Victim Funds”).

                                        BACKGROUND

Centra Tech’s Corporate Structure

       1.      Defendants Sharma, Farkas and Trapani (collectively, the “Founder Defendants”)

founded Centra Tech in July 2017, see Indictment, ECF 14 ¶16, and it was incorporated under the

laws of Delaware on July 27, 2017. See ECF No. 127-1 (Delaware state corporate records

previously filed as Exhibit A to Defendants’ Joint Omnibus Reply in further support of their

Motion to Dismiss).

       2.      Defendant Sharma was Centra Tech’s President, CEO, and sole Director until

October 27, 2017. Since that date, Centra Tech’s Board of Directors has been comprised of

Defendant Farkas and Defendant Trapani’s now deceased grandfather, William Hagner

(“Hagner”). See ECF No. 81-1 (October 27, 2017 Action of the Board of Directors of Centra Tech



1Claimants are plaintiffs in a civil action pending in the Southern District of Florida captioned
Rensel v. Centra Tech, Inc. et al, 17cv24500 (“Civil Action”).



                                                 1
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 4 of 157




signed by Defendant Sharma which removed Sharma as a Director and appointed Hagner and

Defendant Farkas the sole Directors of Centra Tech), and ECF No. 81-3 (October 27, 2017 Action

of the Board of Directors of Centra Tech signed by Defendant Sharma which removed Sharma as

an Officer of the company, and appointed Hagner as Centra Tech’s President and Farkas as its

“Secretary and Treasurer; with full authority to control the Company bank accounts”).2

       3.         At present, Defendant Farkas is the only living director of Centra Tech, and thus

“the only individual with the ability to make corporate decisions on behalf of Centra Tech, Inc.”

ECF No. 81 (Defendant Sharma’s opposition to the Government’s motion to revoke bail), at 2

(“On October 27, 2017, Sam Sharma was removed as a director and President of Centra Tech, Inc.

so he has no legal authority to act on behalf of Centra Tech, Inc. as that power vests in the Board

of Directors.”)

Centra Tech’s Fraudulent ICO

       4.         Centra Tech was a start-up company that purported to develop and market the

Centra Debit Card, which the company claimed would permit individuals to store and spend

their cryptocurrencies, including bitcoin (“BTC”) and ETH, in real time at any vendor that

accepted Visa or Mastercard. See Indictment, ECF No. 14 ¶1. To finance Centra Tech’s operations

and development of the Centra Debit Card and related products, Centra Tech conducted an “initial

coin offering”, during which it accepted digital funds from Centra Victims in exchange for

unregistered securities in the form of Centra Tokens (“CTR”). Id., ¶3.




2 See also ECF No. 405, Government’s Sentencing Memorandum as to Defendant Farkas, at 20
(“On October 27, 2017, Sharma signed corporate resolutions: (a) removing himself from his
positions as a Director and President of Centra Tech; (b) appointing Trapani’s grandfather,
William Hagner, as a Director and President of Centra Tech; and (c) appointing Farkas as a director
of Centra Tech with full authority to control the company bank accounts.”).



                                                  2
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 5 of 157




       5.       The Founder Defendants engaged in a scheme to defraud investors in the Centra

ICO, including Claimants, through the sale of unregistered securities and a series of material

misrepresentations and omissions (the “Centra Fraud”). Id., ¶16.

       6.       Defendants’ criminal conduct in connection with the Centra Fraud resulted in

Centra Tech obtaining the Victim Funds from Claimants and other Centra Victims. Id; see also

ECF No. 209 (The Government’s Opposition to Defendants Sharma and Farkas’s Motion to Return

Ether), at 7 (“As a result of the defendants’ fraudulent conduct, Centra Tech raised tens of millions

of dollars in assets from victims during the ICO from approximately July 30, 2017 through October

5, 2017.”).

       7.       On October 17, 2017, Centra Tech moved the overwhelming majority of the

cryptocurrency it received from Centra ICO investors (i.e., the 100,000 ETH) into a wallet with

the public address of 0x494C7f57396CE9ef51A49B1377d40c3e095b206F (the “First ICO

Wallet”). This 100,000 ETH “includes proceeds that were originally sent in other currencies such

as Bitcoin.”3

Centra Tech Faces Parallel Civil, Criminal, and SEC Actions

       8.       On November 29, 2017, the Securities and Exchange Commission issued a

subpoena to Centra Tech, care of its outside counsel, Ballard Spahr LLP compelling the production

of a variety of documents related to the Centra ICO. See Exhibit 1, FBI Agent Kristin Allain’s

Affidavit in Support of Seizure Warrant Pursuant to 18 U.S.C. 981 as to 91,000 of the 100,000

ETH in Victim Funds (the “91,000 ETH Seizure Affidavit”), at ¶8.a. That same day, “Centra

Tech transferred all of the digital assets in that digital wallet [the First ICO Proceeds Wallet],




3See Civil Action, ECF No. 85-2, attached as Exhibit 3 (April 12, 2018 email from Centra Tech
and the Founder Defendants’ counsel regarding the Centra ICO proceeds)


                                                 3
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 6 of 157




including the [91,000 ETH], to a different digital wallet with its own unique passcode” Id. ¶8.b.ii

(emphasis added). The wallet that Centra Tech transferred the 100,000 ETH to has the public

address of 0xdA6F983076725cB2899205A16E16d1ed60a0067A (the “Seizure Wallet”), and is

the wallet from which the government seized the Centra Tech Victim Funds.

       9.      On December 13, 2017, the Civil Action was initiated against, inter alia, Centra

Tech, Sharma, Farkas, and Trapani (collectively, the “Centra Defendants”). See Civil Action, at

ECF No. 1. On March 31, 2018, the Criminal Action was initiated against Sharma and Farkas and

each individual was arrested on April 1, 2018. ECF No. 1. Both the Civil Action and Criminal

Action concern identical facts and substantively identical claims arising from the Founder

Defendants orchestrating the fraud on Centra Tech’s investors. See Complaint, at ¶ 3; see

generally, Criminal Complaint. Thereafter, on April 18, 2018, a similar Criminal Action was filed

against Trapani.

       10.     On April 5, 2018, Claimants filed an emergency renewed application for a

temporary restraining order imposing an asset freeze over the Victim Funds. See Civil Action,

ECF No. 54 (“TRO Application”). On April 12, 2018, the Centra Defendants consented to the

issuance of a preliminary injunction imposing an asset freeze over the full 100,000 ETH of Victim

Funds raised from Plaintiffs and the putative class.4 See also Rensel v. Centra Tech, Inc., No. 17-

24500-CIV, 2018 WL 4410126, at *4 (S.D. Fla. June 25, 2018), report and recommendation

adopted, No. 17-24500-CIV, 2018 WL 4828444 (S.D. Fla. Sept. 25, 2018) (“In its Response, the

Defendants state that “Centra Tech consents to an order enjoining Centra Tech from accessing the



4 See Exhibit 3 (April 12, 2018 email from defense counsel consenting to such terms). Indeed,
the Centra Defendants also consented to an asset freeze covering the full 100,000 ETH in their
papers concerning Plaintiffs’ application for an asset freeze (Civil Action, ECF No. 63 at 4) as
well as in open court during the hearing on the matter (Id. at ECF Nos. 85-3 at 76, 83, and 99).



                                                4
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 7 of 157




assets in the ICO Wallet for any purpose other than complying with the Seizure Warrant (and to a

preliminary injunction of the same scope).” ECF No. 63, Response at 4. Centra Tech further

“consents to the entry of a preservation order” “to the extent that Centra Tech is currently in

possession of or has returned to it any materials relevant to the instant matter.” ECF No. [63],

Response at 5.4 At oral argument, the Defendants further consented to entry of an asset freeze as

to the contents of the ICO Wallet, including the 8,932.325 Ether that was not subject to the

government's Seizure Warrant.”)

       11.     On April 13, 2018, the FBI sought a warrant of seizure pursuant to 18 U.S.C. § 981

with respect to 91,000 ETH of the Victim Funds. See Exhibit 1, 91,000 ETH Seizure Affidavit.

In requesting the 91,000 Seizure Warrant, FBI Agent Allain explained that the FBI was seeking

“to transfer the Subject Property [91,000 ETH] from the Digital Wallet set up by Centra Tech

to a secure digital wallet maintained by the FBI.” Id. ¶9.

       12.     Also on April 13, 2018, after obtaining the 91,000 ETH Seizure Warrant, given that

the ICO Wallet was owned and controlled by Centra Tech, the DOJ served the warrant on Centra

Tech’s outside counsel. See Civil Action, ECF No. 63-1, attached as Exhibit 4 (declaration of

Centra Tech’s outside counsel in support of the Centra Defendants’ response to the TRO

Application), at ¶6.

       13.     While attempting to seize the Victim Funds and thereafter, the DOJ consistently

maintained that its efforts were meant to secure the funds for the benefit of the Centra Victims.

See, e.g., ECF No. 77, Motion for Revocation of Defendant Sharma’s Bail, at 14 (“Sharma has

thus repeatedly misrepresented material facts to the SEC, the Government and the FBI, and this

Court – all in an effort to hide his access to significant assets that belong to Centra Tech

victims.”) (emphasis added).




                                                 5
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 8 of 157




       14.     On May 10, 2018, the government moved 91,000 of the Victim Funds to the public

wallet with the address 0x5B011E46FE3b44125633ab13CE33232a8561DbDD.

       15.     On June 25, 2018, Magistrate Judge Simonton recommended in Claimants’ Action

in the Southern District of Florida that an asset freeze be imposed over the Victim Funds. Rensel

v. Centra Tech, 2018 WL 4410126, report and recommendation adopted, 2018 WL 4828444.

Shortly thereafter, the Centra Defendants filed an emergency motion to modify the asset freeze

and revoke their consent as to 9,000 of the 100,000 ETH. Civil Action, see Exhibit 2, FBI Agent

Brandon Racz Affidavit in Support of Seizure Warrant Pursuant to 18 U.S.C. 981 as to the 9,000

ETH (the “9,000 ETH Seizure Affidavit”), ¶16 (discussing circumstances surrounding Plaintiffs’

efforts to secure the ICO Funds). On September 25, 2018, Judge King in Claimants’ Civil Action

imposed an asset freeze covering 91,000 ETH of the ICO Funds contained in the digital wallet

currently secured by law enforcement. Id; Civil Action, at ECF No. 95.

       16.     In October 2018, the FBI sought a warrant of seizure pursuant to 18 U.S.C. § 981

as to the remaining 9,000 ETH in the ICO Wallet. See Exhibit 2, 9,000 ETH Seizure Affidavit.

In requesting the 9,000 ETH Warrant, Agent Racz explained that seizure was necessary as the

Centra Defendants in the Civil Action “revoked their consent to the seizure of the remaining 9,000

Ether units in the Seizure Wallet, and Judge King issued a preliminary injunction on or about

September 25, 2018 that imposes an asset freeze over the 91,000 Ether units that are currently held

in a digital wallet controlled by law enforcement but does not freeze or otherwise protect the

remaining 9,000 Ether units in the Seizure Wallet.” Id. ¶16.

       17.     On November 8, 2018, the government moved the remaining 9,000 of the Victim

Funds to the public wallet with the address 0x7f98B3890b57992Ba0A328698E0920921332F32C.

Claimants Secure Judgment Liens against the Seized ETH




                                                6
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 9 of 157




       18.       On December 13, 2019, after two years of actively litigating their claims against

the Centra Defendants, Claimants secured entry of a final default judgment against Centra Tech.

See Civil Action, ECF No. 263 (Order Granting Plaintiffs’ Motion for Default Judgment), attached

as Exhibit 5. The Court determined that “the proper computation of Plaintiffs’ damages is the

value of the BTC or ETH consideration paid for CTR Tokens reduced by the amount realized

through that sale of CTR Tokens on the date of sale, if any.” Id. at 5.

       19.       That same day, Centra Tech filed a motion for reconsideration of the Court’s

computation of Plaintiffs’ losses contained in the final default judgment. On January 31, 2020,

the District Court held a hearing on Defendant Centra Tech’s challenges to the calculation of

Plaintiffs’ losses attributable to the Centra Fraud. See ECF No. 276 (Order Denying Motion for

Reconsideration), attached as Exhibit 6, at 1. On February 4, 2020, the District Court issued an

order denying Centra Tech’s motion for reconsideration and reaffirming the final default judgment

entered in favor of Plaintiffs upon finding: “The basis of Centra Tech’s argument is that the Court

should calculate damages using the dollar value of the cryptocurrency originally paid by each

Plaintiff to purchase CTR Tokens. (ECF No. 264 at 6.) The Plaintiffs, however, did not use U.S.

dollars to pay for the CTR Tokens and this measure of damages would not place investors back in

their pre-investment position. Accordingly, the Court finds no basis to reconsider its prior ruling.”

Id. at 3–4. The Court’s final judgments recognized that:

             •   “Plaintiff He purchased 1,283,717 CTR Tokens in exchange for 203.0054
                 BTC and 511.35 ETH. (ECF No. 260-3 at ¶ 4.) When He sold those CTR
                 Tokens, he received less than 66.7 BTC in exchange. (Id. at ¶ 5.) He’s total
                 losses as a result of his investment in CTR Tokens is 136.3069 BTC and
                 511.35 ETH. (Id. at ¶ 6.) The dollar value of that BTC and ETH on the
                 dates of He’s sales was $2,672,864.54. (Id. at ¶¶ 7-10.).”
             •   Plaintiff Rensel purchased 13,369 CTR Tokens in exchange for 23.4 ETH.
                 When Rensel sold those CTR Tokens he received BTC worth less than 23.4
                 ETH. (ECF No. 260-2 at ¶ 6.) Specifically, he received 1.18964396 BTC,



                                                  7
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 10 of 157




                 then worth 23.1228 ETH. (Id. ¶ 7–8.) Accordingly, Rensel’s total losses as
                 a result of investing in CTR Tokens is 1.177 ETH. (Id. ¶ 9.)
             •   Plaintiff Poon purchased 68,000 CTR Tokens in exchange for 160 ETH.
                 (ECF No. 97 at ¶ 40.) Accordingly, Plaintiff Poon’s total losses from
                 investing in CTR Tokens is 160 ETH.
             •   Plaintiff King Fung Poon purchased 56,000 CTR Tokens in exchange for
                 100 ETH. (ECF No. 97 at ¶ 42.) Accordingly, Plaintiff King Fung Poon’s
                 total losses from investing in CTR Tokens are 100 ETH.
             •   Plaintiff Lee purchased 6,000 CTR Tokens in exchange for 30 ETH. (ECF
                 No. 260-4 at ¶ 5.) Accordingly, Plaintiff Lee’s total losses from investing
                 in CTR Tokens are 30 ETH. (Id. ¶ 6.)
             •   Plaintiff Ganczarek purchased 8,204.99 CTR Tokens in exchange for 40
                 ETH and 0.026111 BTC. (ECF No. 260-5 at ¶ 5.) Accordingly, Plaintiff
                 Ganczarek’s total losses from investing in CTR Tokens are 40 ETH and
                 0.026111 BTC. (Id. ¶ 7.)
             •   Plaintiff Warren purchased 39,528 CTR Tokens in exchange for
                 1.75796768 BTC. (ECF No. 260-6 at ¶ 4.) Accordingly, Plaintiff Warren’s
                 total losses from investing in CTR Tokens are 1.75796768 BTC. (Id. ¶ 6.).
The grand total of Plaintiffs’ Final Judgments added together is three million, four hundred

and thirteen thousand, nine hundred and one dollars and sixty-eight cents ($3,413,901.68) (the

“Total Judgment Figure”). Id. at ECF No. 308.

       20.       On March 24, 2020, Plaintiffs filed a motion for entries of Form AO 450s setting

forth final judgment of Plaintiffs against Defendant Centra Tech. Civil Action, ECF No. 293. This

motion was granted on June 5, 2020. Id. at ECF No. 299. Accordingly, on June 8, 2020, judgment

was entered on Form AO 450s (the “AO 450s”) for each individual Claimant against Centra Tech.

Id. at ECF Nos. 300-06 (the “Final Judgments”). The AO 450s set the following as Final Judgments

against Centra Tech:

   •   Plaintiff Jacob Zowie Thomas Rensel: “the amount of four hundred and seven
       dollars and seventy-nine cents ($407.79), which includes prejudgment interest at
       the rate of 6.89% per annum beginning on July 23, 2017 through December 13,
       2019, plus post judgment interest at the rate of 1.57% per annum, computed daily
       to the date of payment and compounded annually, along with costs.” Id. at ECF No.
       300.



                                                 8
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 11 of 157




   •   Plaintiff Wang Yun He: “the amount of three million, one hundred and thirteen
       thousand, three hundred and thirty-fixe dollars and forty-nine cents
       ($3,113,335.49), which includes prejudgment interest at the rate of 6.89% per
       annum beginning on July 23, 2017 through December 13, 2019, plus post judgment
       interest at the rate of 1.57% per annum, computed daily to the date of payment and
       compounded annually, along with costs.” Id. at ECF No. 301.
   •   Plaintiff Chi Hao Poon: “the amount of one hundred and twenty-nine thousand, six
       hundred and seventy-seven dollars and eighty-seven cents ($129,677.87), which
       includes prejudgment interest at the rate of 6.89% per annum beginning on July 23,
       2017 through December 13, 2019, plus post judgment interest at the rate of 1.57%
       per annum, computed daily to the date of payment and compounded annually, along
       with costs.” Id. at ECF No. 302.
   •   Plaintiff King Hung Poon: “the amount of eighty-one thousand forty-eight dollars
       and sixty-seven cents ($81,048.67), which includes prejudgment interest at the rate
       of 6.89% per annum beginning on July 23, 2017 through December 13, 2019, plus
       post judgment interest at the rate of 1.57% per annum, computed daily to the date
       of payment and compounded annually, along with costs.” Id. at ECF No. 303.
   •   Plaintiff Jae J. Lee: “the amount of twenty-four thousand, three hundred fourteen
       dollars and sixty cents ($24,314.60), which includes prejudgment interest at the rate
       of 6.89% per annum beginning on July 23, 2017 through December 13, 2019, plus
       post judgment interest at the rate of 1.57% per annum, computed daily to the date
       of payment and compounded annually, along with costs.” Id. at ECF No. 304.
   •   Plaintiff Mateusz Ganzarek: “the amount of thirty-two thousand, nine hundred
       twenty-three dollars and twenty-four cents ($32,923.24), which includes
       prejudgment interest at the rate of 6.89% per annum beginning on July 23, 2017
       through December 13, 2019, plus post judgment interest at the rate of 1.57% per
       annum, computed daily to the date of payment and compounded annually, along
       with costs.” Id. at ECF No. 305.
   •   Plaintiff Rodney Warren: “the amount of thirty-nine thousand, one hundred ninety-
       four dollars and three cents ($39,194.02) [sic], which includes prejudgment interest
       at the rate of 6.89% per annum beginning on July 23, 2017 through December 13,
       2019, plus post judgment interest at the rate of 1.57% per annum, computed daily
       to the date of payment and compounded annually, along with costs.” Id. at ECF No.
       306.
       21.    On June 8, 2020, Plaintiffs’ counsel contacted the government attorneys in this

Action to inform them that the Claimants had secured certified final judgments against Centra

Tech in their favor, and requested a meet-and-confer to discuss Plaintiffs’ request that the

government to utilize the “quick release” mechanisms available under 28 C.F.R. § 8.7 to release

an amount of ETH from the Victim Funds necessary to satisfy the final judgments obtained by


                                                9
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 12 of 157




Plaintiffs. On July 6, 2020, counsel for Claimants and the DOJ held a telephonic conference to

discuss Plaintiffs’ request. During that conference, the DOJ declined Plaintiffs’ request for the

DOJ to exercise its discretion to utilize the “quick release” to satisfy Plaintiffs’ final judgments

against Centra Tech.

         22.   On July 21, 2020, Plaintiffs filed their Motion for a Writ of Execution against

Centra Tech (the “Florida Writs of Execution”). Id. On July 22, 2020, the Florida Writs of

Execution were issued. Civil Action, ECF No. 309.

         23.   Concurrently with obtaining the Florida Writs of Execution, Plaintiffs also sought

writs of execution for enforcement of their Final Judgments in New York (the “New York Writs

of Execution”). The New York Writs of Execution were issued by the Southern District of New

York on August 8th, 2020, against the U.S. Attorney’s Office for the Southern District of New

York.5

         24.   On November 19, 2020, the United States posted their notice of their intent to

complete the forfeiture process for the “100,000 Ether units that the Federal Bureau of

Investigation (the "FBI") seized in 2018 from the Defendant's digital Ether wallet.” See Notice of

Forfeiture, S3 18 CR. 340. The Notice of Forfeiture provided for sixty (60) days to file a petition

in response. Claimants filed a timely petition asserting their interest in the seized Ether.

I.       CLAIMANTS HAVE A SUPERIOR INTEREST IN SEIZED ETHER

         25.   The government has repeatedly and correctly observed that Centra Tech, Sharma,

Trapani, and Farkas “engaged in a scheme to induce victims to invest digital funds worth millions

of dollars for the purchase of unregistered securities.” Exhibit 2, 9,000 ETH Seizure Affidavit, at




5 See Exhibit 7; Case Nos. 1:20-mc-00232; 1:20-mc-00267; 1:20-mc-00268; 1:20-mc-00269;
1:20-mc-00272; 1:20-mc-00273; 1:20-mc-00274.


                                                  10
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 13 of 157




¶ 10-b. Claimants here are those victims. They invested millions of dollars’ worth of digital funds

to purchase unregistered CTR securities, and it is those digital funds that are sitting in the Seizure

Wallet seized from Centra Tech by the FBI.

       A.      Claimants’ Judgment Liens Demonstrate a Legal Interest in the Specific
               Seized Ether

       26.     As noted supra, the New York Writs of Execution were issued by the Southern

District of New York on August 8th, 2020, against the U.S. Attorney’s Office for the Southern

District of New York.6 Each of the New York Writs of Execution directed the Marshal of the

Southern District to collect on the final judgments using the:

        “goods and chattels of Centra Tech, Inc., held in the possession of The Department
       of Justice, Southern District of New York, accessible at Ethereum Wallet Nos.:
       0xc8E0C9ba619f64c948B065a70f4085FDBAf9316D                                       and
       0x7f98B3890b57992Ba0A328698E0920921332F32C; and including those goods
       and chattels of Centra Tech, Inc. seized in connection with the criminal prosecution,
       USA v. Sharma, et al., Case No. 1:18-00340”
Id.
       27.     On September 2, 2020, Plaintiffs delivered the New York Writs of Execution to the

United States Marshal Service of the Southern District of New York. See Exhibit 8 [email to the

USMS attaching the Writs]. Accordingly, a judgment lien was created against the Seized ETH

on September 2, 2020. See, e.g., U.S. S.E.C. v. Universal Exp., Inc., No. 04 CIV. 2322 (GEL),

2008 WL 1944803, at *5 (S.D.N.Y. Apr. 30, 2008) (“Under New York law, a ‘judgment lien is

created when a writ of execution is delivered to the sheriff.’”) (quoting Mongelli v. Mongelli, 849

F.Supp. 215, 219 (S.D.N.Y.1994)); see also N.Y. C.P.L.R. 5202 (McKinney): Practice

Commentaries, Richard C. Kelly, C5202:2. Execution Creditor Versus Transferee (“It should be

noted that CPLR 5202 speaks only of delivering the execution to a “sheriff.” If one of the lower


6 See Exhibits 7; Case Nos. 1:20-mc-00232; 1:20-mc-00267; 1:20-mc-00268; 1:20-mc-00269;
1:20-mc-00272; 1:20-mc-00273; 1:20-mc-00274.


                                                 11
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 14 of 157




courts is involved, however, and its enforcement officers are marshals or constables, delivery to

one of them is the equivalent of delivery to a sheriff. See § 701(b) in the New York City Civil

Court Act and in the Uniform District, City and Justice court acts, McKinney's Vol. 29A, Parts 2

and 3.”).

       28.     Accordingly, because the New York Writs of Execution identify the specific Seized

ETH, and were served on the U.S. Marshal Service on September 2, 2020, Claimants have

demonstrated a “lien against specifically-identified property” (ECF No. 468, at 12) and thus, have

standing to contest the government’s forfeiture.

       29.     After delays related to the COVID-19 pandemic, in which the U.S Marshals Service

for the Southern District of New York could not and would not effect personal service for an

indefinite period of time, the New York Writs of Execution were personally served on the United

States Attorney’s Office for the Southern District of New York on November 23, 2020

       B       Claimants Rensel, He, Hao Poon, Fung Poon, Lee, and Ganczarek’s Interest
               in the Seized ETH is Demonstrated as their Ethereum Investments are
               Directly Traceable to the Seized Ether

       30.     Where Claimants and other victims invested Ether in the Centra Tech ICO, they

did so by sending Ether from their own wallets to Centra Tech smart contract wallets. The vast

majority of this Ether was then transferred through wallets controlled by Centra Tech, before

ultimately being placed in the wallet seized by the FBI. These transactions are recorded on the

Ethereum blockchain and can be viewed by anyone. There is thus a clear, permanent record,

showing the flow of Ether from each Claimant to the Seizure Wallet.




                                                   12
          Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 15 of 157




          31.     Between September 21, 2017 and September 24, 2017, Claimant He invested a total

of 511.35 Ether in the Centra ICO by sending seven separate Ether transactions from his Ethereum

Wallet to the widely publicized Centra smart contract7 address. See Civil Action, ECF No. 263-3.

          32.     Claimant Rensel invested 16.1 Ether in the Centra ICO by sending it from his

Ethereum Wallet to the Centra Smart Contract on July 30, 2017. See Civil Action, ECF No. 263-

2).

          33.     Between September 11, 2017 and September 16, 2017, Claimant Ganczarek

invested a total of 40 Ether in the Centra ICO by sending two separate Ether transactions from his

Ethereum Wallet to the widely publicized Centra White List address. See Civil Action, ECF No.

263-5).

          34.     Claimant Lee invested 30 Ether in the Centra ICO by sending it from his Ethereum

Wallet to the Centra White List on September 16, 2017. See Civil Action, ECF No. 263-4.

          35.     Between August 17, 2017 and September 15, 2017, Claimant Hao Poon invested a

total of 160 Ether in the Centra ICO by sending two Ether transaction from his Ethereum Wallet

to the widely publicized Centra White List address and a separate Ether transaction to the Centra

Smart Contract. See Civil Action, ECF Nos. 239-8, 239-10.

          36.     Claimant Fung Poon invested 100 Ether in the Centra ICO by sending it from his

Ethereum Wallet to the Centra Smart Contract on August 25, 2017. See Civil Action, ECF Nos.

239-8, 239-9.

          37.     Claimants’ Ether investments are summarized in the chart below:

    Claimant    Date        Ether           Sent to
           He                               Centra Smart Contract; TX ID:
                9/21/2017           13.97   0xd59e3cf1d7f3aea472abd411aad2a5c8420e6228faa2da95f3517c079771b29c



7The government and FBI Special Agent Brandon S. Racz have referred to this wallet as the
Centra Sale Wallet.


                                                         13
          Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 16 of 157




                                           Centra Smart Contract; TX ID:
                 9/24/2017          75.7   0xa7d7afc69922503ff686a3e3f895fb149652fd5ccbb347e79ac70d4276ac88f9
                                           Centra Smart Contract; TX ID:
                 9/24/2017          76.9   0x7916fdc3b74afc346c3a59cbef76bc368d42a8da155a765d791a54539b9b36f6
                                           Centra Smart Contract; TX ID:
                 9/24/2017         34.91   0xf01deeb32f3abac0538c20fdd33a1f99492ac5362a6f775d442c907b5ffb510b
                                           Centra Smart Contract; TX ID:
                 9/24/2017         96.51   0xfd9b9d87624c5349540722a721f4af82d927071051c95f0ad2611fdbb573bcea
                                           Centra Smart Contract; TX ID:
                 9/24/2017         91.18   0x69c5aa45fd3916643ade84bac41801cbd046a60719a9b41c3feb48579c2d8837
                                           Centra Smart Contract; TX ID:
                 9/24/2017        122.18   0x7ac891a6298217d6eb1ff3aabaecc44cba7807efc34a3abc29143df2ccd39772
        Rensel                             Centra Smart Contract; TX ID:
                                           0x4b378f788fc8ae583bc8dc3523dc99d65dcda11594de7d2c771279e7dfea546c;
                 7/30/2017          16.1   0x54e5b1c12820484569f7413f1633400c868ba3d5dd77830ec1a10be38750d54d
     Ganczarek                             Centra White List; TX ID:
                 9/11/2017           25    0x004f7c6b2cf9d72cbab0d8c1099220e5aab229918a0b7667f7087ba9f255ae48
                                           Centra White List; TX ID:
                 9/16/2017           15    0xcd3bb3fcbd245907cdf1cde2700465bbee9beb47c814a9821832b0059527d392
           Lee                             Centra White List; TX ID:
                 9/16/2017           30    0x87a6f86583dd3d934b8840bc05836220fa04daf954dce3c0f7e56881c0a07102
     Hao Poon                              Centra Smart Contract; TX ID:
                 8/17/2017          100    0x133087ecf073ecfc4ab6c6b293fd6993575d202d1c8db8a1b06c85cb6f733973
                                           Centra White List; TX ID
                 9/15/2017           60    0xdf88b3244d4d9820c3555873cca388de93e77ba7edf84b25cbdba8a3d56e2731
     Fung Poon                             Centra Smart Contract
                 8/25/2017          100    0xe0be84dfe619e02ad91dede5dc38976c6ade65dbefa8e4ce01a835d3e39431e9

                   1.        Flow of Claimants’ Contributions to the Centra Token Owner Wallet,
                             Centra Routing Wallet 6, and Centra Routing Wallet 5

          38.      As FBI Special Agent Brandon S. Racz observed, the Centra Smart Contract, the

Centra White List Wallet, and the Centra Token Wallet “forwarded virtually all of the Ether that

they received during Centra Tech’s ICO to the Centra Token Owner Wallet,” and that “most of

the Ether in the Centra Token Owner Wallet was forwarded, through the Centra Routing Wallets,

to the Seizure Wallet.” Exhibit 2, 9,000 ETH Seizure Affidavit, at ¶ 22(c). The Centra Token

Owner Wallet has the address of 0x387792f7d2AA6e7Fa1312261cF36F5F6f6b97c00. The funds

in the Seizure Wallet are thus directly traceable to Claimants’ investments in the Centra Tech ICO

through Ether contributions to the Centra Smart Contract and Centra White List smart contracts.

          39.      The Ethereum blockchain demonstrates that all of the ETH Claimants contributed

to         the          Centra        Tech         ICO          though         the        Centra          Sale




                                                       14
      Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 17 of 157




(0xbdb45d02d8ef8dc5e59aa58b26b99a4af3806baa)             and        Centra     White       List

(0x5d268508179db4da44de9057792758bff280e3ed) smart contracts was forwarded to the Centra

Token Owner Wallet (0x387792f7d2aa6e7fa1312261cf36f5f6f6b97c00).

      40.      Specifically, the Ethereum blockchain shows that all of the ETH received by the

Centra Sale (0xbdb45d02d8ef8dc5e59aa58b26b99a4af3806baa) smart contract was sent to the

Centra Token Owner Wallet (0x387792f7d2aa6e7fa1312261cf36f5f6f6b97c00):




https://explorer.bitquery.io/ethereum/smart_contract/0xbdb45d02d8ef8dc5e59aa58b26b99a4af38

06baa/graph.


      41.      Similarly,   nearly   all   ETH     received    by   the   Centra   White   List

(0x5d268508179db4da44de9057792758bff280e3ed) smart contract was also sent to the Centra

Token Wallet (0x387792f7d2aa6e7fa1312261cf36f5f6f6b97c00):




                                              15
      Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 18 of 157




https://explorer.bitquery.io/ethereum/smart_contract/0x5d268508179db4da44de9057792758bff2

80e3ed/graph




                                           16
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 19 of 157




               2.     Flow of Claimants’ Contributions From Centra Routing Wallet 5 to
                      the Seizure Wallet

         42.   After being transferred to the Centra Token Owner Wallet, the vast majority of ETH

was        subsequently      transferred      to           Centra      Routing     Wallet      6

(0x38874083663d11c952a7812acaf689bc3595588c), which in turn forwarded 90,000 Ether to

Centra Routing Wallet 5 (0x0e730c2731c875e4542c0da2425f5119175ff6d0) on September 27,

2020:




https://explorer.bitquery.io/ethereum/address/0x38874083663d11c952a7812acaf689bc3595588c/

graph


         43.   In addition to the 90,000 ETH which Centra Tech moved from the Centra Token

Owner Wallet to Centra Routing Wallet 6 (0x38874083663d11c952a7812acaf689bc3595588c),

it      also   transferred    3,952        ETH        to      Centra     Routing    Wallet     7

(0x332627ca1b5cfc9503c76910158a7b6aa1cac7da), 855 ETH to Centra Routing Wallet 4



                                                 17
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 20 of 157




(0x55107767b83a18b15258bfaf12ecb0dbe468dbe5), and approximately 1,456.9 ETH to other

addresses.

         44.   On      October        8,        2017,      Routing        Wallet        5

(0x0e730c2731c875e4542c0da2425f5119175ff6d0) transferred 10,000 ETH to Routing Wallet 4

(0x55107767b83a18b15258bfaf12ecb0dbe468dbe5), and 90,000 ETH to Centra Routing Wallet

3 (0x71e5a90eda0834bd0aaaae51314929bfd1ea4294):




https://explorer.bitquery.io/ethereum/address/0x0e730c2731c875e4542c0da2425f5119175ff6d0/

graph.


                                           18
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 21 of 157




         45.   On       October       10,        2017,      Routing        Wallet       3

(0x71e5a90eda0834bd0aaaae51314929bfd1ea4294) transferred 14,999 ETH to Routing Wallet 4

(0x55107767b83a18b15258bfaf12ecb0dbe468dbe5):




https://explorer.bitquery.io/ethereum/address/0x71e5a90eda0834bd0aaaae51314929bfd1ea4294/

graph.


         46.   Centra Routing Wallet 3 transferred the remaining 75,000 ETH to Routing

Wallet 2 (0x2fa49bd15512aa4a549b4ddb2181ca7edeab14b4):




                                            19
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 22 of 157




https://explorer.bitquery.io/ethereum/address/0x71e5a90eda0834bd0aaaae51314929bfd1ea4294/

graph.


         47.   Shortly      thereafter,     Centra         Routing        Wallet        4

(0x55107767b83a18b15258bfaf12ecb0dbe468dbe5) transferred 27,000 ETH also to Centra

Routing Wallet 2 (0x2fa49bd15512aa4a549b4ddb2181ca7edeab14b4):




                                           20
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 23 of 157




https://explorer.bitquery.io/ethereum/address/0x2fa49bd15512aa4a549b4ddb2181ca7edeab14b4/

graph.


         48.   The flow of the 100,000 ETH, including Claimants’ ETH, is directly traceable from

Centra Routing Wallet 2 (0x2fa49bd15512aa4a549b4ddb2181ca7edeab14b4) to the Seizure

Wallet (0xdA6F983076725cB2899205A16E16d1ed60a0067A):




https://explorer.bitquery.io/ethereum/address/0x2fa49bd15512aa4a549b4ddb2181ca7edeab14b4/

graph.


                                              21
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 24 of 157




               3.      Claimant He’s Bitcoin Investments

       49.     Where investors contributed Bitcoin or other cryptocurrencies, Centra Tech

“converted them into Ethereum, and sent the Ethereum to the smart contract. The result was that

(1) the contributor received Centra Tokens, and (2) Centra Tech received Ethereum. All such

Ethereum now resides in the ICO Wallet.” Civil Action, ECF No. 63 at 3, n. 3 (Defendants’

Response to Plaintiff’s Renewed Motion for a Temporary Restraining Order). It thus does not

matter whether a Claimants or other Centra Tech victim invested in the ICO using Ethereum,

Bitcoin, or another cryptocurrency. Regardless of the method of contribution, those funds

ultimately ended up in the Seizure Wallet.

       50.     Claimant He invested 150 Bitcoin in the Centra Tech ICO, by sending 50 Bitcoin

on September 26, 2017, 50 additional Bitcoin on September 28, 2017, and a final 50 Bitcoin

transaction on October 1, 2017. On the very next day, Sharma texted Trapani saying “Moved over

2500 [Ether] from that dude [REDACTED].” Exhibit 2, 9,000 ETH Seizure Affidavit, at ¶ 22(e).

And FBI Special Agent Brandon S. Racz stated that on or about that same date “approximately

2,500 Ether units were transferred from Centra Routing Wallet 4 to the Centra Routing Wallet 5.”

Id. at ¶ 22(h). Agent Racz continued, stating “there is evidence described below establishing

probable cause to believe that the remaining 9,000 Ether units in the Seizure Wallet are traceable,

in whole or substantial part, to transactions in which Centra Tech raised 7,500 Ether units from

Bitsset and 2,500 Ether units from an investor referred to by Sharma as [REDACTED] in exchange

for Centra tokens during the ICO Period, and both of these transactions are not included in the

91,000-Ether-unit-figure that Centra Tech has claimed represents the total of all the funds raised

through its ICO.” Id. at ¶ 18.

       51.     As 150 Bitcoin were worth approximately 2,500 Ether in October 2017, it is

overwhelmingly likely that the unnamed victim investor is Claimant He. In short, not only are the


                                                22
         Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 25 of 157




funds in the Seizure Wallet directly traceable to Claimants, but the government has long known

this to be so.

II.      CLAIMANTS ARE ENTITLED TO THE RETURN OF THE THEIR ETHER IN
         THE SEIZURE WALLET

         52.     Petitioners can prove superiority of their claims and entitlement to relief on the

merits “by establishing, through a preponderance of the evidence, one of two superior claims to

the property under § 853(n)(6).” U.S. v. Watts, 786 F.3d 152, 160 (2nd Cir. 2015).8 The Claimant

must demonstrate that he has “a legal right, title, or interest in the property, … that was vested in

the [Claimant] rather than the defendant or was superior to any right, title or interest of the

defendant at the time of the commission of the acts which gave rise to the forfeiture of the

property.” 21 U.S.C. § 853(n)(6)(A); Watts, 786 F.3d 152, 160 (2nd Cir. 2015). Thus Claimants

are entitled to relief if they can show either a superior vested interest or superiority in time under

§853(n)(6). Watts, 786 F.3d 152, 160 (2nd Cir. 2015). Here, Claimants can show superiority in

both.9

         53.     Claimants can show that Claimants’ right, title or interest was vested in the

Claimants rather than the defendant because Defendant Sharma never had any legitimate




8 Congress carved out this exception to 21 U.S.C. § 853(n) “to protect the rights of certain innocent
third parties.” U.S. v. Huntington Nat. Bank, 682 F.3d 429, 433 (6th Cir. 2012).
9 Forfeiture laws are based strongly in policy that cuts sharply against the Government’s attempted

misallocation of Claimants’ property. "The court understands that the purpose of 21 U.S.C. Section
853(c), vesting in the United States title to forfeited property, is not to divest innocent persons of
their legitimate interests in property." U.S. v. Tanner, 853 F.Supp. 190, 197 (W.D. Va.
1994). Here, the Government’s attempt to divest innocent Claimants of their legitimate interests
in their own property does just that. Moreover, "[t]he government steps into the shoes of the
defendant acquiring only the rights of the defendant at the time of the criminal acts, and nothing
more." Huntington Nat. Bank, 682 F.3d 429 at 433. The Government’s attempt to forfeit
Claimants’ property that is not vested in Defendant Sharma, and that Defendant Sharma has no
superior interest to, would afford Criminal Defendant Sharma rights far greater than what he
actually possesses.


                                                 23
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 26 of 157




ownership interest in Centra Tech’s Ether, and thus the interest in the Ether was vested solely in

Claimants. Moreover, Claimants can show their right, title or interes was superior to any right,

title, or interest of the defendant “at the time of the commission of the acts which gave rise to the

forfeiture of the property,” because if Defendant Sharma had any interest in Claimants’

cryptocurrencies—and he does not—Sharma’s interest would have vested after Claimants still

maintained possession of their cryptocurrencies and thus Claimants’ right, title, or interest was

superior in time to Defendant’s.

III.   Sharma Does Not Have Any Vested Interest in the Seized Ether Because The Victim
       Funds Were Seized From Centra Tech, Inc., Not Defendant Sharma

       54.     The government has repeatedly referred to the 100,000 ETH seized from Centra

Tech as the “Centra Tech victim investor funds.” See Exhibit 2, 9,000 ETH Seizure Affidavit, at

6; 11 (“the Government reported that efforts by the FBI to access the Seizure Wallet containing

100,000 Ether units (including at least 91,000 Ether units of victim-investor funds, which was

then worth approximately $55 million) using the purported passcode obtained from Centra Tech

had failed . . .”). As demonstrated supra, a portion of the 100,000 Ether seized by the government

can be directly traced to Claimants’ contributions to the Centra Tech ICO.

       55.     Claimants have standing to challenge the nexus of their forfeited Ether in a § 853

ancillary hearing and can show that the legal right, title, or interest in the property was vested in

the [Claimant] rather than the defendant Sharma.

       A.      Claimants Have Standing to Challenge the Nexus of Their Forfeited Property
               in a § 853 Ancillary Hearing Under the Due Process Clause

       56.     As an initial matter, the Second Circuit recognizes Claimants’ standing to assert

that third parties are entitled to property they claim is theirs, and are not “bound by a determination

that the property belonged to someone else, when that determination was made in a separate




                                                  24
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 27 of 157




proceeding in which [they were] not permitted to participate,” because such a restriction violates

the Due Process Clause. United States v. Daugerdas, 2020 WL 364601 at *2-3 (S.D.N.Y. Jan. 22,

2020) (abrogating Daugerdas, 2017 WL 1052592 (S.D.N.Y. Mar. 20, 2017) and denying the

Government’s motion to dismiss Petitioners’ claims because “[u]nder 21 U.S.C. § 853(n), any

third party ‘asserting a legal interest in property which has been ordered forfeited to the United

States’ may ‘petition the court for a hearing to adjudicate the validity of his alleged interest in the

property.’”).

       57.      The Second Circuit also agrees with the Fourth Circuit’s “broader view of legal

interests” in finding that “the term ‘legal interest in § 853(n)(2) encompasses all legally protected

rights, claims, titles, or shares in real or personal property.” U.S. v. Schwimmer, 968 F.2d 1570,

1582 (2nd Cir. 1992) (citing Reckmeyer, 836 F.2d 200 (4th Cir. 1987). Following this view, federal

courts have thus recognized “the right of third party claimants to challenge the validity of a

preliminary forfeiture order in a subsequent ancillary proceeding” under § 853(n). U.S. v. Bailey,

926 F.Supp.2d 739, 763 (W.D.N.C. 2013) (citing Reckmeyer, 836 F.2d at 206 (“Serious due

process questions would be raised, however, if third parties asserting an interest in forfeited assets

were barred from challenging the validity of the forfeiture. The determination made at the

defendant’s criminal trial that the property was subject to forfeiture cannot be considered binding

on persons who were not only not parties to the criminal action but were specifically barred from

intervening.”); see also U.S. v. Erpenbeck, 682 F.3d 472,475 (6th Cir. 2012) (“To obtain title to

property through criminal forfeiture, the government must give third parties a chance to assert

competing interests in the property… If anyone files a petition, the court must hold an ancillary

hearing to determine the bona fides of his alleged interest.). “[T]he relation-back doctrine does

not preclude the Petitioners from asserting a legal interest in the forfeited properties, and to find




                                                  25
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 28 of 157




otherwise would produce an absurd result.” Bailey, 926 F.Supp.2d at 760. Thus several federal

courts, including the 2nd Circuit, permit third parties to challenge the nexus of forfeited funds in

a § 853 ancillary proceeding.

       B.      The Government Has No Vested Interest in the Claimants’ Ether Because
               the Ether’s Nexus is to Centra Tech—Not to Defendant Sharma

       58.     Where “[t]he preliminary determination of nexus is made independently of any

interests alleged by third parties, “such third-party interests become “appropriate for adjudication

only in ancillary proceedings pursuant to Federal Rule of Criminal Procedure 32(c).”             See

Fed.R.Crim.P. 32.2(b)(1)(A); Bailey, 926 F.Supp.2d at 761. In order for the Government to forfeit

a third party’s funds, it must show “that the Defendant actually obtained or retained any beneficial

interest in the funds as a result of such fraudulent conduct.” Id. at 765 (emphasis added). “While

the Government may pursue forfeiture of a third party’s assets, such forfeiture is still limited only

to property in which the defendant truly retains an interest.” Id. at 771. Here, the Government

cannot show it obtained any beneficial interest in the funds as a result of Defendant Sharma’s

criminal conduct, because Centra Tech—not Sharma—retained the funds, and thus Claimants

retained their superior vested interest.

       59.     Claimants’ superior interest in the seized ETH is underscored by the fact that the

Government is only seeking forfeiture of Defendant Sharma’s “right, title and interest” in the

100,000 ETH. That is, the government is not seeking forfeiture of the 100,000 ETH as “specific

property,” but only: (1) a “money judgment” in the amount of $36,088,960; and (2) “Defendant's

right, title and interest in the Ether Sale Proceeds.” ECF No. 411 at 4. Even the “USAO Official

Notification” is explicit in stating that the government seeks forfeiture of: “All right, title, and

interest of the Defendant in 100,000 Ether units”, and makes no reference whatsoever to the ETH

having been seized from Sharma:



                                                 26
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 29 of 157




        60.     If Sharma had actual ownership of the 100,000 ETH, the government would seek

forfeiture of the ETH itself, as is its practice. For instance:




See also https://www.forfeiture.gov/pdf/USAO/OfficialNotification.pdf (Official Notices of
Forfeiture from the USAO, all 1,000+ of which seek forfeiture of actual specific property, not
merely a defendant’s “interest” in such property).




                                                   27
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 30 of 157




        61.     The reason for seeking a money judgment rather than the seizure of the 100,000

ETH itself (or the proceeds therefrom) is clear—because the 100,000 ETH does not belong to

Sharma, it belongs to Centra Tech, Inc., a Delaware corporation. See ECF No 127-1 (Delaware

state corporate records showing that Centra Tech was incorporated on July 27, 2017). “The only

determination that must be made when the government seeks a money judgment is the amount that

the defendant will be ordered to pay.” United States v. Kenner, 443 F. Supp. 3d 354, 362 (E.D.N.Y.

2020). In other words, obtaining a money judgment against Sharma does not provide the

government with the right to forfeit specific property belonging to Centra Tech, Inc. See United

States v. Farkas, 2016 WL 10585041 at *2 (E.D. Va. Oct. 3, 2016) (“[T]he forfeiture authority

extends only to defendant’s property . . . It is a fundamental principle of corporate law that ‘the

corporate owner/employee, a natural person, is distinct from the corporation itself, a legally

different entity with different rights and responsibilities due to its legal status.’”); id. (holding that

the “Court’s forfeiture order authorizing the government to seize defendant’s property cannot be

satisfied by the assets” of the company.”). As the Second Circuit has long held, criminal forfeiture

is an in personam proceeding:

        The Senate Report explains why some third-party interests might invalidate an
        order of forfeiture. If the Order requires that property be forfeited to the
        Government, and that property actually belongs to a third party, then, the Report
        contends, the Court is ordering the forfeiture of property over which it lacks
        jurisdiction and the order is therefore invalid:

                Criminal forfeiture is an in personam proceeding. Thus, an order of
                forfeiture may reach only property of the defendant, save in those
                instances where a transfer to a third party is voidable. Thus, if a third party
                can demonstrate that his interest in the forfeited property is exclusive
                of or superior to the interest of the defendant, the third party's claim
                renders that portion of the order of forfeiture reaching his interests
                invalid. The Committee strongly agrees with the Department of Justice that
                such third parties are entitled to judicial resolution of their claims.




                                                   28
          Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 31 of 157




          S.Rep. No. 225, 98th Cong., 2nd Sess., reprinted in 1984 U.S.Code Cong., & Admin.News
          3182, 3391. See also, Hearings Before the Subcommittee on Crime of Committee on the
          Judiciary, House of Representatives, 98th Cong., 1st Sess. On H.R. 3272, H.R. 3299, and
          H.R. 3725, Comprehensive Drug Penalty Act, 4–16, 15 (1983) (testimony of James Knapp,
          Deputy Assistant Attorney General, Criminal Division, suggesting judicial resolution
          appropriate for third parties whose interests are “by their very nature inconsistent with the
          order of forfeiture”). An order of forfeiture pursuant to a settlement agreement is
          equally vulnerable to invalidation by third-party interests, because a defendant's
          consent to forfeit property does not expand the Court's power over that property, if
          the property is not the defendant's own.

United States v. Schwimmer, 968 F.2d 1570, 1580–81 (2d Cir. 1992) (emphasis added).

          62.    Here, it is indisputable that Centra Tech, Inc, not Sharma owned the 100,000 ETH

at all relevant times. As FBI Agent Kristin Allain’s affidavit in support of the government’s request

for a warrant of seizure as to 91,000 of that ETH (Exhibit 1) explained:

  (i)       “During Centra Tech’s offering of Centra Tech tokens to members of the public
            during the period from approximately July 2017 through October 2017, purchasers
            of Centra Tech tokens provided funds in the form of digital currency
            (specifically, approximately 91,000 units in exchange a digital currency known as
            ‘Ether’) in exchange for Centra Tech tokens (namely, the Subject Property).”

  (ii)      on November 29, 2017, after being informed of the SEC’s investigation, “Centra
            Tech transferred all of the digital assets in that digital wallet, including the
            [91,000 ETH], to a different digital wallet with its own unique passcode [the Seizure
            Wallet].” Id. ¶8.b.ii (emphasis added); and

  (iii)     the FBI’s goal as: “to transfer the Subject Property [91,000 ETH] from the Digital
            Wallet set up by Centra Tech to a secure digital wallet maintained by the FBI.” Id.
            ¶9.

          63.    Similarly, in seeking seizure of the 9,000 ETH, Special Agent Racz asserted

(Exhibit 2, 9,000 ETH Seizure Affidavit, ¶ 9): “For the reasons described below, there is probable

cause to believe that: (a) millions of dollars’ worth of funds raised from victims based on the

fraudulent scheme charged in the Criminal Complaint have been placed by Centra Tech in a

digital wallet that can only be accessed with a unique passcode; . . .”). This reality is further

evidenced by the following:

     •    After obtaining the 91,000 ETH Seizure Warrant, on April 13, 2018, the DOJ served the
          warrant on Centra Tech. See Exhibit 4, Civil Action, ECF No. 63-1 (declaration of Centra



                                                   29
           Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 32 of 157




           Tech’s outside counsel in support of the Centra Defendants’ response to the TRO
           Application), at ¶6.
   •       During Sharma’s May 11, 2018 bail hearing, the following exchange took place between
           the Court and Sharma’s counsel:

                 THE COURT: I’m going to require that defendant’s assets in the digital
                 wallet, you’ll know what I mean by that? That were in the digital wallet
                 containing the Centra Tech Fund –
                 McCARTHY: Containing his personal funds at this point, Judge
                 THE COURT: Containing – so the digital wallet that had Centra Tech
                 funds and personal funds? Or it had Centra Tech funds, some of which
                 he said he had a personal right to?
                 McCARTHY: So there was 100 –
                 THE COURT: Was it in the name of Centra Tech?
                 McCARTHY: It was 100,000 that was held in a virtual wallet that –
                 THE COURT: Did it indicate whose name it was in?
                 McCARTHY: I think there were designations that the company did[.]
ECF No. 121-7, Exhibit H, at 411.
       •    Farkas’s sentencing memorandum (ECF No. 403 at 33) argues: “On October 15,
            2020, the defense learned from the government that the Ether (ETH), a
            cryptocurrency, that it seized from Centra Tech was sold for approximately
            $33.4 million (although it is awaiting confirmation of that figure from the U.S.
            Marshals).”

       •    Farkas’ plea agreement has not been publicly filed, however, the description of
            that agreement contained in the government and Defendants’ stipulation to sell
            the 100,000 ETH (a discussion which Claimants should have been a part of)
            describes “part of FARKAS’ plea agreement” as “to take all necessary steps to
            pass clear title” to the 100,000 ETH –steps which would be unnecessary if
            Sharma, rather than Centra Tech, owned the 100,000 ETH.

       •    During Farkas’ plea hearing (347-1 at 8), the government argued: “The
            government's proof would also include the testimony of victim investors and
            supporting documents that would establish, among other things, (A) facts
            showing various victim investors provided funds to Centra Tech to buy digital
            tokens issued by Centra Tech based on the fraudulent misrepresentations that Mr.
            Farkas and his coconspirators disseminated”

       •    Sharma’s plea agreement (ECF No. 367) describes the 100,000 ETH as having
            been in Centra Tech’s possession. See id. at 4 (discussing how Sharma caused
            Centra Tech to respond to the SEC’s inquiries with false representations
            “concerning alleged measures that Centra Tech had supposedly taken to prevent
            the dissipation of investor assets in Centra Tech's possession that Centra Tech
            had raised from investors through fraud”).
       •    During Sharma’s plea hearing (ECF No. 367 at 60), AUSA Samzer stated:


                                                  30
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 33 of 157



             The government's proof would also include witness testimony, documents,
             and other evidence demonstrating that Mr. Sharma engaged in obstructive
             conduct with respect to an investigation being conducted by the United States
             Securities and Exchange Commission relating to Centra Tech and its efforts
             to raise funds from investors through fraud, including by causing Centra
             Tech to relay false representations to the SEC concerning alleged measures
             that Centra Tech had supposedly taken to prevent the dissipation of investor
             assets in Centra Tech's possession, that Centra Tech, through the efforts of
             Mr. Sharma and his co-conspirators, had raised from its investors through
             fraud.
       64.     While Sharma may have an ownership interest in Centra Tech that in itself does not

vest in him direct ownership rights to Centra Tech’s assets. As the government itself has argued in

this proceeding, Centra Tech is a corporate entity separate and apart from any of the individual

Defendants. See, e.g., ECF No. 122 (“The Court should deny the defendants’ motion in its entirety.

As an initial matter, it appears that the claims on which the defendants have based their motion to

dismiss depend on the alleged mishandling of communications involving internal and external

counsel for the corporate entity Centra Tech. . . . No lawyers have entered an appearance in this

case on behalf of Centra Tech or otherwise moved to intervene.”).

       65.     As a Delaware general corporation, Centra Tech, Inc.’s assets are governed by its

board, not Sharma. Since October 27, 2017, Centra Tech’s Board of Directors has been comprised

of Defendant Farkas and Defendant Trapani’s now deceased grandfather, Hagner. See ECF No.

81-1 (October 27, 2017 Action of the Board of Directors of Centra Techsigned by Defendant

Sharma which removed Sharma as a Director and appointed Hagner and Defendant Farkas the sole

Directors of Centra Tech), and ECF No. 81-3 (October 27, 2017 Action of the Board of Directors

of Centra Tech signed by Defendant Sharma which removed Sharma as an Officer of the company,

and appointed Hagner as Centra Tech’s President and Farkas as its “Secretary and Treasurer; with

full authority to control the Company bank accounts”); see also ECF No. 405 (Government’s

Sentencing Memorandum as to Defendant Farkas), at 20 (“On October 27, 2017, Sharma signed

corporate resolutions: (a) removing himself from his positions as a Director and President of


                                                31
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 34 of 157




Centra Tech; (b) appointing Trapani’s grandfather, William Hagner, as a Director and President

of Centra Tech; and (c) appointing Farkas as a director of Centra Tech with full authority to control

the company bank accounts.”). As argued by Defendant Sharma himself, at present, Defendant

“Farkas is the only living director of Centra Tech,” and thus “the only individual with the ability

to make corporate decisions on behalf of Centra Tech, Inc.” ECF No. 81 (Defendant Sharma’s

opposition to the Government’s motion to revoke bail), at 2 (“On October 27, 2017, Sam Sharma

was removed as a director and President of Centra Tech, Inc.. so he has no legal authority to

act on behalf of Centra Tech, Inc. as that power vests in the Board

       66.     “[T]he primary remedial purposes underlying criminal forfeiture [] is to punish the

defendant and to disgorge him of his ill-gotten gains.” Id. at 764. “Section 853(o) expressly states

that the statute should be construed liberally to effectuate the purpose of the statute. Because that

purpose is the punishment of the wrong-doer, it therefore follows that the statute should be

construed narrowly when it is being interpreted in any manner that does not serve to punish the

Defendant.” Id. “Thus, in a criminal forfeiture proceeding, the Government acquires only the

defendant’s interest in the property.” Id. at 765; See also United States v. Farkas, 2016 WL

10585041 at *2 (E.D. Va. Oct. 3, 2016) (“[T]he forfeiture authority extends only to defendant’s

property.”).

       67.     “It is a fundamental principle of corporate law that ‘the corporate owner/employee,

a natural person, is distinct from the corporation itself, a legally different entity with different

rights and responsibilities due to its legal status.’” Id. (quoting Cedric Kushner Promotions Ltd.

V. King, 533 U.S. 158, 163 (2001). “As a result, [a company’s] assets are distinct from those of

the defendant, irrespective of his ownership share.” Farkas, 2016 WL 10585041 at *2 (holding

that the “Court’s forfeiture order authorizing the government to seize defendant’s property cannot




                                                 32
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 35 of 157




be satisfied by the assets” of the company.). Similarly, the Second Circuit has ruled that “[o]utside

of a bankruptcy proceeding, it is generally not permissible to satisfy an in personam judgment

against one person by seizing property owned by another.” United States v. Daugerdas, 892 F.3d

545, 554 (2nd Cir. 2018).

        68.     Here, Claimants’ superior vested interest in the seized Ether is underscored by the

fact that Sharma does not have any interest in the ETH held in the Seizure Wallet. Rather, as

the government has repeatedly acknowledged, the “Centra Tech victim investor funds” were held

by Centra Tech, rather than any individual. The government has previously noted that “Centra

Tech raised at least 100,000 Ether units during it[s] ICO from investors who purchased Centra

tokens,” and that “Centra Tech transferred approximately 100,000 Ether units into the Seizure

Wallet on or about November 29, 2017.” Exhibit 2, 9,000 ETH Seizure Affidavit, ¶¶ 18, 21. While

Sharma undoubtedly played a role in the Centra Tech fraud, it was ultimately to Centra Tech that

Claimants sent their cryptocurrency, Centra Tech that issued the CTR tokens, Centra Tech that

retained the funds of Claimants, and Centra Tech that ultimately transferred Claimants’ Ether to

the Seizure Wallet.

        69.     The government is thus stretching the criminal forfeiture statute beyond its limits

by seeking to forfeit Centra Tech’s funds in this proceeding, even though the Government has not

charged Centra Tech with any crime. Since the “Centra Tech victim investor funds” were held by

Centra Tech, they cannot be forfeited from Sharma. Accordingly, the Claimants have a superior

interest in this property.

IV.     THE CLAIMANTS’ INTEREST IN THE SEIZED ETHER IS SUPERIOR IN
        TIME TO SHARMA’S INTEREST




                                                 33
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 36 of 157




        70.     In determining the superiority of Claimants’ interests, “the Court is mindful that

such an inquiry is not a precise one, but instead involves equitable considerations and is necessarily

fact-bound and value laden.” Bailey, 926 F.Supp.2d at 768.

        71.     Claimants here are not merely general creditors of Centra Tech. Rather, they have

a specific interest in their portion of the 100,000 Ether in the Seizure Wallet by virtue of: (i) the

New York Writs of Execution which established judgment liens against the Seized ETH on

September 2, 2020; (ii) the fact that the Seized ETH is directly traceable to Claimants’ investments

in the Centra Tech ICO [supra at ¶¶ 26-50 ]; or (iii) by recognition of a constructive trust (see

Nechis v. Oxford Health Plans, Inc., 421 F.3d 96, 103 (2d Cir. 2005) (“[A] constructive trust or

equitable lien is imposed when, ‘in the eyes of equity,’ a plaintiff is ‘the true owner’ of funds or

property, and the ‘money or property identified as belonging in good conscience to the plaintiff

[can] clearly be traced back to particular funds or property in the defendant's possession’”)

(quoting Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 213 (2002)).10

        72.      Claimants thus have “a legal right, title, or interest in the property, and such right,

title, or interest . . . was superior to any right, title, or interest of the defendant at the time of the

commission of the acts which gave rise to the forfeiture of the property under this section.” 21

U.S.C. § 853.




10See also United States v. Lesak, No. 07 CR. 0396 (GEL), 2009 WL 1788411, at *5–6 (S.D.N.Y.
June 23, 2009) (“As to whether a constructive trust can constitute a ‘legal right’ for purposes of §
853(n)(6)(A), the Second Circuit has determined that, despite the fact that a constructive trust is
an equitable remedy, it nonetheless qualifies as a ‘legal right’ in property under § 853(n)(6)(A)
and warrants an amendment of an order of forfeiture if the property ordered forfeited is traceable
to property held in constructive trust.”) (citing United States v. Schwimmer, 968 F.2d 1570, 1582
(2d Cir.1992)).




                                                   34
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 37 of 157




       73.     The Government has repeatedly and correctly observed that from “at least on or

about July 30, 2017 through at least in or about April 2018, Sharma, Trapani, Farkas, and Centra

Tech “engaged in a scheme to induce victims to invest digital funds worth millions of dollars for

the purchase of unregistered securities, in the form of digital tokens issued by Centra Tech in

connection with the company’s ‘initial coin offering’ or ‘ICO,’ through a series of material

misrepresentations and omissions.” Exhibit 2, 9,000 ETH Seizure Affidavit, ¶ 10-b. And

Claimants were in fact induced into investing millions of dollars’ worth of digital currency by

those material misrepresentations and omissions. The Government has acknowledged as much,

repeatedly referring to the 100,000 Ether seized from Centra Tech as the “Centra Tech victim

investor funds.” ECF No. 77 at 6; 11.

       74.     Claimants’ particular and specific interest in the Seized Ether Units is indelibly

recorded on the Ethereum blockchain and verified by the Government’s own repeated

representations regarding the source of the funds in the Seizure Wallet. See supra ¶¶ 54-69

Claimants thus have “superior title to the defendant at the time of the act giving rise to the

forfeiture,” Defendants’ misrepresentations and omissions regarding the CTR token and the Centra

Tech ICO beginning in July 2017. United States v. Chowaiki, 369 F.Supp. 3d 565 (S.D.N.Y. 2019).

At that time, Claimants retained all the Ether and other cryptocurrencies that they would eventually

contribute the Centra Tech ICO in September and October 2017, and which Centra Tech would

ultimately forward to the Seizure Wallet on November 29, 2017.

       75.     Claimants are thus third parties who had an interest in property before the subject

crime was committed (and before the Defendant’s interest vested). United States v. Egan, 811 F.

Supp. 2d 829 (S.D.N.Y. 2011) (finding standing for petitioners where the Government seized

funds from an entity which committed the crimes from which the victim suffered, where the




                                                35
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 38 of 157




“petitions plausibly assert legal interests in portions of the seized funds.”); United States v.

Southland, No. 5:04-CR-345 (NAM), 2006 U.S. Dist. LEXIS 20755, at *12-13 (N.D.N.Y. Apr.

18, 2006) (forfeiture petitioner was not a general creditor and had standing to bring their petition

where the asset held by the Government was the only asset which could be linked to the petitioner).

        76.     Claimants are thus entitled to the return of the 3,357.45 Ether units of theirs held in

the Seizure Wallet or the functional equivalent thereof. As of the date of this filing, the last closing

price of ETH was $1,854.56. A payment of $6,226,592.47 would thus be necessary to effectuate

the equivalent of the return of Claimants’ Ether.

                 Claimant                    Present Value ($1,854.56 per
                               Ether         ETH)
                         He         511.35   $948,329.26
                                   2,50011   $4,636,400
                    Rensel            16.1   $29,858.42
                 Ganczarek              40   $74,182.40
                       Lee              30   $55,636.80
                  Hao Poon             160   $296,729.60
                 Fung Poon             100   $185,456
                      Total       3,357.45   $6,226,592.48




11As noted above, Claimant He’s Bitcoin investment was converted to 2,500 ETH and then
placed in the Seizure Wallet.


                                                  36
    Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 39 of 157




Dated: March 30, 2021                  Respectfully submitted,

                                       LEVI & KORSINSKY, LLP

                                       /s/ Donald J. Enright

                                       Donald J. Enright (admitted
                                       pro hac vice)
                                       Elizabeth K. Tripodi *
                                       LEVI & KORSINSKY, LLP
                                       1101 30th Street, N.W., Suite
                                       115
James Taylor-Copeland *                Washington, DC 20007
TAYLOR-COPELAND LAW                    Telephone: (202) 524-4290
james@taylorcopelandlaw.com            Fax: (202) 333-2121
501 W. Broadway Suite 800              -and-
San Diego, CA 92101
(619) 400-4944                         Adam M. Apton (AS-8383)
                                       LEVI & KORSINSKY, LLP
-and-                                  55 Broadway, 10th Floor
                                       New York, New York 10006
KOMLOSSY LAW P.A.                      Telephone: (212) 363-7500
Emily Komlossy *                       Facsimile: (212) 636-7171
eck@komlossylaw.com
4700 Sheridan St., Suite J             * to be admitted pro hac vice
Hollywood, FL 33021
Phone: (954) 842-2021                  Attorneys    for   Plaintiffs-
Fax: (954) 416-6223                    Claimants Jacob Zowie Thomas
                                       Rensel, Wang Yun He, Chi Hao
-and-                                  Poon, King Fung Poon, Jae J.
                                       Lee, Mateusz Ganczarek, and
John A. Carriel *                      Rodney Warren
ZELLE LLP
1775 Pennsylvania Ave, NW, Suite 375
Telephone: (202) 899-4111
Facsimile: (612) 336-9100
Email: jcarriel@zelle.com




                                       37
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 40 of 157




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 30, 2021, I electronically filed a true and correct copy of the
foregoing document with the Clerk of the Court using CM/ECF, along with all counsel so
registered.


                                              /s/ Donald J. Enright
                                              Donald J. Enright




                                                38
            Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 41 of 157




                                         CLIENT-CLAIMANT SIGNATURES
             I hereby attest under penalty of perjury that the contents of this petition are true and
     accurate to the best of my knowledge, and that I have authorized the filing of this document.


     Jacob Zowie Th ma Rensel:
     DATE: ---=-1--"=--------f.'���---




     Wang Yun He:
     DATE: ----------
     SIGNATURE: --------


     Chi Hao Poon
     DATE: ----------
     SIGNATURE: --------


     King Fung Poon:
                                                         \
     DATE: ----------
     SIGNATURE: --------


     Jae J. Lee:
     DATE: ----------
     SIGNATURE: --------


     Mateusz Ganczarek:
     DATE:   ----------
     SIGNATURE: --------


     Rodney Warren:
..   DATE: ----------
     SIGNATURE: -------
       Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 42 of 157




                                   CLIENT-CLAIMANT SIGNATURES
       I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowie Thomas Rensel:
DATE: ________________________
SIGNATURE: __________________


Wang Yun He:
      March 30, 2021
DATE: ________________________
SIGNATURE: __________________


Chi Hao Poon
DATE: ________________________
SIGNATURE: __________________


King Fung Poon:
DATE: ________________________
SIGNATURE: __________________


Jae J. Lee:
DATE: ________________________
SIGNATURE: __________________


Mateusz Ganczarek:
DATE: ________________________
SIGNATURE: __________________


Rodney Warren:
DATE: _______________________
SIGNATURE: _________________
      Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 43 of 157



                                  CLIENT-CLAIMANT SIGNATURES
       I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowie Thomas Rensel:
DA'IE: _________
SIGNATURE: _______


Wang Yun He:
DA'IE: __________
SIGNATURE: _______


Chi Hao Poon
             \
DA'IE: '2.02 -    03--':sO
SIGNATURE:       ·#   JftV �


King Fung Poon:
DA'IE:   ----------
SIGNATURE: _______


Jae J. Lee:
DA'IE: _________
SIGNATURE: _______


Mateusz Ganczarek:
DA'IE: __________
SIGNATURE: _______


Rodney Warren:
DA'IE: __________
SIGNATURE: ______
    Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 44 of 157




                                    CLIENT-CLAIMANT SIGNATURES
        I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowie Thomas Rensel:
DATE: ----------
SIGNATURE: --------


Wang Yun He:
DATE: ----------
SIGNATlJRE: --------


Chi Hao Poon
DATE: ----------
SIGNATURE:-------


King Fung Poon:
DATE:     .2,_t,?   l -t) -- 30
SIGNATURE:          �¼u \ l"M l�A
                    l   � \           \
Jae J. Lee:
DATE: __________
SIGNATURE: _______


Mateusz Ganczarek:
DATE: __________
SIGNATURE: _______


Rodney Warren:
DATE: ________
SIGNATURE: ______
        Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 45 of 157




                                   CLIENT-CLAIMANT SIGNATURES
       I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowie Thomas Rensel:
DATE: ----------
SIGNATURE:


Wang Yun He:
DATE: ----------
SIGNATURE: -------


Chi Hao Poon
DATE: ----------
SIGNATURE: -------


King Fung Poon:
DATE: ----------
SIGNATURE: -------


Jae J. Lee:




Mateusz Ganczarek:
DATE: ----------
SIGNATURE: -------


Rodney Warren:
DATE:   ---------
 SIGNATURE: -------
      Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 46 of 157




                                    CLIENT-CLAIMANT SIGNATURES
        I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowie Thomas Rensel:
DATE:   ----------
SIGNATURE: --------


Wang Yun He:
DATE: __________
SIGNATURE: --------


Chi Hao Poon
DATE:   ----------
SIGNATURE: --------


King Fung Poon:
DATE: ----------
SIGNATURE: --------


Jae J. Lee:
DATE:   ----------
SIGNATURE: --------


Mateusz Ganczarek:
DATE:     '3>0 /03 / 2 02 (
SIGNATURE:       -


Rodney Warren:
DATE: ----------
SIGNATURE: -------
 Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 47 of 157
                                    CLIENT-CLAIMANT SIGNATURES
        I hereby attest under penalty of perjury that the contents of this petition are true and
accurate to the best of my knowledge, and that I have authorized the filing of this document.


Jacob Zowje Thomas RcnscJ:
DATE: _____ ____
SIGNATURE:      -------
Wan1iYunHe:
DATE: _________
SIGNATURE:      -------
Chi H ao Poon
DATE: _________
SIGNATURE: -------


King Fung Poon:
DATE: _________
SIGNATURE: -------


Jae J, Lee :
DATE: _________
SIGNATURE: ______


Mateusz Gancz arek:
DATE: _________
SIGNATURE: -------




                                                               Scanned with CamScanner
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 48 of 157




                  EXHIBIT 1
      Case1:18-cr-00340-LGS
     Case  1:18-cr-00340-LGS Document
                              Document121-7
                                       482 Filed
                                            Filed03/30/21
                                                  05/20/19 Page
                                                            Page49
                                                                 57ofof157
                                                                        421




UNITED STATES DISTRICT
SOUTHERN DISTRICT OF NEW YORK
                                               colJ3 MAG 317 7
 -    -   -   -   -   -    -   -   -   -   -   -   -   -   -   -   -   X
 91,000 ETHER CURRENTLY ON DEPOSIT
 IN     ETHER     WALLET      ADDRESS
 OxdA6F98  3076725cB 2899205A 16El6dle
 d60a0067 A
 -    -   -   -   -   -    -   -   -   -   -   -   -   -   -   -   -   X



                                            WARRAN'l' OF SEIZURE
                                       PURSUANT TO 18 U.S.C. § 981



                Affidavi t having been made before me by Kristin
                      An
Allain, a Special Agent with the Federal Bureau of Investig ation,
that she has reason to believe that the above-ca ptioned property
is subject to seizure and forfeitu re pursuant to 18 u.s.c. §
98l(a) (1) (C), and as I am satisfie d that there is probable cause
to believe that the property so describe d is subject to seizure
and forfeitu re pursuant to said statute,

           YOU ARE HEREBY COMMANDED AND AUTHORIZED to seize the
property describe d below                          bY
                             Affectua ting au electron ic or digital
transfer over the internet , or by serving a copy of this warrant
of seizure upon any person or entity presentl y in possessi on or
control of the property and directing them to effectua te such a
transfer :

          91,000 ETHER CURRENTLY ON DEPOSIT IN ETHER WALLET
          ADDRESS OxdA6F98 3076725cB 2899205A 16E16dled 60a0067A

                   FURTHER COMMANDED AND AUTHORIZED to prepare. a
                      YOU ARE
written inventor y of the property seized and promptly return this
warrant and inventor y before this Col.lrt as re'guired by law.

                                                                                              \_l_ l I_; I ,
                                                                                 ___ ,., .- ', __I                ,,
Dated:          New York, New York-                                                     . \ 1.!i II','/
__ --- __ ---- __.;p:i;i_l__ :!,3, 2018                                    _; ·,. -.~·i'. \;__, _ :____., -----,--~~-....'.: .~ •.,, __




                                                                                                                                          USAO_SDNY_00009193
              Case1:18-cr-00340-LGS
             Case  1:18-cr-00340-LGS Document
                                      Document121-7
                                               482 Filed
                                                    Filed03/30/21
                                                          05/20/19 Page
                                                                    Page50
                                                                         58ofof157
                                                                                421




           UNITED STATES DISTRICT COURT
                                                               18 MAG 3 J 7 7                  .
           SOUTHERN DISTRICT OF NEW YORK
                                                                         X


             UNITED STATES OF AMERICA                                               .TO BE FJ:LED UNDER SEAL

                                  - v. -                                            AFFIDAVIT IN SUPPORT
                                                                                    OF SEIZURE WARRANT
             91,000 ETHER CURRENTLY ON DEPOSIT                                      PURSUANT TO
             IN           ETHER               WALLET         ADDRESS l              18 u.s.c. § 981
             OxdA6F983076725cB2899205A16E16dle
            d60a0067A,

                                  Defendant-In-Rem.

                                                                     -   X


           STATE OF NEW YORK
          COUNTY OF NEW YORK                                        ss. :
          SOUTHERN DISTRICT OF NEW YORK

                              KRISTIN ALLAIN, being duly sworn, deposes and says:

                    1.        I     am a           Special .Agent        with       the    Federal       Bureau    of

          Investigation                 ("FBI") ,      and have been employed by the FBI since

          July 2017.                Prior to joining the FBI,                   I    earned a bachelor's of

          science           degree            in   chemistry-,       a   master's         degree    in    business

          administration,                     and a juris .doctorate, as well as a license to

          practice law in Florida.                       I am currently ~ssigned to a squad within

       __ tl_1~· FBI responsible for inve,$tigating complex financial crimes,

--- -_-- .-.--:.~±nc-1.'tlaing-:-__ cr-imes    izj.voi:V!ng w_ire__ fraud-,___b_auk __ f:~a1,1_d,: __ sec.1,J,ri-ti-es

          fraud,         money laundering, and other white~collar crimes.                                   At    the

          FBI,       I     have        partic;lpat~d_-_ in          several         investigations        of     such

          of-fe:r;ises.




                                                                                                               USAO_SDNY_00009194
                                                                                                                                    I
           Case1:18-cr-00340-LGS
          Case  1:18-cr-00340-LGS Document
                                   Document121-7
                                            482 Filed
                                                 Filed03/30/21
                                                       05/20/19 Page
                                                                 Page51
                                                                      59ofof157
                                                                             421


"   "


              2. •    This    affidavit   is    submitted           in     support       of     the

        Government's_ application for the issuance of a warrant to seize

        and forfeit:

              91,000 ETHER CURRENTLY ON DEPOSIT IN AN ETHER WALLET THAT
              HAS BEEN ASSIGNED THE ADDRESS
              OxdA6F983076725cB2899205A16E16dled60a0067A {the "Subject
              Property" ) .

              3.      As more fully described below,                "Ether" is a          digital



        to as digital wallets.        Each digital wall-et is assigned a unique

        alphanumerical identifier kno,;,m as an address,                    and each digital_

        wallet can only be accessed using a unique alphanumerical string

        known as a private key or passcode.                   The Subject Property is

        subject      to forfeiture   to -the United States· of America as                       the

        proceeds of unlawful activity, namely a conspiracy to commit, and

        the co:mm.issi9n of, securities fraud and wire fraud.

              4.      The information contained in this Affidavit is based

        upon my personal knowledge and involvement in the investigation of

        this matter, as well as information obtained from other sources,

        including conversations with others,                as well_ as my review of

        doCuments· gatp.ered dufing       the- - cour..s_e ____ o_£_ ___th-i~   inves-'Ei-gati_on~, _ -
                                                                                                                  I.
    __ ... Because .. this .Aftida\liLis____b~ing_submitted for the liITlited purpose                             '
        of ~eiziri? c~_iJ.!liD?-1 _Prt?ce~ds __,_ it does not include every fact that
                                                                                                          · . ~


        I have 16arrl,ed du~ing the course of the inve_sti_(Jation.                   Where the

                                               2




                                                                                            USAO_SDNY_ 00009195
             Case1:18-cr-00340-LGS
            Case  1:18-cr-00340-LGS Document
                                     Document121-7
                                              482 Filed
                                                   Filed03/30/21
                                                         05/20/19 Page
                                                                   Page52
                                                                        60ofof157
                                                                               421

•



           contents of documents and actions, statements and conversations of

           others are reported herein, they are reported in substance and in

          J?S:rt, except where otherwise indicated.

                                                      PROBABLE CAUSE

          A. Probable Cause as to the commission of the Subject Offenses

                 5.     On or about March 31,                   2018,   United States Magistrate

          Judge James L. Cott of the Southern District of New York signed a

           criminal    complaint               {the   "Criminal     Complaint")                  charging

           SHARMA and ROBERT FARKAS with the crimes of conspiracy to commit

           securities     fraud,            securities     fraud,    conspiracy to                         commit wire

           fraud, and wire fraud {the "Subject Offenses"); arrest warrants

           authorizing their arreSts based on the charges set forth in the

           Criminal Complaint;                  and also warrants and orders directing the

           service providers for a cellphone associated with SHARMA and a

           cellphone associated with FARKAS to provide cellphone location

           infonnation to the FBI that were issued based on the facts set

           forth in a supporting warrant affidavit (the "Warrant Affidavit").

           Copies of the Criminal Complaint and Warrant Affidavit are attached

          hereto as Exhibits ·A and B and are incorporated by reference as
                             .
                                        -
                                 ----- -----------
                                                                                                                                 _,       .
                                                                        .   -- ---
                                                                                -- .               -----
                                                                                     - - - - -. -. - ·
    --- ---·-though· fully-set- -forth-· herei-:n.                                                                                   '
                                                                                                                                 ...: ~   .




                                         '
         ---probable cause-..i:::o..:beliE:ve the -following, .. in substance and in: part:
                                                            3




                                                                                                                USAO_SDNY_00009196
                    Case1:18-cr-00340-LGS
                   Case  1:18-cr-00340-LGS Document
                                            Document121-7
                                                     482 Filed
                                                          Filed03/30/21
                                                                05/20/19 Page
                                                                          Page53
                                                                               61ofof157
                                                                                      421



                                                                                                                             I'


                     a. From at leas t in or abou t July 2 017 throu
                                                                                gh in or
                                                                                                                             I
                        abou t Marc h 2 018, SOHRAB SHARM     A   and   ROBE  RT  FARK AS,                                   f
                                                                      ( "Cen  tra Tech "),
                       · tWo co-fo unde rs of cent ra Tech , Inc.
                                                                            Cent  ra  ·Tech
                         began soli citin g inve stors to purc hase
                                    a cryp tocu rrenc y that func tions            as    an
                         toke ns,
                                                                                 gh a so-
                        unre giste red secu rity in Cent ra Tech , throu
                                                      ring "  qr   "ICO  ."   AS  part of
                         calle d "ini tial coin offe
                                                                 in  oral    and  writ ten
                         this effo rt, SHAID1A and FARKAS,
                                                                     mina   ted   via   the
                         offe ring mate rials that were disse
                                                                                     loped
                         inter net, repre sente d that Cent ra Tech had deve
                                                                                   ," that
                         a debi t card , name ly the so-c al'le d "Cen tra Card
                                                                                 of thei r
                         allow ed user s to spen d the cryp tocu rrenc y
                                                                                 ent that
                          choi ce to make purc hase s at any estab lishm
                                                          u~·P    .==   ===   ===    === ==~ ~~~ =I= =
===   =~~ ~~= === 7·rc 1;,,~ ---v isa- or-M as·e ercr
                                                                                      giste red
                                 b, In soli citin g inve stors to purc hase unre
                                                                                        SHARMA
                                    secu ritie s in the form of Cent ra Tech toke ns,
                                                                                      form ed a
                                    and FARKAS repr esen ted that cent ra Tech had
                                                                                      e Cent ra
                                    partn ersh ip with Banc orp to have Banc orp issu
                                                                           d, and that  Cent ra
                                    Card s licen sed by Visa or Mast ercar
                                                                                       state   s,
                                    Tech held fina ncia l serv icing licen ses in  38
                                                             Base d in part on thes e  cla:\. ms,
                                    amon g other , claim s.
                                                                                        ion in
                                    victi ms prov ided .fund wort h more than $25 mill
                                                            s
                                                                                     toke ns.
                                    inves tmen ts for the purc hase of Cent ra Tech
                                                                                    help secu re
                                  c. The claim s that SHARMA and FARKAS made to
                                                                                  .   In fact ,
                                     thes e inve stme nts, howe ver, were false
                                                                                       Banc orp,
                                     Cent ra Tech had no such relat ions hips with
                                                                                       those . 38
                                     Visa , or. Mast ercar d, and at leas t seve n of



                         7.
                                     state s have no reco rd of any such licen ses
                                     issue d to Cent ra Tech .

                                  Follo wing the issua nce of the Crim inal Com plain
                                                                                          bein g


                                                                                      t, SHARMA
                                                                                                                              I
                 and FARI<;A.S were arre sted on or abou t Apri l 1,
                                                                     2018 , in the Sout hern

                   Dist ric't     of Flor__ida,              and_ both wer:€      pres ent€ d ori the Crim inal
                                             ...=::_--..:.._-=-           ""--··· ------ -,,--- ---.,- -
                    ~---- -----~ -------
                                                                                   te JU.a.ge ··Lbrana s; Sn:ow ·ir1-
       --------- --:=eorop-lail1t -befo re ·unit" ed--S taEes - Mag istra                                                         '
                                                                                                                            -+'
                                                                           l 2, 2018 . SHARMA
                 the South e_rp. Dist rict of Flor ida on or abou t 'J\p:d
                                                      ------- ----   -------
                        ·----- ------ ----
          -- _. :-~--alld---FARKA-S::-'Su£SE!quent1y -cons  entec  f-t_< J -their ..: de:ie nti'o n __ and r:emo ilal _
                              -
                                                                                er·· "Proc eedin gs on
                 tO the" ·sQU.the£n· DiSf":fiCt:·- Of"Ne"Vr---Y• -f'k for furth
                        - :__-.~- -"
                                                                  4




                                                                                                            USAO_SDNY_00009197
                            Case1:18-cr-00340-LGS
                           Case  1:18-cr-00340-LGS Document
                                                    Document121-7
                                                             482 Filed
                                                                  Filed03/30/21
                                                                        05/20/19 Page
                                                                                  Page54
                                                                                       62ofof157
                                                                                              421




                       the Criminal Complaint, without prejudice to their ability to apply

                       for their releases on bail upon their arrival iri. the Southern

                       District of New York.

                       B. Probable Cause as to the Subject Property

                               8.      There is probable cause to believe that the Subject

                       Property constitutes             proceeds       of      the   Subject Offenses       and is

                       subject to forfeiture to the united States of America.                              Based on

                       the     facts     set    forth     in    the        Crimfilal -··complaint ---ana     arran

                       Affidavit, as well as other information I have learned as part of

                       this- investigation, including my conversations with my fellow case

                       agent from the FBI and other law enforcement officials familiar

                       with this matter, my conversations with my· fellow,FBI case agent

                       about his conversations with representatives of the United States

                       securities and Exchange Commission ("SEC") concerning information

                       and evidence gathered by the SEC as part of the SEC' s parallel

                       investigation of Centra Tech, and information that I have received

                       from SEC, I have learned the following, in substance and in part:

                                       a. In or about the fourth quarter of 2017, the SEC
                                          initi_ated ·~n investig_at,~on of Centra Tech.                                As part
                                          of ·.that investigati_qn,- _t;:he SEC issued a subpoena ori.
,   ____' -------
               - ---
                  .    -
                                        _ or qbout November---2-9:.,..=- ~-2-0.-1~7==-~.to ,..-Cent;..t:a-c-'Tech,.c......:eare of -
                                         --Centra-.irech~---S-_Qit:~i--9,"5'!_::- e-eu!lS-ei=-ai--.:.a---±-aw:_-firm -that was·
                                          :i;etained to repres:~nt Centra Tech.                               The subpoena
                                          compelled ceutr-a-Tech LO :t,iodUce a v-~=~=====+
                                          documents, - including various documents relating to
                                          tWo __6:f ..--qencra-·_:'!'eCh!s=:_-:s~:fourldeis ;- ~-=@_§~ SHARMA - and -
                                          ROBERT FARKAS.

                                                                      -5




                                                                                                            USAO_SDNY_00009198
                    Case1:18-cr-00340-LGS
                   Case  1:18-cr-00340-LGS Document
                                            Document121-7
                                                     482 Filed
                                                          Filed03/30/21
                                                                05/20/19 Page
                                                                          Page55
                                                                               63ofof157
                                                                                      421




                                 b. Durin g Centr a Tech' s outsid e couns el's repre senta tion
                                    of Centr a Tech, the outsid e couns el engag ed in sever al
                                    conve rsatio ns with repre senta tives of the SEC worki ng
                                    on the SEC's inves tigati on,       Centr a Tech' s outsid e
                                    couns el   also   had    separ  ate    conv. ersati ons   with
                                    repre senta tives of the Unite d State         s   Attorn ey'·s
                                    Offic e for the South ern Distr ict of New York and the
                                    FBI    with    respe ct   to    the     paral lel     crimi nal
                                    inves tigati on relati ng to centr a Tech. Durin g these
                                    conve rsatio ns,   centr a     Tech' s   outsid e      couns el
                                    repre sente d the follow ing,·  in  substa nce   and  in part,
                                    on behal f of Centr a Tech:

                                      .
~~~~ ~~~~ ==== =="- -"',~ .°"D~u'-r~i"n~g~··CCC,C<~e~n~Era --Tech ' s offeri ng of C~Te :ch:c ""== ===! c=~
                             token s to membe rs of the publi c durin g the perio d
                              from appro ximat ely July 2017 throug h Octob er
                              2017, purcb asers of Centr a Tech token s provi ded
                              funds           in        the     form     of     digit al       curren cy
                              (spec ifical ly,              appro   ximat ely    91,000     units   in a
                             digit al curren cy known as                   , "Ethe   r" l  in  excha nge
                              for Centr a Tech token s (name                        ly,   the   Subje ct
                              Prope rty). The Subje ct Prope rty, consi                        sting  of
                              funds .total ing approx ±mate lY 91,00 0 Ether units ,
                              and other digit al asset s, were place d in a
                             partic ular digit al walle t,                        which was only
                             ·acce ssible via a passco                  de    posse   ssed by SOHRAB
                              SHAF.MA, one· of the co-co found                  ers   of centr a Tech.
                               (Based on the facts set forth in the Crimi nal
                              Comp laint, there is proba ble cause to believ e
                              that the 91,000 Ether units compr ising the
                              Subje ct              Prope rty        were      solic ited       throug h
                              fraud ulent misre prese ntatio                 ns   and     omiss ions  by
                              SOHRAB SHAIDM. and ROBERT FARKA                    S,   two   co-fou nders
                              of Centr a Tech, as part of .their comm ission of
                              the Subje ct Offen ses, and thus that those funds
                              repre sent proce eds and . fruits of the Subje ct
                              OfferiSE:s_, }__

                          i i : """A:ft er-the- SEC made Centr a Tech aware of the· SEC' s ·
                           ---------- - - -----


 ----== --~== ==== ===I ±=n2 '.eSti gat::i on:=o f---              --eent- ra-'Fee h------b y- s-e~=e,:~i~n~·=~a,::c:__ _::_-'1 ·
                                 subpo ena 9n_ Centr a Tech, centr a _Tech trans ferred
                                "all. of __ the..s;l.igi_J:;9-l __ 9-s_S.~t~_:i,:g, .t.b..a.t._filgi_t_g.l walle t,
                                 IIlclllclii-ig-.: the-S ubj eet-:-- Pifripe"l?tY-;~ t-o·- a- di ffeierit=---- -
                                 d-igitc l.l _Walle_t · with its 9wn uriigll e · pass cod€_ ·(the·
                                 ''D1Q" it1l1W iliTet" ) . "ACcO idiiig fa)··r·e p·rese ntatior iii"
                                                                 6




                                                                                                         USAO_SDNY_00009199
 Case1:18-cr-00340-LGS
Case  1:18-cr-00340-LGS Document
                         Document121-7
                                  482 Filed
                                       Filed03/30/21
                                             05/20/19 Page
                                                       Page56
                                                            64ofof157
                                                                   421




                       of Centra Tech through its outside cormsel, the
                       purported passcode to access this Digital Wallet
                       was written on a piece of paper that was divided
                       into halves that were given to Centra Tech' s
                       Chief Operating Officer, ROBERT FARKAS, and
                       Centra    Tech's    General   Counsel  and, Chief
                       Compliance Officer, Allan Shutt, respectively.
                       According t,o representations by Centra Tech
                       through its oqtside counsel, 'the combination of
                       those hB.l ves o·f the paper supposedly represents
                       the only copy of the passcode to the Digital
                       Wallet. The half of the paper given to FARKAS,-
                       containing part of the purported passcode, was
                   __ _p_laced in a safe deposit box in FARKAS' name at
                       a bank; and the ·other half of the paper given to
                       Shutt, containing the remainder of the purported
                      passcode, was placed in a safe deposit box in
                       Shutt's name in a different bank.

          c. On or about April 10, 2018, Centra Tech's General
             Counsel and Chief Compliance Officer, Allan Shutt,
             provided his half of what was purported to be the
             passcode to the Digital Wallet to FBI agents in the
             Southern District of Florida in response to grand jury
             subpoenas that were previously served on centra Tech.

          d. On or about April 11, 2018, FBI agents in the Southern
             District of Florida retrieved FARKAS' half of what
             was purported to be the passcode to the Digital Wallet
             pursuant to a judicially· authorized search warrant
             issued by united States Magistrate Judge Barry s.
             Seltzer of that District that was issued based on the
             facts set forth in a supporting warrant affidavit (the
             "Search ·Warrant Affidavit"),     The Search Warrant
             Affidavit is attached as Exhibit c and incorporated
             by reference as thoug~ fully set forth herein.

     -- -.-..:..:Er: Li:iSt--· We·ek; ·- dD.riilg the - p.e.t.i.od_ hei;:Ween_ · th"B - ar:r;:e.s:t- -. e:-f--
                 -- - F~-on--or · about- Apr±l -1, ·----2_-Qlft_::::on··_i:ji~--charges-set
                      f.o.r.th__in___1:he" c_:,r;:_iminal C_omplaint_ and the· FBI' s recoy~---
                      of FARKAS' half of the pu:i:-ported passc:Ode -~"Elle-------4
                      Digital Wallet on or--al;;iQu_t___Apri~ 1_1; -- ..201,s, an
           _ : _,-__uniden:t_i f.i_ecl,- f.smral_E);-- -c~1J e&~th~ :-ban~· ::orEl1J.Ch::~n wli.!"_C~=--
                      FARK_AS- ]cept ·his p·ortion of __ "-"':h_at_ ~as _.PUEPorted to be
                    -the passc?de in a safe depos:i t box and demanded access - ·
                                           7




                                                                                    -USAO_ SDNY_00009200
    Case1:18-cr-00340-LGS
   Case  1:18-cr-00340-LGS Document
                            Document121-7
                                     482 Filed
                                          Filed03/30/21
                                                05/20/19 Page
                                                          Page57
                                                               65ofof157
                                                                      421




                 to the safe depos it box, claimi ng that she had a power
                 of attorn ey signed by FARKAS giving her author izatio n
                 to access and retrie ve the conten ts of the safe
                 deposi t box. This demand was denied by the ·bank.


        9.    After FBI agents in the Southe rn Distri ct of Florid a

 gained posses sion of both Schutt ' s and FARKAS' halves of paper

 contai ning what was 'purpo rted to be the passco de to the Digita l

 Wallet contai ning the Subjec t Proper ty, the agents sent images of

 that purpor ted passco de to           other FBI agents         in the Southe rn

 Distri ct of New York who have been ·workin g on this invest igatio n,

 includ ing an FBI agent who has signif icant traini ng and experi ence

 in invest igatio ns of crimes involv ed digita l curren cies.              Based on

 the presen ce of exigen t circum stance s as long as                   the Subjec t

 Proper l.y is contai ned in the Digita l Wallet set up by Centra Tech,

 includ ing the signif icant danger that the Subjec t Proper ty could

 easily and swiftl y be dissip ated if any of the Centra Tech co-

 founde rs charge d in·the Crimin al Compl aint has a copy·o f the actual

 passco de to retriev e the Subjec t Proper ty, the FBI attemp ted to

 use the purpor ted passco de (docum ented on the paper fragme nts that

 had be_en posses sed by Shut:t · and           FARKAS)   to: trans.f er the Subjec t

- Pro-p-e rty-fro m·-the- D±gita l··-wall et set up by centra Tech-- to-a-se cure




-- the j;)urported-pa,sSC6d<¥ to --access-• the Digi-ta:.J.....:.wallet contai ning the.
        -



                                            8




                                                                                USAO_SDNY_00009201
            Case1:18-cr-00340-LGS
           Case  1:18-cr-00340-LGS Document
                                    Document121-7
                                             482 Filed
                                                  Filed03/30/21
                                                        05/20/19 Page
                                                                  Page58
                                                                       66ofof157
                                                                              421




         Subject Property, I learned that the passcode formed by combining

         both Schutt's and FARKAS' halves of paper did not work and was

         unable to provide access to the Subject •Property.

                10.       Although that purported passcode to the Digital Wallet

         did not work, by viewing publicly available Ether software earlier

         today,       I   have been able to confirm that the Subject Property

         consisting of approximately _91,000 Ether units, and other digital

         assets, are presently in the Digital WallEit, a.Ild that the estimate

        value of the Subject Property is approximately $46 million (and

         the estimated value of all of the digital assets ·in the Digital

        Wallet is approximately $51 million).

                11.       Based on the facts set forth above, rri.y partici~atioll in

        this investigation, and my consultations with· other FBI agents,

        including          one   with    significant         training        and    experience         in

        investigations of crimes involved digital currencies,                               I   believe

        and respectfully subinit that as long as the Subject Property is

        retrievable via a passcode that is unknown to the FBI, there exists

        a significant danger that the Subject Property could be dissipated.

        For example, Centra Tech's representations that the passco_de ip.

        the-·posseSBi-ori--o-f·-13-~hiitt--a;n_(_}=f'ARM-S----pr0vicl-ed--a-ec-e-ss - t-0· the Subj e-c-t-             !-

        'pr~;-e_rty·-·in- the Digital waliet have LU.Llied at.ct Lo                 be·   itrdccu,oL~ctrlL"B,.;:,======!=

_____-~and- ~there.--iS- :riOf~a.y::..:w---conf-i¾'nl~:wt"ih --ceic-t"B.~llt-y~:whethei:: ~Y~nl~_ e]._s0 -

       --has access- to the- actua-1...:.-pas·-scodE! - t:fr· :th.El- ·big.ital- .wallet: either




                                                                                                 USAO_SONY_00009202
                    Case1:18-cr-00340-LGS
                   Case  1:18-cr-00340-LGS Document
                                            Document121-7
                                                     482 Filed
                                                          Filed03/30/21
                                                                05/20/19 Page
                                                                          Page59
                                                                               67ofof157
                                                                                      421




                 direc tly or indir ectly .                 If one of the Centr a Tech co-fon nders
                                                                              copy of
                 charg ed in the Crimi nal Comp laint secre tly maint ained a
                                                                                    Could
                 the actua l passc ode to the Digit al Walle t, he or an assoc iate
                                                                                 rty
                 use that copy of the passc ode to dissip ate the Subje ct Prope

                 via any compu ter with intern et acces s.

                          12.    Accor dingly ,         I   respe ctfull y reque st that the insta nt

                 warra nt be grant ed to allow the FBI and other autho rized
                                                                             law


                 ·enfor cemen t agent s to effec tuate an electr onic or digit al trans
                                                                                        fer                                                          I
                 over      the inter net to move the Subje ct· Prope rty into an FBI-

                 maint ained digit al walle t until furth er order of the Court in
                                                                            Unite d
                                                                                   order                                                             I
                 to prese rve the Subje ct Prope rty for forfe iture to the

                 State s.        Becau se witho ut a passc ode, the .. FBI will be unabl e to
                                                                                 ed from
                 effec tuate such a trans fer, and bec~u se the pass code obtain
                                                                                 acces s
                 Schu tt's and FARKAS' halve s of paper did not work to provi de
                                                                                  warra nt
                 to the Subje ct Prope rty, I furthe r reque st that the insta nt
                                                                                  ol of
                 command any perso n or entity prese ntly in posse ssion or contr
                                                                               FBI or
                 the Subje ct Prope rty to effec tuate such a trans fer to the

                 other autho rized law enforc ement agent s.

       ---   '                                                                                                                    ___,_ ------'.C-
--------                                                                                                                                         .. !

                                                                                                                                                     I
                                                                                  s:
                 Prope rty is ·subje ct to seizu re and forfe iture are as follow

                        --i-4 ~- -Tit1El - -18-,-- : _:un,ite_d...: SEa:ces: - ·code--;-_ ::-:Section. -_98-1 (a) {l.)_( C.) __

                  .. -- =,_- .
                                                                      10




                                                                                                                     USAO_SDNY_00009203
     Case1:18-cr-00340-LGS
    Case  1:18-cr-00340-LGS Document
                             Document121-7
                                      482 Filed
                                           Filed03/30/21
                                                 05/20/19 Page
                                                           Page60
                                                                68ofof157
                                                                       421




                 [a]ny property, real or personal, which constitutes or
                 is derived from proceeds traceable to . . . any offense
                 constituting 'specified unlawful activity' {as defined
                 in section 1956(c) {7) of this title), or a conspiracy to
                 commit such offense ..

18    U.S.C.         §    1956(c)   (7) (A)      provides               that               the    term   "specified

unlawful activity" indludes "any act or activity constituting an

offense listed in section 1961 (1) of this title".                                                Section 1961 (1),

in turn,         includes "section 1343                        (relating to wire fraud) , " and·

"fraud in the sale of securities."                                 In the case of "illegal gQods,

illegal . services,             and       unlawful                  activities,"                    18   u.s.c.    §


981 {a)    {2) (A)       defines the term "proceeds" as "property of any kind

obtained directly or indirectly, as the result of the commission

of    the       offense giving          rise           to      forfeiture,                   and      any .Property

·traceable thereto."            Accordingly, the Subject Property is subject

to civil forfeiture to the United States of America pursuant to 18

U.S.C.      §§ 981(a) (1) (C)        as proceeds of the crimes of conspiracy to

commit, and the commission of, securities fraud and wire fraud.

          15.    ·section 981(b) (1) of Title 18 provides that any property

subject to civil forfeiture to the United States under 18                                                    u,s.c.
§   981   (a)   may- be sei-zed--bY the-Attorney General.                                        Section 9_8l(b) (2)
                                                        ----   -    --- _._ -   . ·.   '




obtained in the same manner                   ciii    p·:Cov1 · e          or a sear




                                                     - : 11 - -




                                                                                                             USAO_SDNY_00009204
         Case1:18-cr-00340-LGS
        Case  1:18-cr-00340-LGS Document
                                 Document121-7
                                          482 Filed
                                               Filed03/30/21
                                                     05/20/19 Page
                                                               Page61
                                                                    69ofof157
                                                                           421




              16.       ·rn addi tion,        Sect ion 98l{b )(3}_ of Titl e 18 prov ides·

       that , notw ithst andi ng the prov ision s of Fede
                                                          ral Rule of Crim inal                                    !.
       Proc edur e 41 {a),            a   seiz ure warr ant may be issue d pur$ uant to
                                                       dist rict in whic h a
       Sect ion 981 {b) by a judi cial offic er in any
                                                       be filed unde r Titl e
       forf eitu re actio n agai nst the prop erty may

                                            Code ,     Sect ion     1355 (b) .       unde r   Sect ion
       28,        unite d      State s
                                                             g may be brou ght in
   __1355 {b_) (1) {A), a forf eitu re actio n or proc eedin
                                                       sions givin g rise to
       the dist rict in whic h any of the acts or omis
                                                     Sect ion 981 (b} (3)        furth er proV ides a
       the forf eitu re occu rred.
                                                       rict . in whic h the
       seiz ure warr ant "may be exec uted in any dist

       prop erty is found . "

                                          foreg oing    reaso ns,     the   Subj ect    Prop erty   is
                  17.    For    the

       subj ect to both seizu re and forfe iture ,                       and a warr ant for its

                                                          of New York , the
       seiz ure may be issue d in the Sout hern Dist rict
                                                        givin g rise to the
       dist rict wher e some of the acts and omis sions

       forf~ iture occu rred.




                                                                                                                ---·t -




-- -   ----
              -




                                                          T2




                                                                                                USAO_ SONY_00009205
          Case1:18-cr-00340-LGS
         Case  1:18-cr-00340-LGS Document
                                  Document121-7
                                           482 Filed
                                                Filed03/30/21
                                                      05/20/19 Page
                                                                Page62
                                                                     70ofof157
                                                                            421




                                              CONCLUSrON

             18.   For the reasons set forth above, I respectf ully request

        that the court issue a seizure warrant pursuant to 18 u.s.c. § 981

        for the Su_bj ect Property .

             19.   Although the Criminal Complain t against two of Centra

        Tech's.co -founder s has been unsealed , the full scope of the ongoing

        criminal investig ation in this matter has not been made public,

        includin g law enforcem ent efforts to determin e whether any co-

        conspira tors in the Subject Offenses should also be charged with

        criminal offenses and law enfo~cem ent efforts to            identify any
        proceeds of the Subject Offenses ,            separate and apart from   the
        Subject Property , subject to forfeitu re to the United states.




--~--


                           - --- --·- --·
                                a·---·--· -




                                                                           USAO_SDNY_00009206,
              Case1:18-cr-00340-LGS
             Case  1:18-cr-00340-LGS Document
                                      Document121-7
                                               482 Filed
                                                    Filed03/30/21
                                                          05/20/19 Page
                                                                    Page63
                                                                         71ofof157
                                                                                421




                      20.              Accordi ngly,                   I   also    respec tfully request                    that   this

         Affida vit be sealed until further order of the court so as not to

         jeopard ize the ongoing investi gation of this matter, except that

         the Governm ent may without further order·f rom this Court produce

         this            Affidav it                         in any · cI"imina l      or        forfeit ure             proceed ings   as

         necessa ry to comply with anY discove ry and disclos ure obligat ions.

         Dated:                        New York, New York
~=~~ ~~== ~71p rr1~1 '3, -gorir --c~.- ~-F7" F=cc ==== ==== ==~~ 4~
                                                                                                     ~---~
                                                                              KRISTIN ALLAIN
                                                                              Special Agent
                                                                              Federal Bureau of Investi gation




        ;u¢uo~_-._,: ,;: .            B~f,'I· ;!Al. LEHRBURGER
        .. '.tJ:N'.CiP,ED,, §'li'A(P,ES ,'-MAGISTRATE JUDGE
         80)/u;Bl'fil\l'- fiS"rP-1,c~, OF                          NEW YORK
           -·.:1:/-,,:::-'              '' ' -.-.:                 .
         It''4~'- '~f~~: _9:RDERED that this Affidav i,t shall remain under seal
         untili'fu: tttlre:i:- Order of the court (subjec t to the excepti ons set
         forth above in paragra ph 20}.
                      , I \ \ I I \ I I_ I , 1 ,
                     \.;r-1"~- 11·                 11,
         SO·,O,,.,E     .' ir/· .. -                                   -
          _:', ~:~~ · ',-
                        · ·,,~
           ·- y,·,y_.       .- . ,, )
          .' • ' '              -· I      •        .' • _,_ - ._

         ,itqi.joRAJ:IL;E.. t6BEiT ;"W. LEHRBURGER
         ~tTED· .$iii'tm-s ~G~:STR ATE JUDGE
            -~,-~....:..'_ ,".;:' !-: ,f, f·• :/~'-------=--'--'-- ---~~- -- _.'
                I'   ',- - • · - - · - -




                                                                                          .   -- -
                                                                                                     - --   - ---
                                                                                                       .. ,"'"
                                                                                                                 ,-.




                                                                                                                                   USAO_ SDNY_ 00009207
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 64 of 157




                  EXHIBIT 2
                 Case
                  Case1:18-cr-00340-LGS
                       1:18-cr-00340-LGS Document
                                          Document482
                                                   77-5 Filed
                                                          Filed03/30/21
                                                                10/29/18 Page
                                                                          Page652 of
                                                                                  of 157
                                                                                     54


                                                               18 liiAG
            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
                                                               X
                                                                             TO BE FILED UNDER SEAL
             UNITED STATES OF AMERICA
                                                                             AFFIDAVIT IN SUPPORT
                           - v. -                                            OF SEIZURE WARRANT
                                                                             PURSUANT TO
             9,000 ETHER FROM ETHER WALLET                                   18 u.s . c . § 981
             ADDRESS "OxdA6F983076725cB2899205
             Al6El6dled60a0067A,"

                           Defendant-In-Rem .


                                                   -   -   -   X



             STATE OF NEW YORK
             COUNTY OF NEW YORK                              ss.:
             SOUTHERN DISTRICT OF NEW YORK
   -- - - · - - - · -- -··- · ·· - - - - - - - - - · - - -··            --- -    - --·-- -·-·- --
                               BRANDON S. RACZ, being duly sworn, deposes and says:

                                                INTRODUCTION

                   1.     I have been a Special Agent wi th the Federal Bureau of

            Investigation        ("FBI")    for    approximately               three     years.      I   am

            currently assigned to a             squad within the                FBI     responsible for

            investigating complex financial crimes, including crimes involving

            wir~ fraud, bank fr_a ud, securities fraud, money laundering, and

            other white-collar crimes.            During my tenui-e with the FBI , . I have

    - - -part±c±p;-t;d··- in--·±nves-ti-gat±on-s-·-o·f ···· numerous                 ·frauds; · and· have- - · ·

            conducted physicai and electronic surveillance, the execut ion or
                  .      .                  . ...        .              -
. ____ __   s·e arcfi.·· -warra-nts·:. (·lri6Iudihg' warraiits'" to _·search electroriic . devices .. __ ...

            such as · cellphones · and compt,1t:ers); . debriefings of iri.£:ormants,
                             - -..... -·------
                  . -~-----·-···         __ _. -- --
                                                ~ ·-- - - .-
                                                           -- --- - - - .. _ - - ___ -- . . ... ·....
                                                                   ".;'"".       '



            reviews of taped conversations and electronic communications such
                    Case
                     Case1:18-cr-00340-LGS
                          1:18-cr-00340-LGS Document
                                             Document482
                                                      77-5 Filed
                                                             Filed03/30/21
                                                                   10/29/18 Page
                                                                             Page663 of
                                                                                     of 157
                                                                                        54




               as emails and text messages, and arrests .                      I have also participated

               in efforts to seize and recover funds raised from victims of fraud,

               including analyses to determine whether funds constitute proceeds

               of fraud subject to seizure and the judicially authorized seizure

               of   proceeds             of     fraud.      Through   my    training,               education,                  and

               experience,           I    have     become    familiar      with    the       manner          in      which

              securities and wire frauds are perpetrated .
======== ===============================····
                         2.     I am one of the FBI case agents from the FBI's New York

               Field Office with primary responsibility for an investigation of

              a startup company called Centra Tech., Inc.                         ( "Centra Tech") and its

              co-founders, SOHRAB SHARMA ("SHARMA"), RAYMOND TRAPANI ("TRAPANI")

              and ROBERT FARKAS ("FARKAS") for soliciting investment funds for

              Centra Tech through fraudulent representations and omissions .                                                        As

              explained below, based upon such conduct, Centra Tech co-founders

              SHARMA,         TRAPANI and FARKAS have been charged in an I:idictment,
                                                                                                '
              captioned un4ted States v. Sohrab Sharma et al., 18 Cr . 340 (LGS)

              pending before United States District Judge Lorna G. Schofield in

              the Southern District of. New York                        (the   "Crimtnal Case"),                         with

           - <=.:on9 pi~aGy ·. to-· Gomm-it -secu-x:it.ies· fraud - ( ~n .violat_,i_ori.              ot...113:.:.ll ,.s . C: -._ ---
________ § _ 371), _sec:-irities fraud __ J_in vi?lation _ of 1 5 _ U. _s . c ... §§_ 78j {p)_ _& ________

              78f°f,_;    J,7 C. J; , R . . §    240 . JQ]p- 5; qnd 18- U.S . C . §      2) ,        conspi_f°ac:y to
           ... •·
                                                          .. - -
              commit wire fraud                  (in violation of 18 U-. S . C.          §   1349), ?nc:! wi ~~

                                                                                                                  . . - .....
                                                                                                                    ..1-"1· -   -   -   - - - --   l" . . .




                                                                 2I
                Case
                 Case1:18-cr-00340-LGS
                      1:18-cr-00340-LGS Document
                                         Document482
                                                  77-5 Filed
                                                         Filed03/30/21
                                                               10/29/18 Page
                                                                         Page674 of
                                                                                 of 157
                                                                                    54




           fraud (in violation of 18 U. S . C . §§ 1343 and 2)                       (collectively, the

           "Subject Offenses") .

                   3.        As explained below ,           on or about May 2,              2018,       the FBI

           seized approxi mately 91,000 uni ts of a                         digital currency called

           "Ether" or "ETH"               (the "Original Subject Property" )                   that was on

           deposit in a             digital wallet assigned a                unique address that is

           accessible via the internet ,                   namely the digital wallet with an

           address           of     "OxdA6F983076725cB2899205A16El6dled60a0067A"                            (the

           "Seizure Wallet"), pursuant to a seizure warrant signed by United

           _S tates     Magi strate        Judge     Robert       W.   Lehrburger      of    the        Southern

           District          of   New     York     (the    " Prior     Seizure      Warrant") .            Ju_d ge

           Lehrburger issued the Pri or Seizure Warrant based upon a supporting

           warrant       affidavit         citing      representations         made     by    Centra        Tech

           through· its outside counsel and other facts that furnished probable

           cause to believe that the 91,000 Ether units represent proceeds of

           the Subject Offenses .              At the time of the seizure, the 91 , 000 Ether

           units were worth more than $60 mil lion in U. S. dollars.                               The Prior

           Sei zure Warrant and supporting warrant affidavit are a t tached as



           herein.       .   ---- - - -··.. ·- --..----·-·-·
                                                     .       --·- .... -·--------
                                                                        .    .


                   4.        As shown in .f,;?(hj.gi½ ?,. ,        ".~:ther" o:r:: "~']Ji"_ is     c(   g:i.gi tal

           currency that is stored on: ~he i n~ernet in applications refe~red

--·-·'"'····-·· ..to as digital w.a ll-.e ts.. _ Each .-ct-ig:±t-a,l :· wa:l.let is·:-as.:si-gned: a _unique·_.. _ .... _ ... __
                                                              3
                                                 Case
                                                  Case1:18-cr-00340-LGS
                                                       1:18-cr-00340-LGS Document
                                                                          Document482
                                                                                   77-5 Filed
                                                                                          Filed03/30/21
                                                                                                10/29/18 Page
                                                                                                          Page685 of
                                                                                                                  of 157
                                                                                                                     54




                                          alphanumerical identifier known as an address,                                                                            and each d i gital

                                           wallet can only be accessed using a unique alphanumerical string

                                           known as a private key or passcode.

                                                    5.                 This                     Affidavit            is    submitted                 in         support                    of           the

                                          Government's applicati on for the issuance - of a warrant to seize

                                          and     forfeit                          approximately 9 ,0 00 Ether uni ts that were                                                            left            to

                                           remain in the Seizure Wallet when the Prior Seizure Warrant was

                                          executed                     (the                "Remaining Subject Property") . 1                                         At           the       current

                                          Ether-to-dollar exchange rate ,                                                  the   9,000 Ether uni ts                                   are worth

                                          more than $1,850,000 in U . S. dollars .                                                  Based on the facts set forth

                                          below,              I         respectfully                             submit   that   there           is         probable                    cause              to

                                          believe                  that                    the           Rem~ining        Subject         Property                   is           subject                  to

                                          forfeiture to the United States of America as the proceeds of the

                                          Subject Offenses .

                                                    6.                 The               i n formation contained in this Affidavit is based

                                          upon my personal knowledge and involvement in the investigation of

                                          this matter, as well as information obtained from other sources,

                                          including                      conversations                            with    others,        as      well           as my review                              of

                                       __ do-cumef1.=ts -:.,_g_<3,-~_h~red ·. _-du:r:-irrg:~.'-··t}:re ·· cours·e- ·.·.·o-:t:.,·thi-s · :·i-rrvestigat±on · -~-·-~----=':'::~

________ Because this A..f.fidavit;_ j,_s being .. _submi tted for the_l imi t .ed purpose __________


• -
             ..        --+· · ·-~-- :·j;g£_·-:a ·. restt:lt-··-<·e ~ .- 6'rcl.TIEi~£-t-i•on .ErEfe""S·· ·-tneu·r-r•ed-: Wlieh -tlie .- Pri6.r -
      - • - - • . . • • • -• - • • • - - • • •    • - • • • • • -H • •• • • • • •- • - • • - • • -   • •-•   0                      ••   • -••   •   ••   -••- •-    •••   •• -    - - • - • • - - • • - • •- ••

                         S~izure Watrant was ~xecuted -bn the Seizure W~llet, th~ ptecise
                         am01:1nt: Bi' Ether- ief'..t: -in the -S~i-zure Waliet - somp:c•:i:sing the Remaining ·
 . : _._ -.~:_· - .:· -<:~~fil~~~-f?.:i:;-_o pert;,y--wa.:_~~ ,.~.-Q~.: _9-9f5fig_ Ethe_:i::_-_ ~-!::-~_:_. ¥:<?r ~;se of 1::eference, ...
                                          this ~um is referred to as 9 ,0 00 Ether units throughout this Affidavit.
                                                                                  4
                              Case
                               Case1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                       Document482
                                                                77-5 Filed
                                                                       Filed03/30/21
                                                                             10/29/18 Page
                                                                                       Page696 of
                                                                                               of 157
                                                                                                  54




                          of establishing probable cause to seize criminal proceeds, it does .

                          not incl ude every fact that I have learned during the course of

                          the investigation .             Where the contents of documents and actions,

                          statements and conversations of others are reported herein, t ·hey

                          are reported in substance and in part,                           except where otherwise

                          indicated .

                                                                  PROBABLE CAUSE

                         A. Probable Cause Regarding the Subject Offenses

                               7.       On or about March 31 ,               2018 ,      United States Magistrate

                          Judge James L . Cott of the Southern District of New York approved

                          a criminal complaint , numbered 18 Mag . 2695, chargi ng SOHRAB SHARMA

                          and ROBERT FARKAS,              two of Centra Tech' s             co- founders,   with the

                          Subject Offenses of conspiring to commit; and the commission of,

                          securities and wire fraud in connection with a scheme to induce

                         victims to invest digital funds worth mill i ons of dollars for the

                         purchase of unregistered securities, in the form of digital tokens

                         issued by Centra Tech, through fraudulent misrepresentati ons and

                         omissions· (the " Complaint-1") .                   The Complaint-1 is attached as



- ----·-·-·-·- herein . ·-·------ -- --- ---·---·--·· -··                        .- --- .      -· ____ _ ------ - - --------·-
                               8,       O!]. __Q,l;" _ a:qout   April 18_,   2-0.;1.8,   Un.tted $t~1;:~~ M~gi~t;raJ:~
 --- - . ··-
           -· ... -. .. . ,
                                                                                                               T""'-·   :·.•
                                                                                                                               -
                                                                                                                               :
                                                                                                                                     -·
                                                                                                                                   : -• .
                                                                                                                                            ...   -   .   -
                         Judge Stewart · ·b.           Aaron of the -South~~n. District of New
                                                                                            .  York
                                                                                               - .


. . ... _ . . ___ -- ·a pproved- _a ,_.~r.im,inal complaint,
                                                                         5
    Case
     Case1:18-cr-00340-LGS
          1:18-cr-00340-LGS Document
                             Document482
                                      77-5 Filed
                                             Filed03/30/21
                                                   10/29/18 Page
                                                             Page707 of
                                                                     of 157
                                                                        54




RAYMOND TRAPANI, a third co-founder of Centra Tech, with the same

Subject Offenses (the "Complaint-2") .                                                The Complaint-2 is attached

as Exhibtt C and incorporated by reference as though fully set

forth herein .

      9.    On or about May 14, 2018, a Grand Jury in the Southern

District of New York returned an Indictment, numbered 18 Cr. 340

(LGS), charging SHARMA, FARKAS and TRAPANI with the same Subject

Offenses (the "Indictment") in the Criminal Case.                                                                              The Indictment

is attached as Exhibit D and incorporated by reference as through

fully set forth herein.

      10.   Based on the facts set forth in the Complaint-1,                                                                                                 the

Complaint-2,        and                   the            Indictment           (collectively,                                   the             "Criminal

Charging    Documents"),                                there     is       probable                  cause                 to believe                        the

following, in substance and in part:

            a.                In or about July 2017, SHARMA, TRAPANI and FARKAS

co-founded a startup company called Centra Tech that purported to

offer cryptocurrency-related financial products.                                                                                 For example,

Centra Tech claimed to have a Centra Tech- .debit card that"
                                                         -.  allowed
                                                               -




m§.k~urchas.?_~ --- in ____real-time                               -1!.t-_         vario~£ __ .§tores                                    and            other

                                                                       ..-   -·    - - - .. - . -- ..
                                                                                            _               -   . .   --   .   . .      .. .. ·-
that accept ·p~_y meqt cafgs ·from Masterc;ard ?l)<;i Visa as a reE>~J,.t- of
                                                                     -· ....
                 . J --   ~   • • ,_,   -=-: .-.·.. •   . '   .   ····- ' .       _ __.... _..   -   -- -   .                        --.-..-   - -- ·__ -- . -   ...

                                                                       6
                               Case
                                Case1:18-cr-00340-LGS
                                     1:18-cr-00340-LGS Document
                                                        Document482
                                                                 77-5 Filed
                                                                        Filed03/30/21
                                                                              10/29/18 Page
                                                                                        Page718 of
                                                                                                of 157
                                                                                                   54




                       purported partnerships between Centra Tech and Bancorp, Mastercard

                       and Visa . 2               Centra Tech was headquartered in Miami Beach, Florida.

                                               b.         From at least on or about Jul y 30, 2017 through at

                       least in or about April 2018 , SHARMA, TRAPANI and FARKAS engaged

                       in a           scheme           to       induce v i ctims                     to       invest digital                        f unds         worth

                       mi llions of dollars for the purchase of unregistered securities ,

                        in the form of digital tokens issued by Centra Tech in connection
= = ===== ===== = = = = ============= = ======= ====== =-----
                       with the company's so-called "initial coin offering"                                                                                  (" ICO") ,

                       through a series of material misrepresentations and omissions . 3


                       2     As set forth in the Criminal Charging Documents, "Visa" refers
                       to Visa =nc., . a multinational financial services corporation
                       headquartered in California that (among other things) facilitates
                       electronic funds transfers throughout the world through "Visa"-
                       branded credit cards and debit cards ; "Mastercard" refers to
                       Mastercard Incorporated, a multinational services corporation
                       headquartered in New York that (among other things) processes
                       payments between the banks of mer chants and the card issuing banks
                       or credit unions of the purchasers who use "Mastercard"-branded
                       debit and credit cards ; and " Bancorp" refers to The Bancorp, Inc . ,
                       a . Delaware-based financial services company that ( among other
                       things) issues debit and prepaid card by virtue of contractual
                       partnerships with other financial services companies such as Visa
                       and Mastercard, among others.

                       3                            As set forth ·in the Criminal Charging Documents , an "initiai
,=:-_=-.._._,_-=· :__.c;<;:>_)dl... .Q.£~        .    .1..-er_i.z:i_g~=-·
                                                                      II    . • "ICO"
                                                                          -9:1".'                    ' 9.::.:.:!::--
                                                                                 :-::-·-_, .__'.-:- _is..,    ~-Y.12~-~o.
                                                                                                                     .. f .f. :i:ind.~ai.s
                                                                                                                                        . ing.
                                                                                                                                           .            . wh'
                                                                                                                                               e:v:~11t ._lI1 -~g-h
                                                                                                                                                                  __ a!!---·-.- ~-:-:-. :.::·__ ----· _
_______ __:_::_::-_:~--·enti..ty ..offers ·participants.. a unique digital ---'~c_o_:i.r/'·"""'o r~ '.toJce~'-~in_ _________ :-..::
                                      exchange · for consideration . The consideration often comes- lntfie · ·
=:::.:::.:::.:::.:::::::::::.:::.:::.:::;f.;;;-o-; i , , ; ~ ~~OHGy°"·o r · ·wo ~w ~ ~ y~--l9ut oa-H also .15e --· - .
                                      "fiat currency," which is a term used to describe Cl!rrency that a
~::~--.,".'"::.;7;·· -~ g-ev..er:nment~h-a·s.~.d~~                                c}:a·red to-.--be--.:-J.~ga;l·· tender; such as bhe U·.:S:.,___do.:l:·l-ai? ::·... :.~.-:-:._~- .:.;._
--· --- -- · ~& _:·1:n.e.E·uro,:~ut~ is· no·t-- ba.CKea· oy·· a ·pfiySic=;a1 ··c-o~g91ty-.· ·-,(oi-<Jitai - -_- ·· ·· --_--
                . :.:cu):'r.(;!hcy" or ~.ctyptocurrenc.y.~ .is . a .digital represehtation ..of value.:::.:._.:.:_::.
_ .- _... ..• .. that.._ c.AXL .P-~- di_gi t.i:lJ).y :t.:i:_-.c!..Qed and functions as.. .(1.) .a ... m~d.itJJ!l.~=Q..f__ __
                                                                                                                           . -=···-
...-             - exchange , l 'i)"~a . unit 6£"'-a_"cco~unt , -·or· (3) ·a shire "6 f va1ue;· -sut ""cf6es:.-=:,.,·-·· .
                                                                                                 7
                           Case
                            Case1:18-cr-00340-LGS
                                 1:18-cr-00340-LGS Document
                                                    Document482
                                                             77-5 Filed
                                                                    Filed03/30/21
                                                                          10/29/18 Page
                                                                                    Page729 of
                                                                                            of 157
                                                                                               54




                    Through           this        fraudulent              scheme,                  SHARMA,                TRAPANI      and         FARKAS

                    solicited d i g i tal                 funds       that incl uded thousands of units of a

                    cryptocurrency called " Ether"                                   worth more than $25 million from

                    investors who purchased digital tokens issued by Centra Tech .

                                        c.       As part of the scheme, SHARMA, TRAPANI and FARKAS

                   made or caused Centra Tech to make the following misstatements in

                    soliciting investments in Centra Tech, among others:

                                   i .     SHARMA, TRAPANI and FARKAS cla i med to investors
                                that Centra Tech had developed a debit card that enabled users
                                to spend various cryptocurrencies to make purchases at any
                                stores that accept Visa or Mastercard payment cards, and that
                                Centra Tech had par tnersh ips with Bancorp,        Visa ,  and
                                Master card to issue Centra Tech debit cards . In fact , Centra
                                Tech had no such partnerships with Bancorp, Visa or
                                Mastercard.

                                    ii .    SHARMA, TRAPANJ and FARKAS claimed to investors
                                 that Centra Tech ' s execu tive team included a purported Chtef
                                ·Executive Officer named "Michael Edwards" and a purported
                                 Ch ief Financi a l Officer named "Jessica Robinson" who had
                                 i mpressive work histories and academic credentials . In fact ,
                                 neither " Michael Edwards" nor " J essica Robinson" was a real
                                person.



                                  not have legal tender status .                             Unlike fia t cur rency, digi ta:l
                                  currency is not i ssued by any j uri sdi ction and functions onl y by .
                                  agreement within the community of users of . that particul ar
_:~-7-·-=c · . , ..,,,::.:...:.,._¢ii_n;en_~y •-:--·
                                         c   _       Example~ . of d.i,g___.:i.:ctai_ , -~ijr.renc.t5:§ -- ar_e., . _.'2J?-l.-t.c o~5 :.-·anc_!. :; .._:-:-::- - ·. ·.·.c.
. . --~ ____                      "Ethe.r: ,..!~- both ..:.:O.t:-:. wh1.ch·~ a-r e:::"iss.ued._an.d _.clis.f"fibhte.c:L.ori_:_theii. . own .           . .. . . __ _
                                  "blockchains . "               A "blockchairi." is· a "digitalized, decentralized ,
                                                                                11
                                                                                     -·

--=------:-:- - -- orypte§r-a-pnfi:xi'TJ;y seeure~ooger '&h-a-t. al.fows---market:--partic1.J?iln€s-·--·- ------··· -
                                  to - keep track of dtgi tal currency transactions without ce-n tral
 --~.-:--. '. ~ - __-:· - : r :e co·r dk~epi ng·. .-: The=:di.g:i_:.t~f -.to.kens .:"o.i ::tjd,~-s~ issuEiEi..:i·i-n_-an~- -:!£0~_a:re:···___ ___ _
                                                                                                      0



 .. .            . _ __ issueq. and_ di st r1but_ecf---c>11 a, block_c bain . . . .Tokens . oJ'fen are·.: also
  · . .. ...::.~.. ,.I..is.ted and _traded oh. onli·n~, platforms)_ t:y-pica.11¥~ c:a"lled_ di.g.i;;Eal. _
   , _ , ____, . cur,rency exchange_s , _a ,nd tb..ey µ_ql}.9,U.y_:tr.a~;f._or. , g_1;Ji,_e_r_ a..s_s__gj;,§_. . _                             _.
   -- - - - -      ..... ··-·                                        -- - ~-- . -- -          ---~-=.:.\.--.:.-- ···- .         - - - ··- .:- ... ,-=----·-- -·-·   -.-.. .. .. __--:: ..-.-.::::
                                                                                          8
                               Case
                               Case 1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                      Document 482
                                                               77-5 Filed
                                                                     Filed03/30/21
                                                                           10/29/18 Page
                                                                                     Page73
                                                                                          10ofof157
                                                                                                 54




                                   iii .    SHARMA, TRAPANI and FARKAS claimed to investors
                                  that Centra Te~h held mon~y tr~~~mitter and other relevant
                                  licenses in 38 states.   In fact , Centra Tech d i d not have
                                  such licenses in a number of those states .

                                     iv .    SHARMA, TRAPANI and FARKAS caused Centra Tech to
                                  make several of those false claims through (among other
                                  things) various promotional videos that were posted on the
                                  YouTube website; various white papers that were disseminated
                                  to investors via the internet ; and various Linkedin profiles
                                  that were posted on the Linkedin social networking website .
                                  SHARMA also reiterated several of those false clai ms during
                                  ( among other things) an interview on an internet podcast
                                  relacfugtcrtne cryptocurrency inoustry .

                                          d.      Cellphone           text         message         conversati ons               between

                         SHARMA, TRAPANI and FARKAS , found in a cellphone recovered from

                         TRAPANI (the "TRAPANI Cellphone"), 4 show that they were well aware

                         of the fals i ty of the above-described claims:

                                    i .     For example,    with respect to the purported
                                 partnerships that Centra Tech claimed to have with Bancorp,
                                 Visa, and Mastercard, SHARMA engaged in a text · message
                                 conversati on with TRAPANI on or about July 31, 2017 in which

                         4          As set forth in the Complaint- 2 , the TRAPANI Cellp h one was
                            recovered from TRAPANI following his surrender on or about October
                            5 , 2017 on a perjury indictment obtained by the District Attorney' s
                            Office for New Yor k County . On the date of _t~is surrender, TRAPANI
                            signed a consent form giving that District . Attorney' s Office and
                            t he New York City Police Department his " voluntary consen t to a
                            comp~ete · search " of· the TRAP.AN)· Cellphone , _ and:- h~ also wrote the
 .:·         _. :._. __,__p_~_~§~9E~ 15?s-.: .9_q_c;:.es_§ .::.J-P.E::'" .TRA_E.~!'if~-:-:..G,eJJ2ti<;me -.-..c<2:Qi ::~h~ ~c,o _~se~t-. f .or!ft_. . ..
:·:·_. :~~-~:_ · _:J:5.1.ii.suant.....t.o._lli.af:_',c .ons.·e nt..f.orm,__the .TRAPANI Cellpho.n.e~ w.as . s.e .aicEe.d ---~-:~~ ... ·.. -~--=
                       · oh -0r about October 17 , 2017 , the TRAPANI's _Cellphone' s contents
----------'-'-------W&.r-e-GeIH ed· ·.1.nt O · an-•oxtraeaeif::'i 0epo r t co ntalfi:3: fHJ- m@-:r=e-'Yiarr                 .-         Pf;1J{JO"_____-   - - - --
         .            . pages of- material s, and the . TRAPANI · Cellphone . was returned to                                                          .
·.--:~~---"---- ~-::;~_-::'FBAPAN:b'..~:·:-I·:':'ha:vea:·,reii' i _e_wecl-~ the·:-~ex·:e;ffa:ction -.- ~eport. ·and--doc.uinenta tion.-.>· ~. :·:-- ·-:·~- · -
                                                          0




  --·- --- ·-:·---_--ge-neratecf as-·:resu,1 t.- o:fthis ·consens\ial ·s·earcn·. _~Tne · aa.t es- and -times-·-~--:----~·--
                         ·· of" :.p,at.ti:cu:lar .. :text,. :m:e·ssages~_:r .ep.6.t.ted iri .. the::~.c_riminal : Charging
 . ...... . __ _____ _ Do_q.m1..ent.s....~.P~ b,.e_:i;:e_;\Jl.....q~~-i:l.:;l__ tb,~y _gpp_e_a_r· j_n __t _h e ext:t;-aGtion report,
    • M•· - -   - - -   ··wrt11;·ut-··.!~-ori~,-erslorl- t 6"•"Ea.Stern ·-st·a.-n.cta·rd ·'Time:-=--~~! ·-----
                                                                               9
                              Case
                              Case 1:18-cr-00340-LGS
                                   1:18-cr-00340-LGS Document
                                                     Document 482
                                                              77-5 Filed
                                                                    Filed03/30/21
                                                                          10/29/18 Page
                                                                                    Page74
                                                                                         11ofof157
                                                                                                54




                                 they discussed Centra Tech's l ack of actual partnerships with
                                 b~_n ks. or credit card companies . During that exchange, SHARMA
                                  (via a cellphone assigned a call number ending with "3138"
                                 that is referred to as the "SHARMA Cellphone-1" in the
                                 Complaint-2) wrote: "Should write down a list of places to
                                 call tomorrow," " For the conbranded [sic] card . " Later in
                                ·the exchange, SHARMA wrote: "Gotta get it going on the banks
                                 today plz . " SHARMA also subsequently wrote: "We just need
                                 to get~ [sic] banking license," "Need our direct agreement
                                 with visa," "Or MasterCard," "That's the move," "Cut out the
                                 middle man," "I wish we j ust knew someone."

               ii.           With respect to Centra Tech's purported CEO
=========~':l.M:t-efla'e:l:- EH:iwa-rci~-na-pt:1.·rpe>·r-rea=e-F0-~Je,s·s-rca=RQJ5-rns-on7·=========t
          SHARMA (via the SHARMA Cellphone-1) text-messaged TRAPANI on
          or about July 29, 2017, that they "Need to find someone who
          looks like Michael , " "Team photos," "He's real lol,"
          "Everyone rea l, " "Except Jessie~," "And Mike . " Later that
          day, SHARMA (via the SHARMA Cellphone- 1) text messaged
          TRAPANI: "Gonna kill both Ceo and her," "Gonna say they were
          married and got into an accident . "

                                  iii.     With respect to Centra Tech's purported money
                                 transmitter and other licenses in 38 states, SHARMA had a
                                 text message conversation with TRAPANI and FARKAS on or about
                                 August 30, 2017 about applying for state licenses that Centra
                                 Tech had previously represented it already held in 38
                                 states. For example, SHARMA wrote in one message on or about
                                 August 30, 2017 to TRAPANI and FARKAS: "Gotta apply for all
                                 licenses," "Should I even say this . "

                                                           iv.               With respect to false claims in a white paper that
                                                         Centra Tech published to investors on the company's website,
                                                         SHARMA had a text message conversation with TRAPANI and FARKAS
                                                 · · 011 ·o r aJ?out September 29, 2017 about taking down (among other
                                                        ·things) the version of the white . paper that was on the
 ··: .-· ,·. :· : ·_-- c · . :-::.- ~ - · ..:::::::',:,~ c6mp~hy'· s;_..·weoo      ··-:±"-Ee· ·",ff· the-.-t-:-ime-~:... c=llui±n.g::::this · ·. 96frirersati·oii_-;:-·'"-:' ~-"""• . - --
 ·· -· ···-- -·- ·                                       SHARMA. - ·(via· ·a -cel"lpnoiYe · assighea. 7:f"-·caTI::nT.mil5er-:-ena.1n<J- wic n -- _______ ,.____
                                          -~=- -.- . ~:.6.09..:)..'.~ -:-t hat. is_ i:~,f.e.J:J;~ci_t.o_ as_.t.h~.HAl:ll'11LGel.ipbgo_f_ 2" __i_ n..,.th.~ - - - - - --
                                                         Complaint-2) sent text messages to TRAPANI and FARKAS in which
          _____---~ _- .~--·· __ . -~H~RMA.__   wr.ot·e~_._Calnon.g         _o ther _th-~ n~s-)": _·_ "I _.~-~ ~~er_. ~:u~·--~~ril_·-_~uf~~-·~ __ :. __
                                                                                                                                                      -:___ _--.               ~-- __ -_-_
 :=-~~~~~---<·::: :--·· - ...."Of t;·r:i:glif o'vln.7.!!_ "No.w/.~ -- '~The_rL:Wo.i}:'-Y:;'~.:--~Ap..y.:t.h:j:rYg::.f_!J_a..E .'::-c roesn· E.:·.::~ -::.-:.::· ·_._- ~-~~:
                                                                                                                                                              1
                                                                                                                                                               ..

                                exist c~\":t::E?ht·~11 ·"we· need to rertlove , t, · ~'!-fave. tJ;ie~.--A-9.' tt as.a.-p._; ~, ._ .                  .....
                                LateY· -1n... f.ne · same conversation, s"ffARMA · (via~·· c.:ie ··sHARMA. ·
 _____, ~: .·.:. .... --·     < Cellphorie=-2) .. wrote:       "I want. a~-- prd"duct· · page..=l -=. t·k-e. ::. l"ahothec.:.~ .. -·· -:-:--:-:"::· ,~
                                                                                          10
                         Case
                         Case 1:18-cr-00340-LGS
                              1:18-cr-00340-LGS Document
                                                Document 482
                                                         77-5 Filed
                                                               Filed03/30/21
                                                                     10/29/18 Page
                                                                               Page75
                                                                                    12ofof157
                                                                                           54




                            company], " " Theirs is so nice . " TRAPANI wrote " Lol yeah no
                            real product ." SHARMA wrote : "Yea _but it _doesn't say much,"
                            "And looks good," "We don't have a real product either right
                            now," "So I wanna t i ghten up ship asap . "

                                      e.       As detailed in the Criminal Charging Documents,

                  SHARMA also sent and received email communications showing that he

                  was well aware of the falsity of the aforementioned claims by

                  Centra Tech in soliciting investments in Centra Tech:

= ===========i=i=.=== PE'o-r-e-x-amp-3:-e-,- w:i=~n- res-pee-t:: ro=ee-nfia 'l'e-c-n'-=s=-c-:1:a--:tme,q==========r
          par tnership with Bancorp for the issuance of Centra Tech debit
          cards licensed by Visa and Mastercard, SHARMA on or about
          August 30 , 2017 forwarded to FARKAS, among others , an email
          that SHARMA had rece ived from Bancorp directing Centra Tech
          to "CEASE AND DESIST FROM REPRESENTING THAT THE BANCORP BANK
          HAS·ANY CONNECTION WITH, OR IS THE ISSUER OF ANY CARD PRODUCTS
          RELATED TO CENTRA TECH."

                               ii .     On or about the same day, SHARMA (via the SHARMA
                            Cellphone-1) engaged in a text message conversation with
                            TRAPANI and FARKAS concerning the cease- and- desist notice
                            from Bancorp .   During this exchange, SHARMA wrote:    "Google
                            Bitsset and Centra," " And contact anyone that has that image ,"
                            "And 3.Sk them to remove it . . . . Or t hat language," "Saying
                            we work Bancorp," "Od bad," " Their lawyer reached out." Later
                            that day, FARKAS text messaged SHARMA and TRAPANI : "No Bancorp
                            on it . " SHARMA responded: "In the bottom? . . . . U sure ,"
                            "I thought I saw," "On press releases ." FARKAS wrote: "Just
                            checked them all ," "No Bancorp. " SHARMA responded : "Okay,"
                            "We gotta get that shit removed everywhere and blame
                            free·lancers lol . .     "
                                                                                                                ·· --           .
                         -. -.·.. .i.ii..;.:. ~:-~.:::::.:..:::In .. a-dd·±fion,--=0 -on=.-dr".--a b 6ut O.c t 6ner -I3';··,- Z0-I7, -. F~S-7"'·0:· ..     -   - ·

         ···-·-····· ··-·- - via - --- one.__: ..<:ff"____ his _ ____ personal · -·· emair- ·-· accounts· ···
                             ~.£a.r.k~~mail ,_c.om~ent._an.......emaiLJ:0 ,. .S ~BMA,-:-v_ia__une_lus_...,.________
                                                                                                         0

                            work email accounts ("sam@centra.tech") and one of his
                         .. personal_ email. __ ac'ciounts. ( "ssharma491@.gm.aiL coin''.). attachirnj"
 .. ---- --· _ . --- _::_· -~-FARKA:S~~ ~ec{1-t.s..:..to:-·ar1-:tii~~§.t:6£:p_:t~ch:~ci°eck           .:~i:i:t~.if:A·~gnst:.A:s~,-=-:2.DJ.7_/..:....:.:...-._ .... -· -- ..
                            promot:iJ1.g .c~nt:r:a_ T~c!'._l_?!J?d i _ts~J<;::O.; _The _p:1;-\ ch · deck cont'.a i_n~d
                            severaT .. mHflea.aTng· cTaims; ····1 ncruding, ·· ·am:offg · other tn'ings; ·
                           ·that·: :___~ (j.:.}.: ::trre:.=centJ;-a--:'·ca~rd: ·g::Lv.e:s "'-usEIT.s ·,~2\.f a~]. ccess-:tb -ni:ore=-1:.han--- · -
                                                                               11
                                   Case
                                   Case 1:18-cr-00340-LGS
                                        1:18-cr-00340-LGS Document
                                                          Document 482
                                                                   77-5 Filed
                                                                         Filed03/30/21
                                                                               10/29/18 Page
                                                                                         Page76
                                                                                              13ofof157
                                                                                                     54




                                       36 Million Points of Sale wherever Visa and/or Mastercard is
                                       acceptedn; (ii) th~ Centra Card was "issued" by "Mastercard
                                       and Visa;" and (iii) .Centra in January 2017 had a "Major
                                       Banking Partnership and license agreement signed wit h VISA
                                       USA Inc . "

                                       11 . . I have reviewed documents and other evidence provided by

                               the United States Securities and Exchange Commission (the "SEC")

                               that were gathered by the SEC during a parallel SEC investigation

                               of Centra Tech and its co-founders, and I have reviewed an amended
                                                                                                                                                                                                                     .J
                               complaint filed on or about Apri.l                                         20,       2018 by the SEC against

                                 '
                               SHARMA, TRAPANI and FARKAS in the Southern District of New York

                               chargi ng the             three        of       them with civil                          federal            securities                 law

                              violations arising from Centra Tech' s                                             ICO        (t he "SEC Complaint")

                              based      upon      evidence                  gathered           by      the        SEC        during           its        parallel

                              investigation .                   The          SEC Complaint                 against SHARMA,                        TRAPANI             and

                              FARKAS        (who      are        referred              to      as       the        "Defendants"                   in       the        SEC

                              Complaint) is attached as Exhibit E and incorporated by reference

                             .as though fully set forth herein.                                        According t o the SEC Complaint

                               (at~~ 65-68), in addition to making fraudulent misrepresentations

                              and omissions                to sdlici t               investors               to purchase digital                              tokens

__.,:::.-•.
  ._ .. =- ·: :.:.:.s1..ca   ··1-i_;..__..J.,:,n,:;,ent
                         _-__---~   ~ -:_::, ~ .. ·-.,,.,,. ..,,,..__
                                                    - ~<;.1;·
                                                                    ,_e-n··s· .,,;
                                                              .L~J\:I
                                                                                   - 0- ..,.. . ,,.r.;i,n.r-,:.,.·
                                                                               - - •• : 1.:
                                                                                                                 , ,_i-N..;ssue·d· by Centra
                                                                                                    b •.L- ~ ~••••J - -.J.. ·
                                                                                                                                                          Tech du...,.;ng_.·
                                                                                                                                         . · -. · ,:, .. _-_ _ _ _ _-:":•~ ---
                                                                                                                                                                                       ---------
                                                                                                                                                                                        . . -- .... .



                              its I CO,       SHARMA, __TRAPANI
                                                        .  . .
                                                                and FARKl?,S also eng~ ed in ..3__ scheme to ·

                             rµan.tpn );?t.~ t4¢-- _m_a,_:tk~_t pric_e ·9._:f.. <;::E?l}tra tokens on ·..Vi;;ip.j...9us.    qig:j. t;al_
·:-- -~
•·-    - - -;:·----
                -
                       ... -
                    ........ .:a
                    ..          ::. . =--:- . -=--·-!" -=- -~-·- · ·- ·· - - -- . -- ----- -                ... ... . .-· - ·- - -·- . - ·-------·
                                                                                                                                         . -- •·- - - ·-      .·. .·.           :-•




              --
·:...·.;.•--' .. ··.
                             assE:t;:.· ·_ ·f p a <;i_ing· e~~hange.s . · Pa_r _agf9:phs 65 through 6~ . of th~ . SEC                     .. - ~.. .. -;, . - ...
"'"<"""· •• -- • •• - - ··   - - -., - -.-- __.. .                    :"'"   . ·- ....... .
    ..
··- - -.-·--• ·•-                                                                                                                                                     - ·_-_- _--:,: ., - --:r-'~ -=- - · · -   _-


                                                                                               12
                              Case
                              Case 1:18-cr-00340-LGS
                                   1:18-cr-00340-LGS Document
                                                     Document 482
                                                              77-5 Filed
                                                                    Filed03/30/21
                                                                          10/29/18 Page
                                                                                    Page77
                                                                                         14ofof157
                                                                                                54




         65 . Defendants also manipulated the price of the Centra
         Token i n the weeks leading up to the ICO .             Def~n.dants '
         manipulative trading was intended to generate interest
         in the company and t o ensure that prospective investors
         were not discouraged by the Centra Token price -               whi ch
         was        then        trading    on   publ ic  exchanges   between
         approximately $ . 15 and $ . 50 per token on limited trading
         volume -            or by publ ic comments that were negative of
         Centra and its purported products . As Sharma explained
         to Trapani in late August 2017 , "[c]an' t have more FUD
          [ fear, uncertainty and doubt ] . . . There's FUD around [.)
         Mainly about price . "                 Defendants   undertook this
         manipulative              trading    knowingly,    recklessly,     or
=========rre-g±=:i:g~TI"t.71- .

                                        66.    As one example of Defendants' manipulations , over
                                        August 26 and 27 Sharma and Trapani engaged in a
                                        concerted effort to manipulate the CTR Token price
                                        higher .       On August 27 ,               2017, for example , Sharma
                                        instructed Trapani to artifici ally increase the Centra
                                        Token pri ce :     " Ray keep bumping the price . Do [larger]
                                        buys . "   Trapani responded "what size , " to whi ch Sharma
                                        explained "10 ETH plus" a n d Trapani agreed. Later that
                                        same day, Sharma again instru cted Trapani to make
                                        additional large purchases , to which Trapani responded
                                        "yeah I am doi ng big buys. " That evening , Sharma noted
                                        with approval that "we already pushed the price h i gher
                                        By doing that pump ( .]                 Naturally We gotta keep doing
                                        that [ . ] Price is rising."                     The next day when Sharma
                                        noticed that Trapani was making additional large
                                        purchases, he directed Trapani to make the purchases at
                                        higher prices :           "Gotta do higher than 60," Sharma
                                        instructed, and then made clear that he should make the
                                        buys at $0 . 80 per token. Trapani agreed, after which
                                        Sharma responded that they should "[g] et .                                                     [r ] eady
                                        for the pumpLol."                                                                                                       .              .
                                                                                                 -- - - - -       ·-- -·- .. ·-- · ,· - ... .. ~
                                                                                                                                               -   . -:.-::::: ~- .:.::.=..:··~ -.-.·-~7- :.··-
                                                                                                                                                -.:-
 - --· ···-·· ····-· ·· --- --- -··                           -· -- - ·-   . ··--·-··· ..
                                       ·6-7 ; ·When· the -pump··wa:-s ···cornp±et~ d-;:··S:11a;rma- m~°S-s-aged- ·Trap-ani·-·
                                        that they had "lli urned through like 250 ETH'! -                                                        or
                                        approximat ely $ 75, 060 - · ·and moved "the price n i gher by
                         _           . 30% . "                                 ..
               .. -- ---- -· · ' . -- .                                       ----        .. ·: ..... ·•:.• .. ·--~ -
                                                                                              -;-                                                          --     -·-· .. . ..
                                                                                                                                                           ··-·· ·--- - ··· ··
      --·----~--- - - - . ----···---- ..·----· .. ------- -------- - - - ----- - ·---- ·--· ' --· --· ------- ----------·- --- - ·
                                                   ,

                                    - 68 . . -B ased on publicly _av9-j.._]=abl~ mar~et c:lat~ , Tr;apani ·_· _· ~ : :
                 - · ·· ·· .,. _ ·· -and -Sharma' s efforts · to:· inanipu-J:-a.te · ·fhe ·eentra=-·- if crken -, _:_._:::. -~
- :. - . ·.. :- _:·::=.: =· ~- .. __ p.r:ice...w.ere suoces s-fu_l, ·· ..Qttr·ing~··An-g~            t i-s.:t:--2·6:·.:- .- 2 8; ~.2:Q±-7:;~t-h.e,·, .:· _;__ ..
                                                                                                     0




                                                                                             13
                                 Case
                                 Case 1:18-cr-00340-LGS
                                      1:18-cr-00340-LGS Document
                                                        Document 482
                                                                 77-5 Filed
                                                                       Filed03/30/21
                                                                             10/29/18 Page
                                                                                       Page78
                                                                                            15ofof157
                                                                                                   54




                                      price of the Centra Token went from approximately $0.50
                                      per token to over $1, and OQ August _27 the closing price
                                      was $6.91 - which represents the highest closing price
                                      ever recorded for Centra Tokens.      In addition, while
                                      trade volume in early August ranged anywhere from 2,000
                                      to 50,000 transactions per day, on August 26, 2017 the
                                      trade volume increased to well over one million tokens ·
                                      traded .

                       (Exhibit Eat!! 65- 68 (SEC's bracketi and alterations) . )

                                      12 .             From my review of transcripts of various proceedings in.



                      conversations with other law enforcement officials working on this

                      investigation, I have learned the fol lowing, in substance and in

                      part :

                                                       a.       In April 2018, SHARMA and FARKAS were arrested on

                      the Complaint- 1 and TRAPANI was arrested on the Complaint- 2, and

                      all three of them were charged in May 2018 in the Indictment in

                      the Criminal Case against them before United States District J udge

                      Lorna G. Schofield in the Southern District of New York.

                                                       o.       As relevant for present purposes, SHARMA and FARKAS

                     were arrested on or about April 1 , 2018 in the Southern District

              . o.f Florida· on the Complaint-1 in· conn.e c.tion with the Criminal Case .
                _;~----- . - ....... - .. ..... ... . ·...·''-•- ... .. . . . . . ...
.. --~~~-----·-· - .
                                                                  ·                   .. ..
                                                                                        -;- - ' -· . ,. __
                                                                                                        ..   -·   -        •   • ..........-u- -   --   -   ---   -- - ·    .....
                                                                                                                                                                                 ,                __
                                                                                                                                                                                            _ _. _ .   ,.._,. _ _. , . . . .   • ••




- -·-·- ·-- - -j\otJr :p f:-:them ·were-pres-ented···on- t-he · Compl a·int -1 before-Uni te-d ·Stat-es ---------·-

                     Magistrate Juage turana !-3 .- gnow in .the ·southern· Dis'b :ict · of E'loriaa
     .        .. .                  . .   -   --   .   -- --                                                          -·               .                      .
:::: \· ·· ·: ·_::-..:: :on· . : or=-aoBut~. Apri.l_' 2} ·,·:.::.zoT s_. -:·::~--.sffARMA:~ . a.iic:C-~·FA:RK.A:°s- :~ subsequently·
                                                                            0




               ..: consente'.d. to· theird~terrtion ·and ···removal to the·-S-duthern District
            -·· ··:....:. -.:-:::. :. -----=--=-=--•.- .-•. -         •   ___: ••_• •,:..: __ • • .   :.: :--.· !' :'.,.                                             .. - -. ··- -- .   .   - ... -- -.         -.- -' .. '
                                                                                                                                                                                                             -....

                                                                                                                               14
                                                     Case
                                                     Case 1:18-cr-00340-LGS
                                                          1:18-cr-00340-LGS Document
                                                                            Document 482
                                                                                     77-5 Filed
                                                                                           Filed03/30/21
                                                                                                 10/29/18 Page
                                                                                                           Page79
                                                                                                                16ofof157
                                                                                                                       54




                                         of New York for further proceedings on the Complaint-1,                                                                                                                   without

                                         prejudice to thei r                                                           ability to apply for their releases on bail

                                         upon their arrival . in the Southern District of New York .                                                                                                                      After

                                         SHARMA and FARKAS were removed to the Southern District of New

                                         York,                each of t hem had separate contested bail hearings in May

                                         2018 at which the Office of the United States Attorney for the

                                         Southern District of New York                                                                  (the "Government")                                 sought to have

                                         both of them detained pending trial.                                                                             Transcripts of these bail

                                         hearings are attached as Exhibits F ,                                                                          G and H, - respectively,                                                 and

                                         incorporated by reference as though fully set forth herein.                                                                                                                  SHARMA

                                         and FARKAS were ultimately ordered to be released on specified

                                         bail                conditions                                           but     only    upon                satisfaction                      of            those                  bail

                                         conditions.                                       SHARMA and FARKAS were both eventually released from

                                         custody on bail.

                                                                             c.                    TRAPANI                has    also        been         released                   from custody                                on

                                         judicially approved bail conditions that were agreed upon between

                                         him and the Government.

                                         B . Probable Caus~ ~s to the Remaining Subject Property

--- -·- .        .- .:.~------::..::..--,l.s ·,~ ·:::s ·a:se(j_::.-'.~n_; t he ,.-Lacts -. set. .. fo:rJ,h. .he:r:i..i.Ili.::.:._-:i;- respe~
 ·-· -1..:.."&."!- ~ .   - ...-
                                                                                                                                                                                                                         f -u:J "B:: -- '.:·=-: · · ·,   .
- -·- ·- -···--· -
                                         submit that there___i_s probable . cause to be l ieve that thg_Remaining


                                                                                                                                 - --   -   ..   ..   ·-~··-· --
                                                                                                                                                              '         - . -. . .. .-- . --·
                                                                                                                                                                                           . .... --------------
                                                                                                                                                                                                            ·- -·.
                                                                                                                                                                                                                 --                ·····-••-·-.····-·· .-:
-----··--·-                       ·---   -   --      --
                                         is . s-µbj ect to_ forfeiture to the· United Sta_'\:~~. __ <?( ]¥.nerlc;:r ;·
-~. -· ..                                -· -~- ,_   • ·••   . ... _               . - .   - . •   ~   - 1-. _.., ..


---·--
 ----- --.
       .. . ·-·- . - .... -- --·                               - ---........-- -     ____ ___--,:-·.. - . ...                                                 -- -
                                                                                                                                                                  . .    .   - · · -- - ... . . :----:ca.: .- - - - - -
                                                                                                                                                                        •• • -      ••      • • • _.,;-;--,:-;--==..••-• • I -




                                                                                                                                        15
                Case
                Case 1:18-cr-00340-LGS
                     1:18-cr-00340-LGS Document
                                       Document 482
                                                77-5 Filed
                                                      Filed03/30/21
                                                            10/29/18 Page
                                                                      Page80
                                                                           17ofof157
                                                                                  54




                                                                                                Overview

                    14. - Based on the facts set forth below,                                                                                                       there is probable

          cause.to believe:

                             a.                During Centra Tech' s                                                              ICO,             which took place from

          approximately on or about July 30, 2017 through on or about October

          5,     2017       (the             "ICO              Period") ,                             purchasers                                   of     Centra                               Tech         tokens

          provided funds in the form of digital currency (including thousands

          of units in a                            digital currency known as                                                                          "Ether "                             or "ETH")              in

          exchange for Centra Tech tokens .                                                                        Based on the facts set forth in

          the Criminal Charging Documents , there is probable cause to believe

          that all such Ether units were solicited from Centra Tech token

          purchasers through fraudulent misrepresentations and omissions by

          Centra Tech and its co-founders SHARMA, TRAPANI and FARKAS as part

          of their commission of the Subject Offenses,                                                                                                           and thus ' that all

          such Ether units represent proceeds of the Subject Offenses.

                             b.               After the SEC made Centra Tech aware of the SEC's

          investigation of Centra Tech by serving a subpoena on Centra Tech

          in     late       November                          2017,                 Centra                         Tech                   t _r ansferred                                  c1.pp_roxima"t:ely _.
                                                         ..                                                                                                                                            .                    ..
. .:· ·.:- . l0.Q.,::Q00 ,-.~the:(-_:JJp-i -~~:.               :t;p .:the=.;";,e...:i,.:z;.J:l_~~--'.:'_.w_~J.¼'~J; ; -:-:- 9- d~Tt..a::k;_;W:a~:l ~: w:rth'-·- · ~--c: •_:
                                                                       0                                                                                                                                                         - -·----   -


          a unique passcode that_ was possessed only b~entra Tech c_o-:founder

          SHARMA ._                                                                              ..                        ..
                                  ..   - .   •·•   -· -·-- .. - . .     -- .   .   --
                                                                       ·· - · · - · ·· - · · · - • • •
                                                                                        -       -·- -- -   .
                                                                                                               -
                                                                                                                   .   - .--- ----·- ... ... .
                                                                                                                   . ••• ":P•,•.~•~ -',   ...:.-
                                                                                                                                                          --_ ~= ...:..==-:·_·:_: .·... -..
                                                                                                                                                                      . .
                                                                                                                                                                                            -· .- . -- --- . _-___: ·- .
                                                                                                                                                                                         ----- -·---------- ·------
                                                                                                                                                                                                   . . ..

                             C.              -~<::~~rd~n9_·to· representa_t~9_ns ·of Cent_rc1. j'ech tJ1ro.ugh _··
                                                                  "I    --- ·--·            .                      - ~      - , - - - -~---.       • ••    •   - - - ~ - - · · - _ • .,, _,.   ~             ..&. - • - -




                                                                                                       16
                                               Case
                                               Case 1:18-cr-00340-LGS
                                                    1:18-cr-00340-LGS Document
                                                                      Document 482
                                                                               77-5 Filed
                                                                                     Filed03/30/21
                                                                                           10/29/18 Page
                                                                                                     Page81
                                                                                                          18ofof157
                                                                                                                 54




                                           individual          counsel,          91,000         of    the      100,000 Ether                         units       in       the

                                           Seizure Wallet (i . e., the Original Subject Property)                                                         were raised

                                           from     purchasers            of      Centra         tokens            during                 the       ICO    Period              in

                                           connectioE with Centra Tech's ICO.                                      Through his own counsel and

                                           through Centra Tech ' s                   outside counsel,                      SHARMA claimed that                            the

                                           remaining         9, 000       Ether       uni ts       in the              Seizure Wallet                     (i . e . ,      the

                                           Remaining         Subject           Property),             were             proceeds                of    SHARMA's             own

                                           cryptocurrency trading activities.

                                                           d.        Based in large part on such representations, which

                                           were memorialized in the warrant affidavit submitted in support of

                                           the Government's application for the Prior Seizure Warrant to seize

                                           91,000 of the Ether units in the Seizure Wallet, the FBI obtained

                                           the Prior Seizure Warrant and in May 2018 transferred those funds

                                           into a secure digital wallet maintained by the FBI pursuant to the

                                           Prior Seizure Warrant .

                                                           e.        As     shown below,                as     a        result                of    the    continuing

                                           investigation in this matter, I and others at the FBI have become

                                           aware of facts, .which are · _d es.e:ribed below,                                              that I      respectfully


                                                                                                               -   .   --·---- - .   ·•   .   -----   -·-----····-·-·-· - - -
                                           Ether uni ts in the Seizure Wallet als_o _re_2res~;nt ICO_ proceeds of

                                       :_1:h~ l31J.bj E?Ct: O;ffeii$.§§ _a,._r:i._d _ _t:tia.t th~-- r~Pt:esentatJons by ~~n_tra 1'eGh- .
                                                                                                  -·-- -··- ---- . .
                                                                                           ·-· ·-- -•·•• ·-·---
                                                                                                                                                                 · - :-•«-.    ·-   -   • ··-,

                                                                                    - - ·-- ··-------- - -· - ·-- ---- -·· ---- --- -~--- -- -------. ·--- - - - - - - -                 -... ·-- - . --· --
                                         ~_:r:id SH}\Rl'!JA to th_e ~ coritra~y were · f al,s_e and mj,sleading.
                                                                                                                                                                 . ... ·:- ·

--.---- -~ ·.·:.
•   .._, _-;-;,-=-1C.':,.;_ -   .• -   -
                                                                                                                                                                                        -- . .   - ··-• - - - -
                                                                                                     17
                               Case
                               Case 1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                      Document 482
                                                               77-5 Filed
                                                                     Filed03/30/21
                                                                           10/29/18 Page
                                                                                     Page82
                                                                                          19ofof157
                                                                                                 54




                                 The Seizure of 91,000 Ether Units from the Seizure Wallet

                                      15 .    I have reviewed materials available to the public via

                 the internet concerning Centra Tech,                                             documents gathered by law

                 enforcement as part of this investigation (including text messages

                 recovered from the TRAPANI Cellphone) , documents provided by the

                 SEC that the SEC gathered as part of its parallel investigation,

                 and transcripts of proceedings in the Criminal Case against Centra

                 Tech' s co-founders in the Southern District of New York.                                                                                  I have

                 also gathered information through conversations with other law

                 enforcement officials familiar with this matter,                                                                       conversations

                 with representatives of the Government concerning representations

             by Centra Tech                           and   its   co- founders                    through                         their            respective

                 counsel,                     and   conversations    with               representatives                                       of          the   SEC

                 concerning information and . evidence gathered by the SEC'·s parallel

                 investigation.                     Based on the foregoing sources, I have learned the

                 following, in substance and in part :

                                              a.    From on or about July 30, 2017 through on or about


                                                                      . --   . .•   -   - ···--
             in the form of uni ts of the digital currency called "Ether" or

            "~TB;,, . yia tl:).e company's                                                           Tech _. __ _
                                                                                                             . . ---- -- . - ....
                                                                                                        .. ----
                                                                                   .·. --=.: -· ....            ... - . - - -
                                                                                                                    :!'-:-;-·..    •
                                                                                                                                                                  ,

            ·--·----- ··------·-· ------ ---- ------··-····--~-----·-- ---- ---------------- ·- .. -
         - ·9-G_C:~J?tetj digitai funds _f-rom inv~-~tgfs, JQ.~~y.1-tng . ~-t~~i° .. ~,n its, ·· in- _: .
 .   -   -·· .   _. . ,   .   .:,_,   -•---                                                       --   ---·'   ·-                      ··--   .. ,.,. .         .....   -·   __ ,..   .
_ _:._-::_·:::._e_x_c.hange. -for.: di_gital to:kenq i .s~s.u_e_d --by:-Gej:j.t.r;~:..--j'-~-ch, kn0_w;t-a~s:a-:':'-€~.n~ra,_:_ ·__ .. -: ..
                                                                       18
                                         Case
                                         Case 1:18-cr-00340-LGS
                                              1:18-cr-00340-LGS Document
                                                                Document 482
                                                                         77-5 Filed
                                                                               Filed03/30/21
                                                                                     10/29/18 Page
                                                                                               Page83
                                                                                                    20ofof157
                                                                                                           54




                                  tokens"            or     "CTR         tokens"           or      "CTRs"          that      could            be            traded,     or

                                  exchanged , on various digital currency exchanges .                                                        The Ether units

                                  that Centra Tech raised from investors can be grouped into two

                                  broad ca,t egories :                    thousands of Ether units provided by a company

                                  in South Korea called Bitsett in exchange for Centra tokens ,                                                                        and

                                  thousands of Ether units                                 raised          from a           wide      variety of other

                                  investors in exchange for Centra tokens .

                                                       b.         In or about the fourth quarter of 2017,                                                      the SEC

                                  initiated an                  investigation of Centra                                Tech.          As              part     of     that

                                  investigation, the SEC issued a subpoena on or about November 29,

                                  2017 to Centra Tech, care of Centra Tech's outside counsel at the

                                  law firm of Ballard Spahr LLP, which has been retained to represent

                                  Centra Tech .                   The subpoena compelled Centra Tech to produce a

                                  variety of documents,                             including              various          documents                   relating        to

                                  Centra Tech co-founders SOHRAB SHARMA, RAYMOND TRAPANI and ROBERT

                                  FARKAS ,          documents sufficient to identify all digital and other

                                  assets          held        by         or    on      behalf             of   Centra        Tech,                    and    documents

                                  suff~cient . to identify all                                  investors · who purcpased_ any tokens

                                    .    .    -
                            -·- - ------··- . .. - ---· -·---------· -------
                       '
········----- -·

                                inform2i'."'tion .                                                 ---------·------ - - - -        ···--------'---·-                   ------ -
                                                .          . _ . c; ~-_· _ Qi.;i,rip.g       _ -~~ntra _-__ J~ch'~                                           c9unsel's
 . .. -   ...
                ;'"   - -·. . ·- -·. .. ...... -- - .... -- .. . ..__ . . ·,- . --- -
                                                                  • ·•                . - ---
                                                                                           -· - -------- ---- ·· ·· •-·••
                                                                                                      ~




                                 :represe~\~\}9,-1?- .. of Cen_t~:? . rech, _the · o~t~icle c-ounsel_ engage<=l: in
                                                                                                                               ..... -- - ..- .   ~




                                                                                                    19
                                           Case
                                           Case 1:18-cr-00340-LGS
                                                1:18-cr-00340-LGS Document
                                                                  Document 482
                                                                           77-5 Filed
                                                                                 Filed03/30/21
                                                                                       10/29/18 Page
                                                                                                 Page84
                                                                                                      21ofof157
                                                                                                             54




                                the SEC's investigation.                                                               Centra Tech ' s outside counsel also had

                                separate conversations with representatives of the Government and

                                the              FBI     with                  respect                            to    the    parallel   criminal             investigation

                                relating to Centra Tech .                                                         During these conversations, the following

                                occurred, in substance and in part:

                                                    i.     On or about November 29, 2017, during a telephone
                                                 call between representatives of the SEC and Centra Tech' s
                                                 outside counsel, the following occurred, in substance and in
==========rpav:-a=>'·rrt=:=='Tfie=s-E-C-rnqur reo.---a· ~fie-I-oca-ffon--anu=st=atus.:..or tFlu
                                                                                             ""·;n:::;-ct===========t
                                                 raised by Centra Tech from its investors during the company's
                                                 ICO and about whether the company had .taken any measures to
                                                 ensure that such funds were not at risk of being dissipated.
                                                 Centra Tech represented through its outside counsel that
                                                 those funds were intact but undertook to confirm as much .

                                  ii.         On or about November 30, 2017, during a telephone
                             call between representatives of the SEC and Centra Tech' s
                             outside counsel, Centra Tech represented the following, in
                             substance and in part, through its outside counsel .                                        In
                             response to the concerns raised by the SEC the day before,
                             all of the Ether units raised by Centra Tech through its ICO
                             had been transferred to a digi tal wallet (namely, the digital
                             wallet referred to herein as the Seizure Wallet) with a unique
                             passcode. As a result, the Seizure Wallet contained a total
                             of approximately 100,000 Ether units (then worth more than
                             $40 million in U. S . dollars).                      The ·passcode to the Seizure
                             Wallet had been in the possession of Centra Tech co-founder
                             SHARMA, but had been reduced to a piece of paper that was
                             ~ivided into halves that were given to Centra Tech executive
                         · · FA~KAS anq. ~E:J?:tra Tech' s General Counsel All_a:q. ·shutt,
                             respec.ti ve:ly . The combination of those hal ve.s. .of t he paper
          ~:7• : :.:-,-~--_-.:rn;ipi,ms-ed::ty-=-1=·e p~es-ented- the ·- onl_y_ copy of· the0::P~-$tfE:-0de=-t;-0:.:.t::-0~..:.::-:::~·;,..:. ~ ·;-- -·
 ~ . -....0   .'   ,.:":



      ------- ··- · ··Seizure · Wallet .                   ·The · hal·f- · ·o·f· -the·- p-aper- g:±v~n:-~to-_-:PARK'i\-S,.--··-····-··· ----
 - - - - -- ----=c'-"'o=n=-t=-a=i!}i.ng_.2_art of th_~__l2ll_rported passcode, was :placed in a
                             safe deposit box in FKRKAS 1 name; and the ot'fier h alf of· 'the·
                    __ __ · p~p~r g.i,.ye'.rj ·~ t-9 _ -~~mtt, contain-iri.g 1_:he re_:ma,tng._sft .· qj: _the .
 ::·~~-·:<·~~-~ ·.-
           _--~--:~~:::pµ;r-p&it_eicf..:~i§:~odi-,__ _w.iii _-_p_l_gG.?9__ i.n.~ji . ~iafe·,·=ctefiosrt:~=Boi ··:.i ii :=·~:::::~..:~~~_-~:~
   .    .             ----~--shu°tt' s nart).e ;·                                             . .              .                           .
                                                                                                                                              .....    -   .                              . .
                                ---····.   __ ,_..., .           -~-;---•-·------.                         ~




 _ _ ,,_ T"". . . . . . . - ~        ,..____ _            •'   ...   •   ..... ___. ;   ..;.;._   .- ·-- .... -   .-                          - i , ·--- ·_·--_ - - --.. . ·_.....- ·--

                                                                                                                              20
                         Case
                         Case 1:18-cr-00340-LGS
                              1:18-cr-00340-LGS Document
                                                Document 482
                                                         77-5 Filed
                                                               Filed03/30/21
                                                                     10/29/18 Page
                                                                               Page85
                                                                                    22ofof157
                                                                                           54




              iii.       On or about January 18, 2018, Centra Tech through
         · its outside counsel provided a lette_r to the SEC_ (t_he "January
           18 Letter")        enclosing a summary spreadsheet ("Summary
           Spreadsheet") in response to specified document requests in
           the SEC' s November 29, 2017 subpoena to Centra Tech .
           According to the subpoena, the document requests at issue
            (namely, document requests numbered 6 , 7 and 9 in the
           subpoena) sought (among other things) documents sufficient to
           identify a l l investors who purchased any digital token issued
           by Centra Tech, documents sufficient to disclose the amounts
           and dates of payments for each i nvestor, and documents
           sufficient to identify all cryptocurrency digital _wallet
           addresses that were used to send assets to Centra Tech in
=========c;;;:;
             •o mnfrecffuri-with--a:rry-d± gi=t:=a":l: T u·ken- su±a-uy==ec,::en=tr
                                                                                 ==a:;::...=_-=1,,:;~e;
                                                                                                    ;:;:c= =.==== = =~
          According to the January 18 Letter, the Summary Spreadsheet
           was created t o respond to those document requests in tha~ SEC
           subpoena, the Summary Spreadsheet was "not a pre-existing
           document;" and "[s]hould it be determined that there are any
           errors in the compilation of information, we will provide a
           revised spreadsheet . "

                              iv .      Based on my review of the January 18 Letter.and the
                            Summary Spreadsheet,      I have learned that the Summary
                            Spreadsheet purports ~o show, in substance and in part, that
                            Centra Tech received a total of approximately 91 , 000 Ether
                            units in exchange for Centra tokens issued by Centra Tech
                            during the ICO Period as part of the company's ICO : a total
                            of approxi mately 40,000 Ether uni ts from so- called "Korea
                            Partners , " a    reference to Bitsset, 5 and a total of
                            approximately 51,000 Ether units from hundreds of individual
                            Centra token purchasers named in the Summary Spreadsheet.

                               v.     On or about January 30, 2018, during a telephone
                            call between representatives of t h e SEC and CE;!ntra _ Tech' s

 ==--· .--:::.   ___s .. . ~J1~ ·: .:;;urnrnary_...~1ir§i_gshe.e t.. ·:_;:~f~!:~~-=-fg._. ,.~:i-.t ~9 -e t --:.:·. _?_s ~.,-;_''.Kcir..e.a· ,.;--: ,c:.:::
 . _________ .... ..Par~tne.rs; ~;:-_rai:li.ej::_:::..r:1i.a ri_ men:t.i.o ning:::J3.itss.ef·.:_o_~ name ..· __However, . .as . . ·-··· .. __
                    detailed herein, C:::e nl::ra~:'I'·e·ch has made r'epresentations through its
 ==========-.:-~~eHR&e- ~W-H'Hfi--t.riat 1 t-- wa-s· the Ko-3:'."~-as ed e·e~ s s clr=:                                                   ;:::======
                    that p~ovided the 40 , 000 -E-t hei. uni ts attributed to -"Ko:rea Partners~'--
                    in·_ . the:· . Summary · :.~Spre-adsJ1:ee:.t-•.-·-:--~~ · AC:.C-OJ:d i-:n.glyi:, _bas_e_a _:: ·. orr_·:- sue:::fi:· ···_ :.~::. ::
                                                                                                                      0        0




 - - - -·····- .. _representat;!-o~s ana otlier_~ facts set fortli in th·is . ~ffid~vit , ··- I -·- .. _ ·-·
                    believe that "Kor·ea Partri.e±:.s~ .- is syn6nyrhmiS: with.- B±.tsset ..                                      . ,...... -.
                                          ••
                                                      - -- . ..---~~
                                               •· - -- •
                                                                         --- - - - .
                                                               -· ., • • _ _,,,:;=--;·.·==.;·_ ••
                                                                                                         ., .   - -
                                                                                                           · - - - · -· -
                                                                                                                          •   --   -
                                                                                                                                             ·-···-· . . - -- . .
                                                                                                                                       1.;.-~ - -   · -   -   , .,




                                                                                                    21
                                                    Case
                                                    Case 1:18-cr-00340-LGS
                                                         1:18-cr-00340-LGS Document
                                                                           Document 482
                                                                                    77-5 Filed
                                                                                          Filed03/30/21
                                                                                                10/29/18 Page
                                                                                                          Page86
                                                                                                               23ofof157
                                                                                                                      54




          outside counsel, Centra Tech represented through its outside
          counsel, in sub~tance and_ in part, the following.                      Centra
          Tech represented that of the 100,000 Ether units that Centra
          Tech had transferred into the Seizure Wallet, approxi mately
          40,000 of those Ether units had been raised from Bitsset and
          approximately 51,000 of those Ether units had been raised
          from other Centra token purchasers during Centra Tech's ICO
           (for a total of 91,000 Ether units that are collectively
          referred to herein as the Original Subject Property) . Centra
          Tech further claimed that the remaining 9 , 000 Ether uni ts
           (referred to herein as the Remaining Subject ~roperty)
          belonged to SHARMA and were proceeds and profit s of his
          personal cryptocurrency trading unrelated to Centra Tech, and
=========~w;J1e'>r75
                 -'-re =n
                        n'o
                          l"i'·t=:=f-t1nas-ra.-rseo-aurr~
                               l"                       -'l'ecff'=s=re0 frorrrpurcha·sers
          of Centra tokens .


                                                                       d.            Centra               Tech                co-founders                           SHARMA   and   FARKAS   were

                                      arrested in the Southern District of Florida on or about April 1,

                                      2018                 based on                    the              Complairit-1                        charging                 them with     the   Subject

                                      Offenses of conspiring to commit, and the commission of, securities

                                      and wire fraud, in connection with their solicitation of millions

                                      of d~llars worth of digital assets (i ncluding Et her unit s) raised

                                      from investors in exchange for Centra tokens issued by Centra Tech

                                     based on fraudulent misrepresentations and omissions.                                                                                          SHARMA and

                                      FARKAS were present~d on the Complaint-1 in the Southern District

                                    of Florida on· or ab9ut April 2, 20l8 ahd subsequently consented to
            ~
                         .                           .                                            .                                  .
                                                                                                                                      --------
                                                                                                                                       . - -. -.. -·-r--....-·
                    ·-·--:..=:..-=..:.:.::~!:.-_ .. :.~ - _- :';" 1..-t-."'1•.:."" · - .. ...::::..1::.:- _,.-..:.:-=-·----:":""-..-: .::·
                                                                                                                                           - - .. - -
                                                                                                                                                   ~                                               --        __ - ....   _---·-

 :...::.·.·-···--·------1:he.I::i::...de.ten:tiori_.and remci.val to...the . Souther:n. Distr.ic.:2 _o t.:·ffew..,_.Yo·r.k_:...:..~~--                                                                                   _.:_


-~- .-,.::-::-.::·.;..-,,~.: -tp:ei.r .:.~-a}ii-li~ T to:_:_- -appiy.:-:7.(or - th~±j;-::-..r~;fea§l~S-: on : .p c:i,·i l· .upon -:.t heirr.;···c.··.-.:-i..:.:.::c.-::-.:::
                                                       0                                                                                                                                                          0


---·-- ----- --·                  .         - · ··-- · - -------·-· - -         -· --·-·-----~------··-··---·-----·----
                                                                                                                    .   - --------·-·-·---------
                                                                                                                          '                       -   -
 · .. ·:...,::_.::·.~~- ·· arr.ivaT-. in... the· S6utnE="r.n District. o f.. -~e w York.
 :   ;   • ~ s - ; . . - - ; ___,.: ••• , _ -   -   ·:.:..
                                                              ·· ·-·· - . . . .
                                                             - -- -
                                                                                      .       .
                                                                      - - · · ~ ........... ··- -   -
                                                                                                            ,
                                                                                                           .... ... . .
                                                                                                                                    - - ··-·__
                                                                                                                               • • • - - - . .• . • -
                                                                                                                                                      ___
                                                                                                                                                        ••
                                                                                                                                                          . ___
                                                                                                                                            -... - - -~..i--   -
                                                                                                                                                             h- •
                                                                                                                                                                        ·--
                                                                                                                                                                          -                        __ _ . ,__,




                                                                                                                                      22
                Case
                Case 1:18-cr-00340-LGS
                     1:18-cr-00340-LGS Document
                                       Document 482
                                                77-5 Filed
                                                      Filed03/30/21
                                                            10/29/18 Page
                                                                      Page87
                                                                           24ofof157
                                                                                  54




                        e.        On or about April 10, 2018, Centra Tech's General

            Counsel, Allan Shutt, provided his half of what was purported to

            be the passcode to the Seizure Wallet to FBI agents in the Southern

            District cf Florida in response to grand jury subpoenas that were

            previously served on Centra Tech .

                         f .      On or     about April     11,              2018,                FBI               agents                             in            the

            Southern District of Florida retrieved FARKAS'                                               half of what was

            purported to be the passcode to the Seizure Wallet pursuant to a

            judicially         authorized    search   warrant                issued                   by             United                            States

            Magistrate Judge Barry S. Seltzer of that District .

                        g.        After     FBI   agents   in          the              Southern                               District                                of

            Florida gained possession of both Schutt's and FARKAS' halves of

            paper containing what was purported to be the passcode to                                                                                                the

            Seizure Wallet containing 100,000 Ether units (namely, the 91,000

            Ether uni ts that Centra Tech represented had been raised from

            Bitsset and other Centra token purchasers and the remaining 9,000

            Ether units that Centra Tech represented belonged to SHARMA), those

            agents
              '
                   in the Southern
                              .    District of Florida sent images. .of that                                                                                    '


                                                                                                                                                                                                    ..
                                                                                                                                                                                       -- - --                .. .
                                                                                                              - - ---·                         -··· ···-            · ---- --· '

-.-
  · ---.-- _Qistric_t o_f _ New _ York '-'I.ho 1:as si51nificaht_ trai~~?g and. expe_rience

                                                            -   - --     -   • . • • ~ - ~ - - -.••,:;!..~-   - •   _.    --   ~-;:",;;:-.-.;;.;.; • ·-·
                                                                                                                                                                          .
                                                                                                                                                               :···· -· ·- -·         -·--------
                                                                                                                                                                                              -·
                                                                                                                                                                                                         -·      .

                        h.        On or- about Ap:r:_ii    tC     201_~-!:.:~-~'3_sed on ~?~ _presence:. ..
                                                                 ···-·   ----   - - - '-•ar-   --·-                  ••        •   ,,     ----     -   -   -           --   •   -   , • •• •• • ,
                                                                                                                                                                                                     _
                                                                                                                                                                                                    ••




                                                      23
                        Case
                        Case 1:18-cr-00340-LGS
                             1:18-cr-00340-LGS Document
                                               Document 482
                                                        77-5 Filed
                                                              Filed03/30/21
                                                                    10/29/18 Page
                                                                              Page88
                                                                                   25ofof157
                                                                                          54




                agent attempted to use the purported pas~code                                                                                                                          (documented on the

                paper fragments that had been possessed by Shutt and FARKAS)                                                                                                                                             to

                transfer the                                   91 , 000                                    Ether un_i ts                           that           indisputably represented

                proceeds of the Subject Offenses from the Seizure Wallet set up by

                Centra Tech to a                                                   secure digital wallet maintained by the FBI,

                pursuant·                             to                Title                                       18 ,                   United                 States                      Code ,                Section

                981 (b) (2) (B) (ii) .

                                                  i .            After attempting to use the purported passcode to

                access the Seizure Wallet ,                                                                                I learned that the passcode formed by

                combining both Schutt ' s and FARKAS' halves of paper did not work

                and was unable to provide access to the funds contained in the

                Seizure Wallet .

                                                  j .                On                 or                        about                 Apri l                 13,        20l8,                   United            ·states

                Magistrate Judge Robert W. Lehrburger of the Southern District of

                New Yor~ signed the Prior Seizu re Warrant authorizing the FBI to

                seize the Original Subject Property consisting of 91 , 000 Ether

                uni ts then on deposit in the Seizure Wallet by serving a copy of

                the Seizure Warrant upon any person · qr entity in po?session or



                effectuate a __ transfer of the -?riginal Su_b.j ect Property to the FB~ .


-   -- -   -.   - -   ---- ·~.   fi.   · -   --

                                                   ---- ---.·• ·
                                                  · -:-·---· ;-•-·

                                                                                    .
                                                                     · - . · - • - •. • ·

                                                                        --;-                    '      .. · -:-
                                                                                                    . - - ..~

                                                                                                                  --- . -·-··
                                                                                                                ••••    --·-     !
                                                                                                                                      ..
                                                                                                                                     - ~---- · · - - - - - -   --·-·-   ·-·   -   ' ",'7'   ---   ---   -   ••• -   ••




      - ~~ori :B:. s _uppoptJ_n_~- war ran~ -~ffid?vi t · deJai lirig ev-t ~egce _furnis]:ling
                                                                                            .            .      . . ··--- -· -

                                                                                                                                           24
                                              Case
                                              Case 1:18-cr-00340-LGS
                                                   1:18-cr-00340-LGS Document
                                                                     Document 482
                                                                              77-5 Filed
                                                                                    Filed03/30/21
                                                                                          10/29/18 Page
                                                                                                    Page89
                                                                                                         26ofof157
                                                                                                                54




                                 represent                            proceeds                         of   the         Subject           Offenses ,                   including

                                 representations                                   of            Centra         Tech     through          its       outside                 counsel

                                 acknowledging that the 91 , 000 Ether units were raised from Bitsset

                                 and other Centra token purchasers during Centra Tech's ICO.                                                                                            The

                                 Prior Seizure Warrant was subsequently served on                                                                         (among others)

                                 SHARMA via his original indivi dual counseJ. at the                                                                            law firm of

                                 Konstelantz & Fink LLP (which was retained by SHARMA to represent

                                 him             in          the       Criminal                        Case),     and    on    FARKAS              via         his       original

                                 individual counsel at the law firm of McLaughlin & Stern LLP (which

                                was retained by FARKAS to represent him in the Criminal Case) .

                                                                 k.      After                     SHARMA and          FARKAS,       who       had been detained

                                 following their arrests in the Southern District of Florida in

                                 this case , were ~emoved to the Southern District of New York, each

                                 of           the_m had separate bail hearings                                                in May 2018                  at which                     the

                                Government sought to have bot h of them detained pending trial.

                                                                 1.      On or about May 1, 2018, the Government and FARKAS

                                 and his oEi ginal counsel appeared for a bail hearing before United

                                States Magistrate
                                        ·-  '
                                                  \:fudge
                                                  . .     Ona T. Wang of the Southern District of
                                                                                   ·•




                                                                  ··----- ·• - · - - --··- - -- -- -- - - - ---- ·----- - ···-·- - - --- --
                                effortlL_~Y- ~he FBI to a?cess the _Seizure Wallet conta~ning 1 00,00~

             .                                                                                                                                                                                                                        -- .
    -. --------
--· --
•.           ·· . -- ·--· - - ..- .   '     . -- . ··· -
                                          ····••t- ·· ·- -
                                                             .   - .·. - .     .   --- ----------·- -                            - ·- -   -- . -   - ·- :. -   . ·- - - ~ - --.•-· -=!, --- - ~-   .! •   ·- ·   • • ..i • ••   - ·   - .-




                                invE?stc;,_r _ funds) · usi~~---~_he purported passcode obt_a.1,:pe9- t_r:9~-_--cjmt~a..                                                                                                          ..     ~
                                             -.. - ~. ,.                     . .., - .... ..,· .....                                                                 = ~-- ----,- - -                                           ·------·-· -
                                                                                                                                                                                                                     ...-----·
                                                                                                                                                                                                                           -- --·~
                                                                                                                                                                                                                                 -- ·

                                                                                                                  25
                                    Case
                                    Case 1:18-cr-00340-LGS
                                         1:18-cr-00340-LGS Document
                                                           Document 482
                                                                    77-5 Filed
                                                                          Filed03/30/21
                                                                                10/29/18 Page
                                                                                          Page90
                                                                                               27ofof157
                                                                                                      54




                          the transfer of 91,000 of those Ether units to the FBI as required

                          by the                Prior Seizure Warrant.                                               FARKAS             represented through his

                          counsel that the purported passcode to the Seizure Wallet had been

                          provided (to FARKAS and Shutt ) by SHARMA after the SEC inquired

                          about the Seizure Wallet, that FARKAS believed in good faith that

                          the purported passcode was in fact                                                                  the actual passcode to                                            the

                          Seizure Wallet,                             and that FARKAS had learned while he and SHARMA

                          were incarcerated as a result of this Criminal Case that SHARMA

                          had altered the actual passcode before providing i t to FARKAS and

                          Shutt in response to the SEC' s                                                            inquiries.                         Judge Wang ordered

                          FARKAS               detained until                               a        specific             set of               conditions                     were met,

                          including                   the         successful                          transfer             to       the             FBI      of       the Original

                          Subject                Property of                        91,000                    Ether units                  pursuant                  to the               Prior

                          Seizure Warrant .

                                                     m.           On or about May 1 ,                                   2018,           the day before SHARMA's

                          first bail hearing,                                      SHARMA' s                   original counsel                              reported to                        the

                          Government that the actual passcode to the Seizure Wallet was on

                          a piece of paper tap~d underneath a drawer in the kitch~n of an..·

~:.....- -
·-·
         --··•
           ·
                ---·-·
                  ,. . - - ·
                            ·-an·a·rtment
                                f"  '     ·  •
                                               i'_-_n     M.;am;
                                                              _· -
                                                    ____, _ _.x.
                                                                     _..- F
                                                                   '=!-;  ._:___:y_!-
                                                                             1· ·r-.-v-i·
                                                                                     ~ da- wh·0=:<-:?'"""'
                                                                                            .:
                                                                                                -..,. 0 - ·0 -
                                                                                                 •   -•   :  ~u-ARMA·     ··1 ·..:-_..,::ed··w1.·
                                                                                                               -~---- .. -·-.J=L-v_.              .._,..:.. L .;:..s· :~rci :...-1-1=..;;..;.:e-rr.:.i-.....
                                                                                                                                       ____: .• <,H··+l ·..; - ::,-,.. .c· L,_-,,.                 u-.- ---- ..:.:.-
                                                                                                                                                                                                                   -, .. -
                                                                                                                                                                                                                         ·-
                                                                                        0

               - --- - --- · ·· ... - -·· ... -------·-·--------· -------·------- --·-----------·--·- -·

                               FB~ agent§ from the FB~'s Miami F~~ ~~ ~ffice went to that apartment

                        on or abput t1ay _ Z., ... Z.Ql.$.,· · ~gq., ~itr~ .t .b-.~ con_s~gt:_-~¢.i" S~R~'. § .
                                                -··- - -·-- -----
                                              -------                   ---- - . - . ---·-- --
                                                               - --- ------···--··---··     ----"- -- -- ... -· - -·· ··- ....... ------- .- -
                                                                                                 ·. -- ----- - --· ~-···---···· ·------: ...     -- -- -·- --- . ···--
                                                                                                                                                                 ·- -· - ·-                                                   ·-
...   ----- ---·.    ·-·-- ... ··- - - --·-·:
                                        - - · -· ---··--- - - ------- -·-·----- -                          ---·-··-----·-- . . . . - -------   -- ·--      -- ··---- · -.
                                                                                                                           .. ____ ,,   ~--·· ·-~   -   --      . ,. • . ·r· • ·•-·               - ___..,,._4 .   •• -   4




                                                                                                                26
                                      Case
                                      Case 1:18-cr-00340-LGS
                                           1:18-cr-00340-LGS Document
                                                             Document 482
                                                                      77-5 Filed
                                                                            Filed03/30/21
                                                                                  10/29/18 Page
                                                                                            Page91
                                                                                                 28ofof157
                                                                                                        54




                            a digital wallet such as the Seizure Wallet.                                                                                          On or about May 2,

                            2018, using this passcode,                                                      the FBI successfully trans:erred the

                            Original Subject Property of 91,000 Ether units from the Seizure

                            Wallet to a secure digital wallet maintained by the FBI pursuant

                            to the Prior Seizure Warrant .                                                                As explained below, because law

                            enforcement                           had            not            become                 aware                at          that         point   in       this

                            investigation of evidence contradicting representations by Centra

                            Tech that the remaining 9,000 Ether units were proceeds of SHARMA' s

                            cryptocurrency trading                                                that were                       not          raised              from   Centra      Tech

                            investors, the 9,000 Ether units were left in the Seizure Wallet.

                                                         n.            On or about May 2, 2018, the Government and SHARMA

                            arid his                   origif1:al                 counsel                  appeared                   for          the            first   of two bail

                            hearings before United States Magistrate Judge Debra C. Freeman of

                            the Southern District of New York.                                                                          At the first bail hearing,

                            SHARMA through his counsel admitted that SHARMA had previously

                            provided a false passcode to the Seizure Wallet in response to

                            inquiries by the SEC .                                          For example, according to the transcript of

                            this bail hearing, SHARMA~ s . cq~nse·~ st;c9-ted the following on behalf

--~··---;-.··.·.-_-·-
                · --· ··.- -·-
                           ·-  --.-->;
                                   ...0~·   - 0 0ARM.:A- ,·0n··
                                       J..- ~~ . .•:. . :
                                                                      :th·e .;,..,,,....,o;.,,..·-"--·:i....
                                                          ·- · _· .·. · _ _ _ _
                                                                                                            ,;.:r:.G,,..e~·;rTTdg·=:.·-
                                                                                . a : ~ ,. •..a..;:lcl. -_-µo-J:    .J:' ·• U · u ·
                                                                                                                                         ..,,,;.eema""'··
                                                                                                                                    "'O--.e--..1:             -
                                                                                                                                                    .·.rA:·.- ·              -----   ·-·
                                                                                                                                                                                                 - -- --- .. -- ---
                                                                                                                                                                                           ·····--·  - ..


- ------------"'-~--=-A~-=-~·-~- ··                                                                                                       -";e~-as-:-att~eo on~-~--~-=========:.:..:
                • -· • ..                                April 1st,· [-in --2018) . Before hi-s arrest, I qm t~.:J_-1
_,·. :,-.·_·. :__~-_--"· ·-::·-:. -.-.-. · •,. · -· · :.yc:n;1.=·1·.:.was:.--:r.epre~enttng.·him. :_-iri:;=t;);re ·SEC m9':tter~ since ·:. . ·· ··.:· · ___ --::---·: · ·.::::· .: ·
- ------~_-----.-. - -:·: .. ·- ·- · . · "febru,iry·.-_Tz"t11.tf] ~- . : . ··:-- ··r:fii-aF~was-·tl_ie fir$·E"tfiai:-t:he·- - ·-- ---.- --------.
.             -      · ··                   · .:... --:.:defendant:·::.fie:came a.ware.- tnaf .. there is a criminal                              ·                    - __ :
·.::-.;"-~~=- ..• _ -~-::~ -~: . :.-.:.--:-~n:y~a,t_:L.g'.:.!.~<?-n -. _;:.-:J!:P . ~~~½)i?.~~~ . ~"~ had bee.n.. .an .SEC _. .-.... ___ ---~-. -· ·,·-

                                                                                                                      27
                                      Case
                                      Case 1:18-cr-00340-LGS
                                           1:18-cr-00340-LGS Document
                                                             Document 482
                                                                      77-5 Filed
                                                                            Filed03/30/21
                                                                                  10/29/18 Page
                                                                                            Page92
                                                                                                 29ofof157
                                                                                                        54




                                               investigation .   He was no longer active in his
                                               company as of .    . October of 2017 , and so he ·had
                                               November 29th is the day the SEC appeared and that
                                               is when the passcode situation arose where the SEC
                                               was informed that the virtual wallet [i . e ., the
                                               Seizure Wallet] had been secured and the passcode
                                               was in two separate spots. Your Honor, we now know
                                               that that was not true .   I cannot explain to the
                                               Court why that happened.    I believe my client was
                                               very misguided , taking his own counsel and perhaps
                                               others . Bu t that was misguided .

                                               · y f~rst chance ~oa sp:_:k :~~ face- ~-~--==== ====-·='
=====                =======F~~h;::;:a;=d=c;:,;m
                               .1. ace: s""'.l:"nce ne-was- a-rres c.e:· - on_ ·p-r1-J.-.cs·.._ , 1-me--i:-wr c•
                               him for the first time yesterday when he arrived in
                               New York. Within a very short time of my meeting
                               him, he told me the truth- about the passcode, and
                               I immediately told the Government where it could be
                               found and his girlfriend met the FBI this morning
                               and they found it under the kitchen drawer.
                               So I really - I cannot explain why he did not give
                               the proper passcode . It may be a trust issue, I ' m
                               not sure .

                             (Exhibit G at 19-20 . )

                                               o.       At SHARMA's first bail hearing on or about May 2,

                             2018, SHARMA also represented through his original counsel to Judge

                             Freeman that the remaining 9,000 Ether units in the Seizure Wallet

                             (then worth about $6 million in U. S . dollars) belonged to SHARMA

                             and were not raised from Centra Tech investors.                                                               The Government
           ..
-·~-~=~:.:.~_,,.....,,:_,:·exp-J,a:;i:neGl.- - tha.t; . -i t· . was not: __:. aware- .:.at- -tha::t;::= till}~ ~::.Q°t- -"-~ :i~~n_ce...,..,..-_-: ·-~-:-· · ·,- ·..:
 .. -· - ----·       • ·••-- . - .                                  ---------· ---- ------- - ----·-. - - - - - - --·· ·· ·- ---- - --

____ ___establishing probable cause to seize the remain~_ng 9,000 ~ther

                             un_it:_~·,.     gµt    n'o tecl   that -th_e                                                                                                                                        .-          -
                                                                                - - - ·- --·. - . . -~------
                                                                                                .•--. : - - - - - - . .,-,-.--:. :::- ~:
                                                                                                          .  --- ·· . .
                                                                                                                                           ~.-   -   .   ::....• ...:.:·   ---=-:•:...!::· • ..: \   -   - --   -- • -.- - , •




                             o_ngoi~g · ~:id          that     -if -the     Gover:r:@ent-         lat~J.·__.' _J._earne_d                                     of                   facts
OOHr"-,-   0   ...
                                 ..    ,._                                                     - -,-- . ··- ·. -      ·------·  ....                                  .-


·.::.::·:·-::,..:::.: ':."£:~.e .s .:tablishin.g- pr:obab.le .c ause..-.~to: S(:!i.z:e··.:th-El~te;;=:mu.ds,.-- ·.t he_ ~G_p_ve..xnman:t "·· ·.. __ _. .-... ; ... :.
                                                                                28
                       Case
                       Case 1:18-cr-00340-LGS
                            1:18-cr-00340-LGS Document
                                              Document 482
                                                       77-5 Filed
                                                             Filed03/30/21
                                                                   10/29/18 Page
                                                                             Page93
                                                                                  30ofof157
                                                                                         54




                  would seek to do so .                  After Judge Freeman expressed concerns .that

                  SHARMA could use those funds to flee if he were released on bail,

                  SHARMA' s        counsel proposed placing the                                 9,000   Ether u:1.i ts                 in a

                  different digital wallet that would be controlled by a trustee

                  appointed on behalf of SHARMA and would not be accessible                                                              to

                  SHARMA .        To give SHARMA and his counsel enough time to prepare a

                  bail package addressing Judge Freeman's concerns,                                                 Judge Freeman

                  continue·d SHARMA' s detention pending a further bail hearing, which

                  took place on or about May ·11, 2018.

                                   p.       At SHARMA' s second bail hearing on or about May 11, ·

                  2018, SHARMA through his counsel proposed a bail package to Judge

                  Freeman that would include a requirement that remaining 9,000 Ether

                  units in the Seizure Wallet                         (among other assets) be placed in a

                  trust, . to be managed by a trustee, that would permit the trustee

                  to use funds in the trust solely for enumerated expenses such as,

                  for example, legal fees and living expen$eS for SHARMA, pursuant

                  to a      t_r:-ust agreement to be approved by the Gover·nment and the

                  Court .       SHARMA's counsel reiterated on . behalf of SHARMA that the


. -- ·-.-- . -·   - - --- ---··--- - ---- --- - - - --- --- --·· . - ---,   -- . - -- -   ...

                  the Court knows,                there                     is a v:\,.fj:ual wallet-,                     which still




                                                                                                         ,- ... ·-- ·•-_ "'· -··   -




                                                                            29
                             Case
                             Case 1:18-cr-00340-LGS
                                  1:18-cr-00340-LGS Document
                                                    Document 482
                                                             77-5 Filed
                                                                   Filed03/30/21
                                                                         10/29/18 Page
                                                                                   Page94
                                                                                        31ofof157
                                                                                               54




                         have no ability to invade the trust"                       (Exhibit Hat 8- 9).                Judge

                         Freeman      ordered     that      SHARMA       be     released        on     specified         bail

                         conditions and that he be detained until those bail conditions had

                         been satisfied, including a bail condition requiring that SHARMA's

                         assets in the Seizure Wallet "containing his funds (9,000 in ether,

                         which the Court understands to be currently valued at approx. $6

                         million)     to be placed in trust,                  with a       trust     agreement to be

                         reviewed by the [Government] and found acceptabl_e . "

                               16 .    I   have   reviewed transcripts                of proceedings and other

                         publicly available court filings in Jacob Zowie Thomas Rensel v.

                         Centra Tech, Inc.         et al.,       17 Civ.       24500     (JLK),      a putative class

                         securities fraud action by a lead plaintiff on behalf of Centra

                         Tech investors against defendants Centra Tech,                              SHARMA,      TRAPANI,

                         and FARKAS,       among others,         that is pending before United States

                         District Judge James L . King of the Southern District of Florida

                         (the "Private Class Action") .                Based these sources, I have learned

                         the following,       in substance and in part.                      After the FBI seized

                         91,00.o · of _:t):1e ·100,_ooo_ Ether units in the                  Seizure Warrant,              the



                         entry QK.J!...2£.elimi nary injunct ion f:r._e ezing ? 11 100,000 o f the Ether

    .         ..   unibf . in .. tl;le _ ;3e_:i,._2,µ:r;'g -~~llgtl eve11 t _hough t:h~ ~tefe_nd~nts cq[i.t_~ilMq. _
-- ..-.. ...-.. - .. -                                                                                              -                   -~ -
                                                                                                                      ...--. -·-...:-.- -•---:-:.
-       ----------· .. ---- . ·- ... ------                                                   --------  ----· -----------
                   ~hat the :r_e r.naining j:unds-·of about 9,000 Ether uni_t 9 j,_n the Sei ~1=1~ ~



                                                                        30
                               Case
                               Case 1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                      Document 482
                                                               77-5 Filed
                                                                     Filed03/30/21
                                                                           10/29/18 Page
                                                                                     Page95
                                                                                          32ofof157
                                                                                                 54




                       its ICO .               (See ECF 17 Civ. 24500 (JLK), Docket Entry No . 79 at 15

                       n . 10 .)              The defendants · in the Private Class Action,                                                                                                          however,

                       subsequentl y revoked their consent to the seizure of the remaining

                       9,000 Ether units in the Seizure Wallet, and Judge King issued a

                       preliminary injunction o:p or about September 25, 2018 that imposes

                       an asset freeze over the 91 ,000 Ether uni ts that are currently

                       held in a digital wallet controlled by law enforcement but does

                       not freeze or otherwise protect the remaining 9 , 000 Ether units

                       in the Seizure Wallet.                                             (ECF 17 Civ . 24500 (JLK), Docket Entry No .

                       95 .)

                                     The Remaining 9,000 Ether Units in the Seizure Wallet

                                   17 .       Since SHARMA' s bail hearings in May 2018, as a result of

                       the continuing investigation in this matter, I and others at the

                       FBI have become aware of facts, which are described below, that I

                       respectfully submit furnish probable cause to believe that the

                       remaining                9,000            Ether                    units            in          the                       Seizure                    Wallet                represent

                       proceeds of the Subject Offenses , and that the representat ions by

                       Centra Tech a:pd SHARMA to contrary were fal~e and m_i~le!?-_ti,ihg,
    ..
=-:..::-= ;· ,- · .- -- ·.: ··. •'"-' 1.s ___·_ A.$ __,..;,.s.b_Qkl.D.__..:.b~l_o.wr ~ ··1 ~ espe:etc-..,f-u:J!''.1:-y- ~·s.:ubroi·t ·--t:l'n:it...:::.:-t fi.e·r'E!                                              =ls::~--=:,,;...--" .:c......:.:
 --- - -· ..... ,. . ---- .. - ---- -··--···---· -----·- ·-----·-·· ·- ·~ --- - - - -- -·- ·- ---· --- - - --- - ···· -                                                                                                          - --- -     -   ·-

         _ _ _!_2rQp~le cause_ to l;>elieve the follo_w~ng:                                                                                           {aJ Cent ra Tec h rp.ised

                       at. least - 100, 00Q .~tber .units. a..uring it. -·;rco from                                                                                                     inve·s:t.o rs who                .
                                        . ... - --- ........ ,... ··- - --- --- - ···- . .... - -- - --- -- ;- .. -~- - .
                                                             •   • •••   ··-- -   •   -   ----.   -   •   -··-   - : ' . ~ .. - - . ·   -    -   ·--~---   ._•••   -   !"   - - - ••
                                                                                                                                                                                       -·-
                                                                                                                                                                                        =---=-- ---- - - - .
                                                                                                                                                                                             .... -- --- -- -·     - - -· ·
                                                         '
                                                                -- - - - ---·-------------. · ----                      _        '
                                                                                                                                                                                       -·-·- -        -- -- ·· --- ·--··-      - -· ... ·-··---
                                                                       nqt . ~J_" 000 ·                      1.m:i ts..                     ~t;~e~......_          -   -
                                                                                                                                                                                  cf~ --:_c J..1,d.TTted · b~( · ·. __
                                                                                                                                                                                 - .. .,.,-. - •.         - . . ___._. - .        ---
                                                                                                            31
                                          Case
                                          Case 1:18-cr-00340-LGS
                                               1:18-cr-00340-LGS Document
                                                                 Document 482
                                                                          77-5 Filed
                                                                                Filed03/30/21
                                                                                      10/29/18 Page
                                                                                                Page96
                                                                                                     33ofof157
                                                                                                            54




                               Tech transferre d to the Seizure Wallet, including t h e 9 , 000 Ether

                               units that remain in the Seizure Wallet after the seizure of the

                               other 91 , 000 Ether units pursuant to the Prior Seizure Warrant ,

                               are         traceable                in whole or substantia l part to                                   funds            raised by

                               Centra Tech during and as part of its ICO; and {c) there is evidence

                               described below establishi ng probable cause to believe that the

                               remaining 9,000 Ether units in the Seizure Wallet are traceaple ,

                                in whole or substantia l part , to transactio ns in which Centra Tech

                               raised 7,500 Ether units from Bitsset and 2,500 Ether units from

                               an investor referred to by SHARMA as -                                                      in exchange for Centra

                               tokens du ri ng the ICO Period , and both of these transactio ns are

                               not included in the 91 , 000-Ether- unit-figur e that Centra Tech has

                                claimed represents the total of all the funds raised through its

                                ICO .

                                            19 .       Based on the following facts , I respectful ly submit that

                               there is probable cause to believe that Centra Tech raised at least

                                100 , 000 uni ts of " Ether" or " ETH "                                     from investors who purchased

                               Centra tokens during Centra: T~ch ' s I~O; " not 91,000 Ether units as
                                                                             -              .    .
         - .
-_-..:,~-,_:: ·:·'-:.::·_-:..:..._p.;:~   _;:kQJJ§.:-:J:Y--"'.-~ l~~iine4 by----C-s!+i-tia:c::.1'-e·Gb - a-r:r::·~s-itAru:tA-:· . .. - -,- .. : __ -·                   · -
                                                                                                                                                          : c •• c·'-'·-'--   - · •   -   ·--·-"
                                                                                                                                                                                           • •
                                                                                                                                                                                                      ---·
                                                                                                                                                                                           -·. - ,.-----
   -
-----·-- ----·--- --·--·-
                       '



- - - ·- ----- --                                  -   a . - As set forth in the Criminal Cha.£9:i _ng Do_g um_e ~ ts,

. .                                                                  Tec_l}:' 9. -__ .I.GQ ,         Cent;;r::~r . '.r_e~ch       published                Vc;i._~iqus                         ...
=--·--:--                                                                                                                                                                  ·-------
                                                                                                                                                                          ...... ..,._ ----- -·=-·- .. -=-
---- ---· ---- - --·-··                          ·----- -       ---·-·
                  · __ ·.. , ~\1i t _~pape:i:-:3                via · the         ~O!Upany ' s            "i nternet          website            to        solie-it
  ·
              ---          __ ..,                  .. ----...-.--
                                                                                                                                                                                               .:= .· ~ --
                                                                                                                                                                                               --- ---~=
                                                                                                     32
                                    Case
                                    Case 1:18-cr-00340-LGS
                                         1:18-cr-00340-LGS Document
                                                           Document 482
                                                                    77-5 Filed
                                                                          Filed03/30/21
                                                                                10/29/18 Page
                                                                                          Page97
                                                                                               34ofof157
                                                                                                      54




                            Based on my review of a whitepaper that was downloaded from Centra

                            Tech' s           website on or about August 3,                                                           2017 ,                I       have learned the

                            following, in substance and in part .                                                           According to this whitepaper,

                            Centra Tech created a total of 100 million Centra tokens (" Issuance

                            of Centra Tokens [ : ]                                    100 , 000, 000*") ,                             and planned to                                        offer     68

                            million of the tokens to investors in exchange for units of Ether

                            during the ICO ("[w]e will be offering 68% of all                                                                                                 [ 100 million]

                            CTR Tokens to be created for purchase in our crowd sale to the

                            public"), and planned to al l ocate the remaining 32 million of the

                            tokens            for specified business purposes and for distribution to

                            Centra Tech's founders and others as incentive compensation ("[w]e

                            will allocate 20%                                of all               [100 million ]                              CTR Tokens                             created to

                            distribution                       of        bug         bounty ,                business                        development,                                   community

                            projects, market expansion,                                              and more" and "[t] he remaining 12%

                            will be distributed to Centra Techs founders, early investors , and

                            employees as an incentive") .                                                    This whitepaper further provided

                            that the Centra tokens would be of-fered at an exchange rate of 400

                            Centra tokens per unit of Ether ("Token Exchange Rate[ : ] 400 CTR



                   - - --=-6-=-
                            8_ rnillion Centra tokens a:t _that exchanq~_ rate ("Total Sale Goal

                            [ : l --'.J__7Q   ,..0.09. ErH") ,                                                                  ..               .
                                                                                       . ___ _:-:-:-::.:.=__·:..:..:: . .-:---:...-:·.=-~.::-::·_:__--.::_-.--:
                                                                                                                                                                                     .
                                                                                                                                                                              ·:.-. :!-;~~ .. _,:_ . :...
                                 ---····
                                       - .- .---...-·--·-
                                                   .. --·- - -
                                                             -. .
                                                     •···---- ---- --- -------- -----·--- ··--·             . ---

---;-"--,-··-...    .   .          .   . . . .• ..                                                                  ~......
                                                                                                                -• r-~- •••
                                                                                                                            .              - :       - -- . ·--    :··

                                                                                                   . -- -- - ..... - ·. · - - · · ~-~--.L-.__ • •-     -:-:-..- - - . •' ·-      .   -- -   -------.
                                                                                                                                                                                 ·--~---- ~ -- . --- ··-----
                                                                                                                                                                                                            ...-.---- -


                                                                                                            33
                              Case
                              Case 1:18-cr-00340-LGS
                                   1:18-cr-00340-LGS Document
                                                     Document 482
                                                              77-5 Filed
                                                                    Filed03/30/21
                                                                          10/29/18 Page
                                                                                    Page98
                                                                                         35ofof157
                                                                                                54




                                             b.         Based on my revi ew of text messages and other data

                       recovered from the TRAPANI Cellphone , I have learned the following ,

                       in substance and in part :

                                      i .   On or about September 24 , 2017 , SHARMA, via the
                                  SHARMA, Cellphone- 1 , engaged in a text message conversation
                                  with TRAPANI, via the TRAPANI Cellphone .         Starting at
                                  approximately 6 : 18PM on or about September 24, 2017 , TRAPANI
                                  text-messaged SHARMA :    "We Gucci tunchi hitting 1 00k ETH."
                                  SHARMA responded :    "Amazing . "

= = = = = = == = ==i l .    On- e-r--=al:>oo.-t S-e--p4=e1ITb-~=o , 2=0'1::.'.:J , SHARMA=, v-i-a-----=el'f.s:-= = =====!
                SHARMA Cellphone-2 engaged in a text message conversati on
                with TRAPANI , via the TRAPANI Cellphone .                             Starting at
                approximately 12 :13AM on or about September 26, 2017, TRAPANI
                text-messaged SHARMA:           "Niggas said 100k ETH , " "Wi ld how we
                did that . " · SHARMA responded :              "Nigga what," " I ' m going to
                Korea to get us 26k more , " "We gonna have 100K sitting
                And 20K liquidated ." TRAPANI wrote : "It's crazy Brodie lol . "

                                          lll ,         On or about October 2 , 2017 , SHARMA, via the SHARMA
                                        Cellphone- 2 , engaged in a group text message conversation
                                        with TRAPANI , via the TRAPANI Cell phone , and FARKAS, via a
                                        cellphone with a cal l number ending with " 2656" (the "FARKAS
                                        Ce l lphone " ).     Starting at approximately 12 : 47PM on or about
                                        October 2, 2017 , SHARMA text-messaged TRAPANI and FARKAS : "I
                                        did mad job stuff over the weekend , " "Also got us 100K in ETH
                                        in the account .                     . And we still have 28 . 9M ctr left . "
                                        TRAPANI wrote :          "Good shit .                           Was just watchi ng i t as
                                        you where moving i t wondering what you where doing lol,"
                                        "Perfect . " Later in the group conversation, at c1.pproximately
                                        12 : 48PM on or about October 2, 2017 , SHARMA wrote : "Made it:
                                        100K in ETH for storage . "                          , Fu;i:-tl)e:i,more,           -starting at
                                        approximately 12 : 49PM on ?1:' abou1: ·_q<?t?.~er 2, 2q17 d:~ri ng this
   -     ··--..._.:,. _____ .:.a...;.. .g..t_a_Q p··conv-ersatf on,_:_-_·gfiA'Rfil1t··wrofl=~~=~- ·.-~':f"'wa.'rina··· :f-ITp9:'BtF ..5M-· of '.
 --·---· -- - - --· ... -- "'"CTK,:~ ~~~Actlia rry-·-r1xeo.-sM7 "- - "Ana-·hold -20M CTR a h"d " 10-0k-ETtt."- -
                                       TB A_P ~ e s.p.ond '?0 · ~ O L ~


                                                                       ~: ~¢.:t::!:s:i11i:.. .9!?nt-!'.~ !!;'_e~ ::._pubJA,-9-+Y _fi-J.§9,--a :¢~1-a:~~ q9_~ Qt°.
  .... _ _ - :_ _. • -:6 .. ..:. • _·_:; Tn-~!h~_,.?.:!='~vate~-~]1-i:l~
 ___ __: -- · -· - - i ts--genera~ couns-er ifii-arr -Shutt--:·'(-Ee-F-·Docket . No-;: - i 7 C±v·;- 2 4 S-0 b-- ·(-Jli1'),-Docket
                       Entry . i:lo-_.-- 2?=-cl~. ~ _;;i.klng' ' con9.i}l~q_ry ' assertJ.o.iii.):hat: "Centra· ·_T ech's "_. 'busine·ss
                     , records from· iYs-rco- demonstr-axe '""tliat-, in tot:al ,- ·c-eritia Tech ·u.1 tiffiately raised
                 . : · a . ·t :<:?.t ~ -=~-f~·::a ~~~:i:-m_at~Y 5~ ; 0_§__!~:::.6-::;'~ -:-:;-Er1'_Hf'."~..::fE~ITI-·;·~,E!l:1-tr.~_-_~ _ke12 ._.-@~rcl].9~~!'.'~ . in_.
                      ·addition to 40,000 ETH raised from Bitsset and that the remaining sum of close
                                                                                            34
                              Case
                              Case 1:18-cr-00340-LGS
                                   1:18-cr-00340-LGS Document
                                                     Document 482
                                                              77-5 Filed
                                                                    Filed03/30/21
                                                                          10/29/18 Page
                                                                                    Page99
                                                                                         36ofof157
                                                                                                54




                                 20 ,       B~s~d on the f.oregoing and the facts set forth below, I

                      r~spectfully submit that there is probable cause to beli eve that

                      the 9 , 000 Ether units that were left in the Seizure Wallet when

                      the Prior Seizure Warrant was executed are traceable to proceeds

                      of the Subject Offenses raised from investors who purchased Centra

                      tokens during Centra Tech' s ICO .



                      approximately 100,000 Ether units into the Seizure Walle t                                                                           on or

                      about November 29,                          2017 in response to inquiries from the SEC;

                      Centra Tech on or about January 18, 2018 provided the SEC with the

                      Summary Spreadsheet purporting to show that Centra Tech raised a

                      total of a?proximately 91,000 Ether units (40,000 Ether uni ts from

                      the "Korea Partners," a                                 reference to Bitsset,                              and 51,000 Ether

                      units from other investors) in exchange for Centra tokens issued

                      during Centra Tech' s                            ICO;        and the FBI on or about May 2,                                            2018

                      transferred                 91 , 000         of      those          Ether          units          to      a     d i gital          wallet


                                to 9 , OQO ET!{ "repr!a_sent;:s · funds outside of the ICO belonging to Centra Tech."
                                This declaration does not disclose or address the above-quoted text messages to
 .       .-~ ..,...·· :t.h,e_ 9.9Ilt£g.£.Y)., _s;to~.§.~..I1ot ..§.t.s.t~. wh:i,c;:l}_ l?.\l.?.i~e§,S. re9orqs support th~l;l-~. 99D-~J)}§Q_ry _.. . . .... .. _
-- ·-·---·-- - as·seiti6Ils ; · -aoe-s -not state . ·whether ·shtitt --i;>erfC>rrned ·ariy--eth=er-=-t.raciOg.. aiiaf ysi·s··-:::·:-.:..-.::-· ---·-
                                to support tiese conclusory assertions, and does not state whethe-r- Shutt relied
                                on othe..£§._at Centra •rech ( such as SHARMA) to fQ..:i;:nt.:t:..h e§.~ conclusory ~ r t i o n s .
                               ·As shown in th±s. AfiidaVH , there is cause to believe· 'that . vahous fecords
                                created- by· Gentra Tech such. as - the January 18 Lette~ an<:i Summary Spreadshee~
··-:- :·::-.:'.--.:.~~--- ._ . pu-_t-p_o_~-ttl-~g~--2--g_i§i:goi:ie__-.);!cl.e_-·s:ot+lf§l~~- qf_§:e!_l-t-r_,:i. --;rech' § , _Ic;o· 2tsx1e·e_d~---9c,t __11gl::-@~y ·. ---:'. .- _ . . . __ _
- -·· · ·-····· -:-· account foe -all· of· the-·-r-co proceeds7'·.--·For-thes-e· reasons··-arrd· basect-on- the·· ottrer- - - · - - - · ·-
         ... _·          : f,:i.cts s~i: ~C?i.t h in th:i._s ~f_fid~v.i t, Shutt' s· declaration do·es :riqt ~iter. my_lJeili.i_f.                                          ·         · :.
         · ·-- ~ ·· · -·t hat ther~e•-~is prol5abHi· cau:fe ·that Cehtra Tech raised at least. 100, 0'0-0.. Effler·
     , .:·...:.::::-: =-:.. -:uI:!J:~~-,J-~:. 0e... rc,;:_o.-~!1~.·-t._Qa.t_ .t;h~ -~emain_ing ~~pj ~ct . Property· reP.E~j~g._. ~_rq_s.~.~.f:l:~ -~_if-__ :-- ...__... -=-=:
                                the Subject ~ffenses .
                                                                                            35
           Case
            Case1:18-cr-00340-LGS
                 1:18-cr-00340-LGS Document
                                    Document482
                                             77-5 Filed
                                                    Filed03/30/21
                                                          10/29/18 Page
                                                                    Page100
                                                                         37 of
                                                                            of 157
                                                                               54




     maintained by the FBI pursuant to the Prior Seizure Warrant based

     on a     judicial determination that                                         there was probable cause                                         to

     believe that the 91,000 Ether units was subject to seizure and

     forfeiture as proceeds of the Subject Offenses.

             22.     Based on my review of text messages recovered from the

     TRAPANI       Cellphone and                    records              of       Ether            transactions                    that          are

     publicly        available              via          the          internet                 as        described               below,                I
========== ====== =======================-·
     respectfully submit that there is probable cause to believe that

     (a)    there are transactions in which more than 9,000 Ether units

     were raised from Centra investors during the                                                             ICO that are not

     accounted for in the Summary Spreadsheet that Centra Tech created

     in response to inquiries from the SEC; and (b) that a sJbstantial

     portion, if not all,                     of the 9,000 Ether units that comprise the

     Remaining Subject Property are traceable to such transacti ons.

     This belief is based on the following:

                     a.       Based            on        my         training                 and          experience                  and          my

     participation in this investigation, I have learned, in substance

     and in part, the. following about transactions in Ethe·r.                                                                        "Ether"



     transactions are stored on a~_ inter net - based pla~ form called the

                          -   - - - - · · - -~ : . .· -~!:-- --···--- ----. -. --:--- .:- . - - · - - ~- --
                              ---   - --·- ···--·-·-- -· ------------ - - ... . - .... --·--··_._             ,- -----;--•---.----- · · - - · - . .•
                                                                                                                .. . ----·-            ----   . ..     -··-·-· ··· -   -- ·


     growing       1-i st - of      r~pgjd~.,               C?tJ =1-~<;l__,!:>ioc;;k~,              _w hich are . linked                        and



                                                                      36
                                       Case
                                        Case1:18-cr-00340-LGS
                                             1:18-cr-00340-LGS Document
                                                                Document482
                                                                         77-5 Filed
                                                                                Filed03/30/21
                                                                                      10/29/18 Page
                                                                                                Page101
                                                                                                     38 of
                                                                                                        of 157
                                                                                                           54




                              between parties in a manner that is verifiable and resistant to

                              modification.                                By inspecting the blockchain, anyone can review any

                              Ether                transaction                               ever made,   although      the   identities           of      the

                              participants                              in t he                transaction are        anonymized and cannot                  be

                              discerned                        without                       additional   information.        Records         of       Ether

                              transactions on the Ethereum blockchain are viewable by the public

                              at various websites available on the i nternet, ·i ncluding a website
===== = = = ======== === ========= = = = ==== = =======-··
                              called Etherscan {available at https://etherscan.io)                                                         that is an

                              Ethereum block explorer {the "Etherscan Website").

                                                            b.              I have used the Ethers can Website to review and

                              analyze transacti ons associated with digital wallet addresses that

                              were used to receive or send Ether raised by Centra Tech during

                              its ICO .                     As part of this analysis, I have also reviewed documents

                              in which Centra Tech identified various digital wallets · owned and

                              controlled by Centra Tech ,                                             including the January 18 Letter and

                              Summary                    Spreadsheet                          that   Centra    Tech    created   in     response             to

                              inquires from t he SEC.                                            From these sources and my analysis based

                              upon them, I :t:iave J._earned_, in . supstance and in part, the ~ollowing:

--· - - --- -· ·· · -· _..:::....,:.'..'.. :-C..:.... ~.:... 1::-:. :~ '--'i:' :,'.rh~;- ·
                                                               _g·e:--±-zu-i-€~~:::• W,d =:tet-·. ·-rece--ived:- -- :a ·· •- :.to.tal.-..__..-.. _of .·- . ...=.'::..:..: :'; •'. . ;
· · ·_ ·..::::~-.::-:--.-:···.=---·-· ···-app-roximately--1·00,-000 Ether ··units on_ or · about November --29, -~ -.-::...=:-:::·-;::
                                          2017.     Those funds originated from several digital walJets                                                                            ··
                                          iriat "t:entra· - Tech has acknowledged belonged to i t and were
                     -- ... ···· .tqut~g,. :y_i_q s~ve:tAl. ~.irf~~~-;rg~Q.i gt.e ··..ct~g;ttal . w~l~~ts · tha~ . (.a~                 . .               _
.-,-:- ~.: --·,c---:...:.::.~=:.=::-=:-:=snown715.e-fowJ-"· are -_ associated ::-w ith: Cenf·ra· -Tedi., ,·. to --tne __Seizure_-__-:·:.:.·:::-:-.::::- ."':
-·     ·        ·  · .. : ... _. w·a lle_t _;· --fpe ·final ·rou:t±n·g y,ral;J..et -t _ll~t:: transm-i tted the 100:; 000                                                  ·          ·
            -    ~--::.,..:...:.:.... .-:· Ether- ·uni t s· to . the .: Se±iure Wallet· ·on or about November .. 2 9,                                             . . .....
                                                              ~ ~ :-,;;,___ d-ig;i_ti:l.::1:::_::· Ji&:;l:·let---~-- -"xii th ·-___an... _address_ --:. _o-f :.:~ ·: ~--:. - .:·--:--~':
=:;:·: .:~.-=-~-- ·:..~"""-=-~--.--· __ -~ ~Q 17::~--=-· ·wa:s_

                                                                                                          37
                                     Case
                                      Case1:18-cr-00340-LGS
                                           1:18-cr-00340-LGS Document
                                                              Document482
                                                                       77-5 Filed
                                                                              Filed03/30/21
                                                                                    10/29/18 Page
                                                                                              Page102
                                                                                                   39 of
                                                                                                      of 157
                                                                                                         54




                                         "0x494C7f57396CE9ef51A49B1377d40c3e095b206F"                                                               ("Centra
                                         Rout~ng Wallet l") .

                                           ii.      Centra Routing Wallet 1 received a total of
                                         approximately 100,000 Ether units on or about October 17,
                                         2017    from    a    digital  wallet    with   an   address
                                         of "0x2fA49Bdl5512aA4a549b4ddB2181cA7edeAb14B4" ("Centra
                                         Routing Wallet 2") .

                                           111 .            Centra Routing Wallet 2 received a total of
                                         approximately 102,000 Ether u nits, of which approximately
                                         75,000 Ether units were received on or about October 17, 2017
                                         from           a      digital                wallet              with        an    address      of
                                         ~'i')x'J-l@'S"A'9o-@"UA'0'8"3-'4-J::id'01ta-AAE-s't31: ;q""9"2'913'Fd1ecr4-2-9<1 '      -"-cent r a
                                         Routing Wallet 3") and approximately 27,000 Ether units were
                                         received on or about October 14 , 2017 from a digital wallet
                                         with                                an                               address                    of
                                         "0x551077 67B83A18bl5258BfAf12ecB0dbe468DbE5"                                           ("Centra
                                         Routing Wallet 4").

                                           iv .    Centra Routing Wallet 3 received approximately
                                         90,000 Ether units on or about October 8, 2017 from a digital
                                         wallet            with        an          address          of
                                         "0x0E730C2731c875e4542c0Da2425F5119175FF6d0"         ("Centra
                                         Routing Wallet 5").      Centra Routing Wallet 4 received
                                         approximately 15,000 Ether units from Centra Routing Wallet
                                         3 on or about October 10 , 2017, and received approximately
                                         10,000 Ether units from Centra Routing Wallet 5 on or about
                                         October 8, 2017 .

                                            v.     Centra Routing Wallet 5 received approximately
                                         90,000 Ether units from a digital wallet with an address of
                                         "0x38874083663D11C952a7812acaf689Bc35955886"       ("Centra
                                         Rg~t~ng Wallet 6"} on or about $epte~er 27, 2017 .

                            .. __,_:. ______ :...~:....v;:i-::~. _ ,. _C.e.nt:r:.~ ..Eo)lting Wal.l,et 6 r.~c.eiV-e_d _rilore..~tha,p J}.0,. 0_pq .- -~--,...::.-;:::.;.,~··
···----- - ..--··~-
"',.._,.....,. ___ . ~··
                             -·· ·. ·.--_ - -----Ethe_  r__ ts .. -uni         ·a: --- -rm··
                                                                              from····      di.                          wi
                                                                                                     --~~-if~t' . t h - ~ n -:-:-:i aci·f"~·s s .. of '. . . --- --- --
                                                   ..... .. ···-··----·--------··-····--- g -· ··--·---        --------· ·-- ---- - - - - - - - - --. --· · -
                                             "0x387792f7d2AA6e7Fa1312261cF36FSF6f659,7c00"                                          through _          a
                            ------                             f: · t:.-:i;a.: A.~~r-Gcm~               ™~IDb@i: ·· 19- thrG-ld.gi+hl----'-·--..;.._"---
                                             September 26, 2017 . . A_c cordin9 to the . January 1.8 Letter that
                           ._-•__ / -.- -_ ;_G?fit-=;t'a=_:.'l'eeh._p~QY:i<;l.e_p to t .he_ -S.E_Gi·~-:Genf:i:iz~::.T-=.eeh-__ -liac&-,~_clfili~-k~i~ct.:. ~ ,- --::... ---=---=--::=:.:.
                                          ---t~is..w.a"Iret· add.i:'e~as_- t1'l e:·· "'CerY'fra . Tolren ·-own.e r:" · wal-l~t::-(tne - -                        _ -----:---~ : ..
                                         _ - ~ 1 C~r1tr::·a .. To ke.n         Owne·r Wallet"). -g:r:rd . hct.S-.. ~epx¢..S~rite.d:.::to:a:t.- _tb.El . ..::.-.;:;.. -=-~ .• .
                                             Centra Token Owner Wallet was one of several wa-llet addresses
                                    :·.-.::--u~~a·.:a. ..oy ce·ntr~-- rreci-i~- tb ··=-~~-~~iv-~ . .: Et¥i"1r~ "tram ·cenf~; t-tRen:;:: -· · ---------
                                                                                              38
                                            Case
                                             Case1:18-cr-00340-LGS
                                                  1:18-cr-00340-LGS Document
                                                                     Document482
                                                                              77-5 Filed
                                                                                     Filed03/30/21
                                                                                           10/29/18 Page
                                                                                                     Page103
                                                                                                          40 of
                                                                                                             of 157
                                                                                                                54




                                                   purchasers during Centra Tech's ICO, along with the "Centra
                                                   Token"       wallet       with       an       ?l.ddres~      of
                                                   "Ox96a65609a7b84e8842732deb08f56c3e2lac6f8a"      (the  "Centra
                                                   Token Wallet"), the "Centra White List" wallet with an address
                                                   of "0x5d268508179db4dA44De9057792758bFf280E3ed" (the "Centra
                                                   White List Wallet"), and · the "Centra Sale" wallet with an
                                                   address of "0xbDB45d02D8eF8dc5E59aa58B26b99A4af3806bAa" ( the
                                                   "Centra Sale Wallet").     With respect to the 40,000 Ether
                                                   units that Centra Tech received from "Korea Partners" (which,
                                                   as set forth above, is a reference to Bitsset) in exchange
                                                   for Centra tokens during Centra· Tech' s ICO, Centra Tech ' s
                                                   January 18 Letter to the SEC further provides, in substance
                                                   and in part, that Centra Tech received 3,000 of those Ether
= = =======i--1n -i-b-::F-U-s-rn'(J-me=C-ent:--r-a=-T-e"'k eff"~Wne:F=W-a~=1--e-t----='€lYd=reee±-ved=t-n= = = = = ===1
                                               remaining 37,000 of those Ether units using a digital wallet
                                               with               an               address               of
                                               "0x0445335f74da6e2119c648b79af8cc299474586f"         ("Centra
                                               Bitsset Wallet").     According to the Etherscan Website,
                                               virtually all of the Ether in the Centra Bitsset Wallet was
                                               transferred to the Centra Sale Wa~let and the Centra Routing
                                               Wallet 6 via a series of transfers on or about September 23,
                                               2017 .

                              vii.                 From my review of the Summary Spreadsheet that
                            Centra Tech created in response to in inquiries from the SEC
                            and Centra Tech's accompanying January 18 Letter to the SEC,
                            I have learned the following, in substance and in part. These
                           documents purport to show that during Centra Tech's ICO (a)
                           Centra Tech received approximately 18,356 Ether units via the
                           Centra Token wallet, approximately 8,365 Ether units via the
                           Centra White List Wallet, approximately 15,079 Ether units
                           via the Centra Sale Wallet, and approximately 9,267 Ether
                           units via the Centra Token Owner Wallet, for a total of
                           approximately 51,000 Ether units, from a variety of Centra
                           token purchasers identifie~ in ~he Swnmary Spr~ad?heet; and
                            Cb) Centra· Tech received approximately 40, QQ_0 Ether units via
          .c, ·. · .. . .  t.he:......G::entr-a
          - - - - - · · · - - - - --,;,. ·. ··-·-·
                                                   --=:fekeR-
                                                         ·- - -Own-e:;1?
                                                               ------- . -~Wa]d·et··
                                                                           - ······ -
                                                                                      amt-=--ti:re--
                                                                                              0
                                                                                                 -   ~en'l;-ra--::B·£-i;m;-et-=-WaJ::.1:ei;- ·:-- =
 -- ----------------·---frorrreentra···t-o·ken·-pnrchase·rs- referred to ·as -- "Korea Pa-rtners·;." - · ··
                           which is a reference to Bitsset.                           ---


  ....   -   . .
                   -   --   -
                                . .....   -- ---
                                                    ... --___ ~.:.. ....·!o~--~h~
                                                           -- - --- ---- -
                                                               .         . -
                                                                                   : f<?~.! -~ ~~°:g __ r _easo~s·,· __ ]: r~specITully -~U?!llt t .
                                                                              - -- --
                                                                                   .. . ...-----·- ----
                                                                                                   .. .       --·· ·--·- .. -· .. ··-. - ··-···-···- .. -· .
                                                                                                              ..,.                         .
                                                                                                                                           • ·
                                                   --- - - .   - - - - --·--------
                                                                                 .. ·-- ---- ··           .    ·-··--.


             · : . .. ·-. Wa.J:le.t-s--.1.: t ni0t1"§'-n .6:·(."co-llec:t~~,t.e'l"y~ -.-:the.:_~-Centrct---Routi:ng., Wallets"). _ .
                                                                                                  39
                                      Case
                                       Case1:18-cr-00340-LGS
                                            1:18-cr-00340-LGS Document
                                                               Document482
                                                                        77-5 Filed
                                                                               Filed03/30/21
                                                                                     10/29/18 Page
                                                                                               Page104
                                                                                                    41 of
                                                                                                       of 157
                                                                                                          54




                              were owned and controlled by Centra Tech.                                                   First , from my review

                              of the Etherscan Website , I have learned, i n substance and in part,

                              that the Centra Token Wallet , the Centra White List Wallet and the

                              Centra Sale Wallet forwarded virtually all of the Ether that they

                              received during Centra Tech ' s ICO to the Centra Token Owner Wal l et .

                              Second, as shown above , most of the Ether in the Centra Token Owner

                              Wallet was forwarded ,                        through the Centra Rout i ng Wallets,                                                 to the

                              Seizu re Wallet .            Because the Centra Routing Wallets both received

                              Ether funds sent from t he Cent r a Token Owner Wallet and ·sent such

                              funds on toward the Seizure Wallet ,                                                 which Centra Tech set up ,                                        I

                              respectfully submit that there is probable cause to believe that

                              the Centra Routing Wallets were owned and cont rolled by Cen tra

                              Tech .

                                              d.       On or about October 2 , 2018 , SHARMA, v ia the SHARMA

                          Cel lp};lone-2,            engaged in a                           group text message conversation with

                          TRAPANI ,          vi a    the TRAPANI Cellph o n e ,                                    and FARKAS ,           via t h e               FARKAS
                                                                                                               -
                          Cellphone .               As noted above , starting at approximately 12 : 47PM on

                          or about Octob~r 2 , 2Ql 7 , · SHARMA text-messaged TRAPANI·. ~d FARKAS :



                          i n the account . __ .. . . _And we still have 28 . 9M ctr left . ,,                                                                 TRAPANI

                          w~ote: .. ~- · __''.<;;ooq sh.;t. t          ·._ · .~:. _..,
                                                                                                                         . .. --   -- - - - - - - ... .. -----.------- ---- -.··.•


                          movi!).g_<:Lt wonder~ng what..:._ y~:m where- doing lol , " ''Pe~t~:9 1?'_                                                              SHARMA
•   •r-·      .....__ _ _ _   •   -
                                                                                                                                                                   ---- --- .- . -.-- ....
                                                                                                                                                  .                              .
    . .,,... ----~--~~-:---~-· ·. - ---- ·- ·- -
       __ _                                             _ __·_::-..:.':.:.:_--.... - -•-···· .. ..   --                              .... ..:.~       ... _::-::::::::-~•::.~....:.      ::" ·.-:.:·   .   -   -_   -   ·

                                                                                                          40
                              Case
                               Case1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                       Document482
                                                                77-5 Filed
                                                                       Filed03/30/21
                                                                             10/29/18 Page
                                                                                       Page105
                                                                                            42 of
                                                                                               of 157
                                                                                                  54




                       then responded:                          "Sold 7500 to bit set," "Moved 2500 over from

                       that dude -                       "7


                                              e.         Based on my review of records of Ether transactions

                       that are publicly available via the Etherscan website,                                                                                I    have

                       learned,             in substance and in part,                                      the following.                        On or about

                       October 2, 2017, which was the date on which SHARMA text-messaged

                       TRAPANI and FARKAS that he had "Sold 7500 to bit set," a total of

                       approximately                      7,500           Ether            units           were           transferred                   via         two

                       transactions                    from         a      digital              wallet            associated                 with          Bitsset




                               7       With respect to the above-quoted text messages between SHARMA
                               and his co-conspirator TRAPANI during Centra Tech's ICO indicating
                               that Centra Tech raised 7,500 Ether units from Bitsset and 2,500
                               Ether units from '-                              " I have been informed by representatives
                               of the Government that during recent communications between them
                               and SHARMA' s current counsel, SHARMA has claimed through his
                               counsel that SHARMA was lying to TRAPANI in these text messages
                               about the source of those funds because, according to SHARMA, he
                               was worried that if he had told TRAPANI that these funds came from
                               SHARMA's personal cryptocurrency trading activities , TRAPANI would
                               have asked SHARMA to borrow all or a portion of those funds.                                                                        As
                               set forth in the Criminal Charging Documents and above, SHARMA has
                               previously been convicted of perjury, made :numerous ..f-ral.-l9-u_lent
                               misrepre~entations to dupe ~nvestors into providing· · funds to                                                                                 . .
 .. -~---·..:. __ "'"·-'-'=-·- Gent-r-,a. -.. -T,§.eh; _. -.. A:t:i9-.. _a.J.t emp.t-ed-:..~:t-.0---=..obstrue_t •_,:;._ tlie ·:-~·SE.C...L_~ :--p.:ci..¥ ,a,-l-.1:e-J:. _. - -_-~--·-:..-.::-~-~--
                              --inves-t-igati-0:r:i.:__ S.y. pr-G-v -idi~--a--~a-J.se---pa-s-&:;---GG!e---t-0--t-J.le- S-eJ.-zure - Wallet-
                               after the SEC sought as-surances from Centra Tech that victim-
- -------,i-r-rv--e--s ten funds raised Lh'i.ough the ·3 atiJ'ect-i5:ff-e-trse-s-were s'eture - r-· 1_1____ - - -
                               the Seizure -Wallet . Given SHARMA(· s · record of perjury and ·history
·-·~:=:::-,-=-..:.:_:·::.._:··of· _de~ept:ion: ··-ana. . :. ·cc~~l.ii.1.j"]{"~.: _"6:f::.: •G-af.ld:ri:r-~·-~-ina.~ the·- ~-tm-li:ig.-:-: "anc:I =-iin:e .::Ei"ei"f:.:. .. ,_.: ..: ::·--_ -. ..
-:··-:-.:.·~--~--ser·~-ing·--.n~iure-----:-o-f --his ···c1aims - . denying____t he· -Ve:r:~cl"t"y _7'. 6'i-~ -those                                                              -. ·-··- --
   --- · ·-- . . . -           contemporaneous -text: ·nfes~fages~-:.:'.j;:: r~·s"f~·ct:fi.ll-iy:--su15"mi t th,it:0,t:7>.e:re 1S
 ---~"'-~-'---· _ P:1'."·0J?a}?_~ ~- caus~: t~ J?~l-i_ev~ _:_!:h_~-~ :.!=k...:§tl._~::.s .e~-~-s~~~J:.!1.JL::P_~_§lj!l},s. -~~~- _f~-}..~~--
                                                                                              41
                                Case
                                 Case1:18-cr-00340-LGS
                                      1:18-cr-00340-LGS Document
                                                         Document482
                                                                  77-5 Filed
                                                                         Filed03/30/21
                                                                               10/29/18 Page
                                                                                         Page106
                                                                                              43 of
                                                                                                 of 157
                                                                                                    54




                              ("Bitsset Wallet l "), 8 to the Centra,Routing Wallet 5 associated

                          wi t°h ·centra Tech.            On that same date,              approximately 3 , 562 , 500

                          Centra tokens were transferred from the Centra Routing Wallet 5 to

                          the Bitsset Wallet 1 .              As shown above, most of the 100,000 Ether

                          units that Centra Tech later transferred to the Seizure Wallet are

                          traceable to the Centra Routing Wallet 5 . 9


                          8
                               The Bitsset Wallet 1 refers to a digital wallet address of
                          "Ox9f51ca6a19c650555be53206b6a20d9168lda7f6."     According to t he
                          Summary Spreadsheet that Centra Tech created in response to
                          inquiries from the SEC, Centra Tech received 3,000 Ether units
                          through three transactions on or about August 30, 2017 from the
                          "Korea Partners" via the digital wallet referred to herein as the
                          Bitsset Wallet 1, and a transfer of 37,000 Ether units on or about
                          September 23 , 2017 from the "Korea Partners" via a digital wallet
                          with an address of "Ox65190d08flf241cf2361e7c70a40cld59400736b"
                          ("Bitsset Wallet 2 " ) . Based on the foregoing and the other facts
                          set forth in this Affidavit,· I believe that the Bitsset Wallet 1
                          and Bitsset Wallet 2 were associated with Bitsset .

                          9   I have been informed by representatives of the Government
                     that during recent communications between them and SHARMA' s
                     current counsel, SHARMA has claimed through his counsel that the
                     3,562,500 Centra tokens transferred from the Centra Routing Wallet
                     5 to t he Bitsset Wallet 1 were left in the Bitsset Wallet 1 until
                     a few days after SHARMA's arrest on or about April 1, 2018 in this
                     case, and that this demonstrates that the Bitsset Wallet 1 was
                     actually controlled by Centra Tech and . not an external investor
                     such as Bitsset. · Alt hough :requested : t ·o:· do so by the Government,
                 .. .$HARMA:: has -~2'.t.. p~gyj):i.eq .an.y:..:.-.c&1~2'.=~.b,9~cit:Jn_g,,,.e ..il_~§~~.J:h~Yhe Bt:tsset
   .
~:..'-.:_·-,· ~ ~ __Wal.l .e i:... 1 ....::-V;.as~ o.wne.d~·or_ _c.ontrolled .by...:c.entra Tech,.. aLtb.o.u_gii ...he. J{as:·_:-=:::-:'· ·
        - - · · - · ass·erted thdt 0-e had passcodes to various digital wallets that
                                                                                                                                             :.=..:.
                                                                                                                                            ... __ _


                     oufd have corro.ee;1m€e€l--H-i-a ·&.b-a4~~ ~s-t--Yi&s-ewf)a-d-Geeee-s -a-.s                                 -=---
                          resul-t -- of cyber~hacks of Na.ri.o us of his -electronic- de_vices.                          S_ince
.. ·· : .: ___ ~. ·   ~   SHA:Rr:1.A= ai=id- FARKAS=we.'i:e--·bo·t fr·:ar-rested · and··de·t-a-in-ed on ·o·r---abou t April · · .- --        .: ~~·-. _:::
~----~ _:· _·_· :-i;-·zoTs~E -n,-:-do{il3ffu£.i i;F ihe.y Kcia -t~~~ ~-1:pa-ci"fy-:io~i ~~ii"si.~ r - or ::::~. :~_ ·.· -~ ·--=
...,.                  liqµ.±.d;a;.te . millions... of· e~n.l:'ra:::. tokens fr.6rit:...the Bi ts set . Wallet 1. a                        -· · ·
_ ~- ·~ __ .,.... ....::f.e.Jil_qqy_:~L J_~t~f' ._.whi).,e..._t}:).§..r~.:w~;i;:~ j?,il,..ecl,__..!-:1oreove+:", frqm my 'J;:J;"ainin.g ·····-- _____
... ···- .... - -~-ncic..·--exp-erience -:-aiid.· '---pa.r"tTcipatlon -- iu.·"·~-tnis- " irivestlgation~ .. '.I ... ....                       ---··
                                                                                   42
                                            Case
                                             Case1:18-cr-00340-LGS
                                                  1:18-cr-00340-LGS Document
                                                                     Document482
                                                                              77-5 Filed
                                                                                     Filed03/30/21
                                                                                           10/29/18 Page
                                                                                                     Page107
                                                                                                          44 of
                                                                                                             of 157
                                                                                                                54




                                                                           f .           The Summary Spreadsheet that Centra Tech created

                                    for the SEC discloses four transactions in which Centra Tech raised

                                   a total of 40,000 Ether uni ts from Bitsset :                                                                                             three transactions on

                                   or about August 30, 2017 in which Centra Tech received a total of

                                   3,000 Ether units from the Bitsset Wallet 1, and a transaction on

                                   or about September 23, 2017 in which Centra Tech received a total

                                   of 37,000 Ether units from the Bitsset Wallet 2.                                                                                                              The Summary

                                   Spreadsheet does not disclose any transfers of Ether from Bitsset

                                   to Centra Tech after September 23, 2017, let alone a transaction

                                   in which the Centra Routing Wallet 5 received 7,500 Ether units

                                   that are traceable to a transfer on or about October 2, 2017 fLom

                                   the Bitsset Wallet 1 .

                                                                          g.           Based on the foregoing, I respectfully submit that

                                   there                  is probable                                 cause    to believe                             that Centra                            Tech has                  not

                                   accounted in the Summary Spreadsheet for the likelihood that the

                                   9,000 Ether units that remain in the Seizure Wallet are traceable,

                                   in whole or in part, to the 7,500 Ether units that Centra Tech

                                   raised on or · about October 2, 2017 from Bitsset .
          .
         --
    . --•-,I    ..
                      -·-~ .
                     • --' -   ......
                                         ·-·- .. -
                                        -.,,._   -
                                                     .
                                                         ..
                                                          ----- - - - ---
                                                         -• - · · ·   -   · -------   ........ -
                                                                                                   --- .   -         ... -                             ·--   -       -
                                                                                                                                                                                    . - ... ........ --
                                                                                                                                                                             --- - ·- - - - ------        __ ..:.,_·._ ... -...___ .
                                                                                                                                                                                                                          :-
                                                                                                                     ••   hO   O   •   - -   •   •   -•--•---    0       0   ...
                                                                                                                                                                                                           .. .                -




=::-
  --=· =·=·'"'"---::::-~::::-----1
                                -re-sf}e-€)t:fu:Cf-¥ - &l:i-0m1 E==Efiat                                       it   1s~                                      mmeH--:&@-~                           esters             Hho
                           purchase securities ( such as, ~n th_is case, Centra .tokens) to hold
 - -=__.:____:_ ..:. : 7• them·-for-si.iffst-~frlt-i-al· -pe.riods-·o·f- ·· time. ·i n- t-ne-
                                                                                            -:hope - rna:€c the:y~-w~E"1-.I- ."-;. • --~;::"_-:.:... ··                                             0



---- ~---:~_-_·:-=-~ ppr~~iat_e ~ __ _·.For the:~e- ~eason~ a~a ba.$ ed up; ~ ti.e·:-_~t he~ e;{denc_e·:·-~ - ----~~-- _;
   ···--~·.:.....:.."·.~ ..set fo.:cth.: :ih..,-tliis .Affidavit, I respectf:til:Iy stilimif :;:l :fi~t:. tli~a ...~s __ - . : _               __. .:.__-
~---- _. -_ _-. p;);'QQaQ.le....,_c_a :use t _o _ believe . thq.t_ the _Bi_t~p..§.L _W_~J,J.e_t~       A~.,.-. in,. fac..t.·,~-..:_..:.-."·--~ _.:. __
· - ~,c-.: _, _ _ _ _ - •.     :--Own.ect-a-nct -c·o-ntr::011ed by .Bi ts Set . -                                                       ... . -- ---- .. ---~~--. ..                                       -- --· -·· _,__ ---- . . . -·· --
                                                                                                                      43
                        Case
                         Case1:18-cr-00340-LGS
                              1:18-cr-00340-LGS Document
                                                 Document482
                                                          77-5 Filed
                                                                 Filed03/30/21
                                                                       10/29/18 Page
                                                                                 Page108
                                                                                      45 of
                                                                                         of 157
                                                                                            54




                                      h.        In     addition,            from       my      review         of     the       Etherscan

                  Websi~e , I know that on or about October 2 , 2017 , which was the

                  date on which SHARMA text-messaged TRAPANI and FARKAS that SHARMA

                  had " Moved 2500 over from that dude -                                              " approximately 2 , 500

                  Ether .units were transferred from the Centra Routing Wal l et 4 to

                  the Centra Routing Wallet 5 .                               A day earlier , the Centra Routing

                  Wallet          4     received          5 , 200 .Ether             units        from        a    digital          wallet

                  associated with Bitsset referred to herein as the "Bitsset Routing

                  Wallet           1 , 11 10    and       the        Bitsset           Routing           Wallet           1      received

                  approximately 1 , 742 , 000 Centra tokens.                                       As shown above ,                 of the

                  100 , 000 Ether uni ts that Centra Tech later t ransferred to the

                  Seizure Walle t, a substantial porti on (approximately 27,0 00 Ether

                  units) are traceable to the Centra Routing Wallet 4 , and most are

                  traceable to the Centra Routing Wallet 5 .

                                      i .      The Summary Spreadsheet that Centra Tech created

                  for the SEC does not disclose any transactions in which the Centra




                  10       The Bitsset Routing' Wallet 1 is a .·di gital wa:ilet with an
. __ .. . . : c3:qs{r_e_~ s _.. Qf. _      " O~g_9:?bl fd4d3~.Q9.J_~} 2:_~bl2}bc;;~.9 ~c:~ I2.lf-q~i~~.D-~ 3.c.t',-..'~ ..:::..·waj_d;1_ ·--··-•-·-.
____ ----~~---=~ re_c_ei.'l..e~cL::S..,-2.l 9___ Ethe..L.....1.ini.Es-·· ro a ··di<jLtal__ ·. walle.t .w.ith .an ... address ________
                 of "OxcETf0-6TT3 709"2Ac648fBC982Efc_3 9b628a8713F9 " the same day
~,.....:,..-- - -(~" B-its s~e.a..§..-R~a::fro&:;:;g:1q-,=w.t-i4ch' in €-i,Bm reee;i.::..V:cii U - l - e ~,.,.,f-------------
                      E;th~r. uni ts from , and-- .sent thousands of Ethe.:r; uni ts to , the- Bi ts set
    · --··           .Wa-lle_t_L.-.d u:I."h1g · a·;,s:e-fr:i::es-~&.£.:~'t-rans.a:cti:i:oris_o:_ fr.om :on ... or · al:56ut~·-S..e.pt·einber _ · --·::::: ..
-~ ·--~-- ... - -·- ·:r n~tn:i;-·ou g . Oc . ober-:f,7:=--:z-OT:t. :-Ifased- .on-llie -fcireg~ing ;:-:r.· ie~p~ctfiilTy· :.. --~-- ·----
                      ~ubmi t -~tfi-a't there:..:Tsi:.p.tobab.l~:-..ca.us~ . to . oe.Li:._e ve_ that' th · Bitss.et
             . ___ J:3._o_util.)..g· Wg.J._l_gi;.._L .imd )}.Ltp.s_e,t .. Rnu.ti;o.g_~~g),l~t 2_ .?J.§,. i?-S$_Q(::_j._a t.ed with                              .
                  . ··1:he Bi ts set ·wallet -- : .                              ·-· --···· _, __ ----- --- - =--- - . - ···- ··· - -...~--"=·- - . . -- . -- ·- -··
                                                                               44
                          Case
                           Case1:18-cr-00340-LGS
                                1:18-cr-00340-LGS Document
                                                   Document482
                                                            77-5 Filed
                                                                   Filed03/30/21
                                                                         10/29/18 Page
                                                                                   Page109
                                                                                        46 of
                                                                                           of 157
                                                                                              54




                     Routing           Wallet           4    received           Ether          units        from        a     Centra          token

                    purchaser,              and does             not disclose any transfers of Ether from

                    Bi ts set to Centra Tech after September 23,                                                   2017,        let alone a

                     transaction in ~hich a digital wailet associated with Centra Tech

                     received 2,500 Ether units that are traceable to a transfer on or

                     about October 1, 2017 from the Bitsset Routing Wallet 1 .

                                         j.        Based on the foregoing, there is probable cause to

                    be l ieve          that       Centra          Tech        has        not      accounted             in      t he      Summary

                    Spreadsheet for the likelihood that the 9,000 Ether units that

                    remain in the Seizure Wallet are traceable, in part, to 5,200 Ether

                    units that Centra Tech raised on or about October 1, 2017 from an

                    individual referred to by SHARMA as "Shin" who may be affiliated

                    with Bi ts set. 11              ·




                    11                  I have been informed by representatives of the Government
                                  that during recent communications between the Government and
                                  SHARMA's current counsel, SHARMA has claimed through h i s counsel
                                  that specified trading records of SHARMA's cryptocurrency trading
                                  activities (via a cryptocurrency exchange call~d Coinbase) before
                                  Centra Tech's ICO began in late July 2017 support SHARMA's claims
                                  that the 9., .000 Ether uni ts . remaining in the Seizure Wallet are
                                  actual ly p i oc;:eetjs of his- pre'-::-ICO cryptocurrency trading; and riot
=-..:::·. ..:. _ ~.:..: :-~. )(:p ·:Rt;oc;~e.ds.,.i if:..-~th~ - -9fla~.g.ed-..:..~!:i~ j.ect_. Q~f.en~es.._._ -. i!_:.J:"om~l!lY~re:yi-~.11 ~•:9.f...;;_=-:. .: .-.:::.. -·-
_·_· _:=~==--:._ __the·s.e.~ records, . _t__.ha:v...e.. learned_ ....that__the:s=e.=-_reco..xd s~ r:e..v..eaJ.. : :.__:the ___                             -      --==:~
                                  following, in substance and in part. During the period fromon-::or ·
     --··· ···                    ~ ~ 3 -;-::·zo1::;i , when-· SID\~AA-eJ?>onod· a~¼Bl5ase a@count · in h i s                                            .
                               . name, through- -the end of .July. -2017, which is the montt. in which - .. --
:::....;~.:~=--.: .., __ ·-.::':::@e.ntra-.- ·'1'e.cn~s=.::T e0..:.b.e_gan,_-::S.!:I-ARMA~- deposited· about-.:_$-l lr,:-ff.'1-.0~ i:;_Q :hi-s :=::.. . ;==~:.:'::-·, _:·..
                                                                                                                                                0




. ~ -_ :.·             : . Coinb~se. ac~o~nt I . acqil:u~d - ,;. .-.:..t otal . or appr o~imat~ly .:47'.I.. ·Etner ... . .
:.::::.'. :~ ., .'. -~: µ"nits, aiid .. ·a cqu.i:red. a . ·total::, q.f approximately· 10.. 7 B.ieco;in <um:E.s.:.·:.. ;;_ :.. -· .·. . :.
·-=.              - •. _ ~.J..N.Qr.tJJ_._~p~       oµJ~. i l l ..l;;ther_.....uni.:t 9 , as of or a):)ovt_.,!.uJy 2..6 ,...z.oj.7J_.__ .J:i!@J,..e______.___         J .· •


                       . --EhTs .. ,trgua.5Ti-shows thaE"·-sHARMA . fiact acquired 47i . Ether~ un:Cti .. and=-.·-- .....
                                                                                    45
                              Case
                               Case1:18-cr-00340-LGS
                                    1:18-cr-00340-LGS Document
                                                       Document482
                                                                77-5 Filed
                                                                       Filed03/30/21
                                                                             10/29/18 Page
                                                                                       Page110
                                                                                            47 of
                                                                                               of 157
                                                                                                  54




                                   23.        By viewing the Etherscan Website earli er today,                                                                I    was

                       able to confirm that the Remaining Subject Property consisting of

                       approximately 9,000 Ether units were in the Seizur e Wall et as of

                       this morning , and t h at the est i mated value of the Remaining Subject

                       P r operty is more than $1 , 855 , 000 at the current Ether-to- dollar

                       exchange rate .

                                  24 .        Based on the facts set forth above, my participation in

                       this investigation,                           and my consultations with oth~r FBI agents,

                       includin~                one        with          s i gni ficant                training               and        experience                  in

                       investigations of crimes involved d i gital currencies ,                                                                     I    believe

                       and respectfully submit                                  that as             long as             the Remaining Subject

                       Pr operty was retrievable via the Seizure Wal let, there existed a

                       significant danger that the Remaining Subject Property could be

                      dissipated .                   For example ,                  as set forth above ,                            SHARMA i nitially

                      provided a fa l se passcode to the Sei zure Wallet , and although he

                      eventually made the actual passcode to the Seizure Wallet avai l able




                            . other assets worth about 131 Ether units before Centra T~ch's !CO
~.. .::__:·/-~·.-::. :-:~-..._. beg~~g, .-. g :does _nc;:>t ?!"lO,Y? ; tJj_~t-~h~ .. :g.Oss_~.s~9-___~·(..~Q.9_..t.t9=ei; ...µajj;:.§=-·_q,e _f~e=-_:_... . -· . ·•··---;,.•
  ... _. . . .                  the__r_c_o . __ -~Eu:i::.th.ermo_r_e_~al£ho:µ_gh.__ __r:._e_q11asf:e.cl__.to:~·-:a·o_·__ s ·o_~b_y .th8 __.. ~-- ....
                                Government, SHARMA has no:r-pr·oduc:ed or identif_ied -~ ny records of
                                Ether trans a e Ll.e-A£~ e1e-a €1 ¼ HE!J~,AL:s--19-Ec~G~ t;fie r · ho I dings ·-~                                              --- ·
                                9,000 Ether untts in the Seizure Wa.i::rant .                                    For.: these ~ea-sons- and ·
::-.- :.:::.- -:-~:: -=· -~·-:15as"ed .-.-.-. on:. the·. '.Other·-:: -fa.ofs•.:::.-s_e tc::~f :o.i-Fh.-___t•ri· ~h-is~-:.:ff--i;dav-...f:t:-;-=-::.-:-.tfi.e::3e. ·:.::.::::·::..::.:.::.-::::·~
 ·-·. · _•-· · -:_-:-·eol)1oase tri:iain~freEords:ao ·not·-arrer··my-oeIIer-To-a:F : --~here _is·-:--·.--.-~----_-. -
.... --~--:....._ · _ p.r.bbable cause to .belie~e that- tl:ie....fe.rnaining.. 9.~.0.QO:.:.:EJ;:_he::r.:·'· uri±:t.s .in.. · .. ____ ._. __
                      the s~.i zm;-e W.al.l~.t . a:r::e___.IG.9 ~:i:.o...ke_e_tj_~-- pf the__chi;!,J;g_~_g ___...StJl:>j ~,c_t ,. ___ _
------·'' ·-· ·-·· ·of"fense·s·: ·                                 ·· ···-- · -·-··- ____,,_.-'=.._,_ _____   ·          ··-----•'--"' -'-·-= - ---                        -------·- ·· - ··
                                                                                             46
                                          Case
                                           Case1:18-cr-00340-LGS
                                                1:18-cr-00340-LGS Document
                                                                   Document482
                                                                            77-5 Filed
                                                                                   Filed03/30/21
                                                                                         10/29/18 Page
                                                                                                   Page111
                                                                                                        48 of
                                                                                                           of 157
                                                                                                              54




                               to the FBI after his co-defendant FARKAS was detained until the

                               Prior Seizure Warrant was complied with, i t is possibie that he

                               has retained a copy of the actual passcode to the Seizµre Wallet.

                               If SHARMA secretly maintained a copy of the actual passcode to the

                               Seizure Wallet ,                                he or an associate could use that copy of the

                               passcode                      to     dissipate                         the     Remaining            Subject        Property via        any

                               computer with internet access .

                                                25.           I      have                been           informed             by       representatives          of     the

                               Government that during a telephone call earlier today between them

                               and SHARMA's current counsel, the following occurred in substance

                              and in part .                              The Government notified SHARMA through his counsel

                               that the Government has uncovered evidence furnishing probable

                              cause                to seize                   the           Remain_j_ng Subject                      Property       (which SHP...R!V.!A' s

                              counsel may have intended to use                                                              to cover his legal               fees     for

                              representing SHARMA) and intended to seize the Remaining Subject

                              Property.                           The Government asked SHARMA's counsel whether SHARMA

                              possessed a copy of the passcode or other means of accessing the

                              9,000 Ether units that had . been
                                                            .   left. in the·
                                                                           .., Seizure Wallet,
                                                                                          .
                                                                                                                                                                     and

-.--:----:-:-·. -


       _ _ ___ wi_t.hout divulging p ~ ivilE:SI:=?. ??_m municat~o~s___ between himself and

                             .t its ·. c!_:f ~nt. :                 ..   .       .   .                            .
••. ~· - . ~~· : .:.::!'--'._. .-..:.:...._ - .-_ -·-.•• _--...    - - - - --- - - ·- - -   .   - -     -   . .
                                                                                                                           ----··- ---- ·   ---------------········
                                                                                                                                                                          - --.--...... .....-
                                                                                                                                                                     --- ··-~ .....
                                                                                                                                                                               -.
                                                                                                                                                                        --------               ·- -
                                                                                                                                                                                             •·--.--
                                                                                                                                                                                                   .
                                 · - -·. - 26. ..           Ba~~-~ -- ?~:·· the. pr_f~-~ii.'c;e of ex_i gent_·· e:trcumstanqes as iong ·.                                                            . .
                                    . .     ~    ·-· .                                                                                                                                --   :.....   . .
· :· _:..:...::...=_-:-__ ~_,as,~               e.-:--Rema:ini.o.g:--S:ubj:s;.o:t;::. .P.:r_ope.r:·t_y__.wa-s -::-_eont.~.:iu.e.d::..in:....the Sei-zure-_·---: .... - ~ ...
                                                                                                                      47
                                     Case
                                      Case1:18-cr-00340-LGS
                                           1:18-cr-00340-LGS Document
                                                              Document482
                                                                       77-5 Filed
                                                                              Filed03/30/21
                                                                                    10/29/18 Page
                                                                                              Page112
                                                                                                   49 of
                                                                                                      of 157
                                                                                                         54




                             Wallet                  (including                   (a}       the significant danger that SHARMA coul d

                             easily and swiftly dissipate the Remaining Subject Property using

                             a copy of the passcode to retrieve the Remaining Subject Property

                             from the Seizure Wallet, and (b} the fact that SHARMA1 s counsel

                             was notified earlier today that the Government plans to seize the

                             Remaining Subject Property from the Seizure Wallet} , I transferred

                             the Remaining Subject Property from the Seizure Wallet to a secure

                             digital wallet maintained by the FBI earlier today, pursuant to

                            Title 18, United States Code, Section 98l(b) (2) (B} (ii} .

                                          27 .            Accordingly,                       I      respectful ly request that the instant

                            warrant be granted to authorize this seizure of the Remaining

                            Subject Property and to permit t he FBI to retain the Remaining

                            Subject Property in an FBI-maintained digital wallet until further

                            order of the Court in order to preserve the Remaining Subject

                            Property for forfeiture to the United States .

                                                                        SEIZURE AND FORFEITURE AUTHORITY

                                         28 .         The statutory provisions pursuant to which the Remaining

                          -~u~ject                   Property i s                      subject to seizure and forfe~tu_re are as

   .... ·;::·. ,:.-~---::;,--=--i;
                                 0·l-:1.:~:Jws·:· · ~::.::...·.-,-:-_·_=:,:··   :--=-·- ::--_ .,·                        . - -·- ....
   -                 -- .                                                                                  . ·. ···- · -----      ..· - ..-
                                                                                                                                              ---·- -···-·-· -   • - - - .• ___ - - ":~1--.. ~-~-   _.;::..-. - ~

                                                                    - ., ___ - ·--- --·· - - .. - - · - - · --·- ·--·-- -·· v·------·-·-- - - -· - - --~-----··· - - · - - - ----- -

- - - - - --···· -                       29 .__ .1.itle                  18,           Uni_ted        States          Code,           Section          98l(a) (1) (C)

                    · · s31jpj ~~-t~ to _ci yJl fqJ:"f~i ture :                                                                                                       -    ..     .
                                                                                                              ...· ·-----
                                                                                                          ·· ·-       ·-·· ---- -- ---- - - - ---- --                                 ---
                                                                                                                             - -- - ------· ----- - ···--· ,------·•.·---··.· .. -.- - _-__ --·
                                                      -     - ·- --   ---- --             --- - -- -··· --------· -- ------·-··------- --·-···--- -- . -· ···-···.
                                                          [a] DY.' prope_rty-; real or perSOI}_aJ_ ~ . w~t~li. ~6'g_st:i;tl?:tes_. or ..
                                                         is-·-derived from proceeds traceabi·e to·-:,..;::; ·:.+ -::a-ii.y --ott\fris·e ·~-; · .. - , · .,..
- ·- .&.-
-=-  ....:. =-- -· ...
                    . . - ·-.-~-------
                               - . -- ... ......
                                             ... -   :.:..G.QUEJ.t..i t _Qtin_
                                                                             g . ·' spee:;ified :-unla.wf:t.J.l- a-c::t:ie~ ~ -h js--:· defi.ne..d.::.:::~:::..~.,--~::.. ___ ~
                                                                                                          48
                       Case
                        Case1:18-cr-00340-LGS
                             1:18-cr-00340-LGS Document
                                                Document482
                                                         77-5 Filed
                                                                Filed03/30/21
                                                                      10/29/18 Page
                                                                                Page113
                                                                                     50 of
                                                                                        of 157
                                                                                           54




                                     in section 1956(c) (7) of this title), or a conspiracy to
                                     commit such offense .

                  18    U.S.C.           §       1956(c) (7) (A)                                                    provides                                 that               the     term      "specified

                  unlawful activity" includes "any act or activity constituting an

                  offense listed in section 1961(1) of this title".                                                                                                                     Section 1961(1) ,

                  in turn,           includes "section 1343                                                                                 (relating to wire fraud)," and

                  "fraud in the sale of securities . "                                                                                           In the case of "illegal goods,

= = ===="':=r'l~-1                  se-r-v-.i-ees,

                  981 (a) (2) (A) defines the term "proceeds" as "property of any kind

                 obtained directly or indirectly, as the result of the commission

                 of     the       offense                     giving                                 rise              to                    forfeiture,                               and   any            property

                 traceable thereto . "                                               Accordingly, the Remaining Subject Property

                 is subject to civil forfeiture to the United States of America

                 pursuant to 18 U. S . C. §§ 981(a) (1) (C) as proceeds of the crimes of

                 conspiracy to commit, and the commission of, securities fraud and

                 wire fraud .

                          30 .       Section 981(b) (1) of Title 18 provides that any property

                 subject to civil forfeiture to the United States under 18 U.S.C.

                 §   981(a) may be sei-zed hy the Attorney Gen~ral.                   Secti.o n 9.81(b) (2)
                     ---------- . -
                                   • - - ·- -     . .     .~                    --    .. -----·•.
                                                                       ---1-""-r-- ..... - . -.
                                                                                   ·-             ·--..;._ .. .
                                                                                                             _- ~- ·-·· · .- - j       ":   • • • • •• ,
                                                                                                                                                                   __. --                                           ---             -
               - -provide-s --tt}~:t_·_:9 ~Gh--~ e·i-zn-re- may·-be - made · ·"pursuant- -t-o- a warrant -


                                                               -                 --                             -                                                           -      .
_ -_ ---:_:·- -___ -·_- the Federalct R'utes ()r.::eHmin.Ii_r-- PI:~Q.eclu_:i;§. ~,~-:~~-=- -- ----=: _
                                                      . - ... -
                                                          •    ·-  •

                                                                         ...-..-. -
                                                                          .J .•• •   .   ~~


                                                                                            ~
                                                                                                •    -

                                                                                                         .                                                                                       • ......   ,i   -·-·-   •   --·.




                           .. ------· . . ..
                                     -   --
                                                ·-. ------ - .... ·-··
                                               --··   •                                  • -""t..,-:J .
                                                                                                                •   - ----         -         -   ~   . -_i.- :;..!!"; _   -~-    • •
                                                                                                                                                                                             ------ - ~--- ..
                                                                                                                        49
                      Case
                       Case1:18-cr-00340-LGS
                            1:18-cr-00340-LGS Document
                                               Document482
                                                        77-5 Filed
                                                               Filed03/30/21
                                                                     10/29/18 Page
                                                                               Page114
                                                                                    51 of
                                                                                       of 157
                                                                                          54




                        31 .     In addition ,          Section 981 (b) (3)             of Title 18 provides

                that , notwithstandin g the provisions of Federal Ru le of Criminal

                Procedure 41 (a) ,            a   seizure warra nt may be                   issued pursuant              to

                Section 98l(b) by a judici al officer in any distri ct i n which a

                forfe i ture action against the property may be filed under Title

                28,     United        States        Code,       Section        1355(b) .            Unde:c      Section

                1355(b) (1) (A), a forfeiture action or proceeding may be brought in

                the district in which any of the acts or omissions giving rise to

               the forfe i ture occurred .                    Section 981(b) (3)             further provides a

               sei zure warrant "may be executed in any district in which the

               property is foun d . "

                        32 .    For     the       foregoing         reasons ,       the      Remaining         Subject

               Property is subject to both seizure and forfe i ture , a nd a warrant

               for its seizure may be issued in the Southern District of New York,

               the district where some of the acts and omissions giving rise to

               the forfeiture o.ccurred .

                                                             CONCLUSION

                        33 .    For the reasons set forth above, I respectfully request

.. . .. ---··- _ t ,hat i:.h~=eou-rt_ j~_si=-re --?, ·se± zure·· wa:.;i;.r-:ant: pursuant---to.:...1 8 U. S . c·.   §   981

__ -----·-- for the . Remaininq Sub_j ect _Pro12ert y . -------------·- _ .__ ····--                - - -·--·-·· -------- --·-·--·--
                        31 . ...A.lthough 1;:p.e I _ndict:m<;;_nt_ against three of Centra T~ch co-

               foundE:rs . S!_IARMA, T_RAPA_NI and FARKAS has been unsealed , the full

           -. -·--sGope::::·:o ~ th.-e~_onge·ing:.·_c_r-imin-a.l:·. in.vestdgati_0n-.i:n_:. this matter ha-s not·
                                                                   50
               Case
                Case1:18-cr-00340-LGS
                     1:18-cr-00340-LGS Document
                                        Document482
                                                 77-5 Filed
                                                        Filed03/30/21
                                                              10/29/18 Page
                                                                        Page115
                                                                             52 of
                                                                                of 157
                                                                                   54




            been made public,        including ongoing law enforcement efforts to

            determine      whether     any   other   co-conspirators          involved                   in     the

            Subject Offenses should be charged with criminal offenses and law

            enforcement      efforts    to   identify     any   proceeds         of              the    Subject

            Offenses, separate from and in addition to the Original Subject

            Property and the Remaining Subject Property, that are subject to

            forfeiture to the United States .




                                                                                      -- ---· ... .. -·-- ...- · ·-·

- -------·- -------- - -
                                   .
                            ··-·------------· --- ---•-- ·• ~- - - - - -   - - - - - ·--               ---------- - -



                                                                                         '   .
                                                                                  . r- ·-· . ' .
                                                                                 --------.-------....--. .. -           - --- -- ....,,___ , __
                                                                             ~
                                                                                 ....... " -                           ·- ..   -- --- .   .   -- .   -

                                                     51
    Case
     Case1:18-cr-00340-LGS
          1:18-cr-00340-LGS Document
                             Document482
                                      77-5 Filed
                                             Filed03/30/21
                                                   10/29/18 Page
                                                             Page116
                                                                  53 of
                                                                     of 157
                                                                        54




       35 .   Accor din gly ,   I   also    respectfully           request    that      this

Affidavit be sealed until further order of the Cou rt so as not to

jeopardize the ongoi ng i nvestigation of this matter ,                      except that

the Government may without further orde r from this Court produce

thi s Affidavi t    in the Cri mi nal Case and in any other criminal or

forfeiture proceedings as necessary to compl y with a n y discovery

and disclosure obl igations .

Dated:        New York , New York
              October 22 , 20 18



                                       Special Agen t
                                       Federal Bureau ·of Investigation




       .              .   .


It ·.i, ~ . '•b.~Tr,e.l:ry .t9R,DERED that this Affidavit shall remain under seal
until f~Jrt-.nh'ir· ·order of the Court (subject to th~ exceptions set
forth in paragraph 35 above).



                                                                                 -·· - ... _.. ... -- ·-




                                                ·.   __ ,..._._.



                                           52
                                     Case
                                      Case1:18-cr-00340-LGS
                                           1:18-cr-00340-LGS Document
                                                              Document482
                                                                       77-5 Filed
                                                                              Filed03/30/21
                                                                                    10/29/18 Page
                                                                                              Page117
                                                                                                   54 of
                                                                                                      of 157
                                                                                                         54




                              UNITED STATES DISTRICT COURT
                              SQPTH~RN Disr~ICT QF N~W YORK
                                 -    -       -   -   -    -   -   -   -   -   -   -   -   -   -           X
                                9 , 000 ETHER FROM ETHER WALLET
                                ADDRESS ''OxdA6F983076725cB2899205
                                Al6E16dled60a0067A,"

                                                                                   -   -   -   -   -   -   X

                                                                                WARRANT OF SEIZURE
                                                                           PURSUANT TO 18 U . S.C. § 981

                                              TO :        ANY LAW ENFORCEMENT OFFICER AUTHORIZED BY LAW

                                          An Affida~it having been made before me by Brandon S.
                              Racz, a Special Agent with the Federal Bureau of Investigation,
                              that he has reason to believe that the above-captioned property is
                              subject to seizure and forfeiture pursuant to 18 u : s.c . §
                              981(a) (1) (C), and as I am satisfied that there is probable cause
                              to believe that the property so described is subject to seizure
                              and forfeiture pursuant to said statute,

                                        YOU ARE HEREBY COMMANDED AND AUTHORIZED to seize the
                             property described below ·by effectuating an electronic or digital
                             transfer over the internet, or by serving a copy of this warrant
                             of seizure upon any person or entity presently in possession or
                             control of the property and directing them to effectuate such a
                             transfer :

                                          9,000    ETHER    FROM     ETHER     WALLET                          ADDRESS
                                          "OxdA6F983076725cB2899205Al6El6dled60a0067A"

                                       YOU ARE FURTHER COMMANDED AND AUTHORI ZED to p~epare a
                             written inventory of the property seized and promptly return this
                             warrant anct •inventory bef,ore this Court as required by law .
..
~ ,-   .... .......
-    -- - -----•·-    .   .... · . -. -····
     - - - -. --f>ated:·
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 118 of 157




                  EXHIBIT 3
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-JLK  DocumentDocument 482 on
                                 85-2 Entered Filed 03/30/21
                                                  FLSD  DocketPage 119 of 157
                                                               07/05/2018  Page 2 of 3



  From: "Axelrod, David L." <AxelrodD@ballardspahr.com>
  Date: 4/12/18 8:37 PM (GMT-05:00)
  To: "Donald J. Enright" <denright@zlk.com>
  Subject: [External] Centra


  Don –

       1.    Centra will agree to a freeze of all of defendants’ accounts containing ICO proceeds. As I’ve told
            you before, all of the proceeds from the ICO went to the ETH wallet. This includes proceeds that
            were originally sent in other currencies such as Bitcoin. When Centra received Bitcoin it
            converted the Bitcoin to ETH and the ETH went to the ETH wallet. Since November that wallet
            has contained 100,000 ETH, roughly equivalent to $45 million.

            Centra raised approximately 51,000 ETH from the ICO. I’ve attached a summary showing when
            and how this ETH was collected. The remainder of the assets in the ETH wallet are not proceeds
            from the ICO but Centra is amenable to freezing those assets as well.

            Centra funded its operations not through ICO proceeds, but in part by selling CTR on currency
            exchanges. Accordingly, the money in Centra’s bank account is not ICO proceeds.

       2.    Centra will agree to a hold of all of Centra’s records. Indeed, currently all of Centra’s electronic
            assets (computers, phones, etc.) are in the possession of DOJ. Thus, these records will not be
            destroyed.

       3.    Centra cannot agree that each Defendant provide an accounting because (a) DOJ has all of
            Centra’s records; (b) Sharma and Farkas are detained; (c) Trapani knows nothing about the
            company; and (d) Hagner is dead.

  Please let me know if these terms are agreeable.

  Thanks,

  Dave

  David L. Axelrod




   1735 Market Street, 51st Floor
   Philadelphia, PA 19103-7599
   215.864.8639 DIRECT
   215.864.8999 FAX

  202.277.3215 MOBILE | axelrodd@ballardspahr.com
  VCARD


  www.ballardspahr.com
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-JLK  DocumentDocument 482 on
                                 85-2 Entered Filed 03/30/21
                                                  FLSD  DocketPage 120 of 157
                                                               07/05/2018  Page 3 of 3



  From: Donald J. Enright [mailto:denright@zlk.com]
  Sent: Wednesday, April 11, 2018 6:21 PM
  To: Axelrod, David L. (Phila)
  Subject: Centra

  David-

  The Court’s order encouraged us to keep talking, and I haven’t heard from you, so I thought I would
  reach out. Do you want to have a call tomorrow afternoon to discuss? Or should I just wait to see your
  opposition papers on Friday?

  Please let me know. Thanks.

  Donald J. Enright, Esq.
  LEVI&KORSINSKY LLP
  1101 30th Street, NW
  Suite 115
  Washington, DC 20007
  (202) 524-4292 (office direct)
  (202) 333-2121 (facsimile)
  (301) 455-4208 (mobile)
  denright@zlk.com | www.zlk.com

  Admitted in DC, MD and NJ. Not admitted in NY, CT or CA. This email message contains information belonging to the law firm of
  Levi & Korsinsky LLP, which may be privileged, confidential and/or protected from disclosure. The information is intended only for
  the use of the individual or entity named above. If you think you have received this message in error, please email the sender. If you
  are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. This email is not intended to create an
  attorney-client relationship between you and Levi & Korsinsky LLP. If you communicate with us in connection with a matter for
  which we do not already represent you, your communication may not be treated as privileged or confidential. In some jurisdictions
  this email may be considered advertising. Prior results do not guarantee similar outcomes.
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 121 of 157




                  EXHIBIT 4
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-JLK  DocumentDocument 482 on
                                 63-1 Entered Filed 03/30/21
                                                  FLSD  DocketPage 122 of 157
                                                               04/13/2018  Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No.: 1:17-cv-24500-JLK

   JACOB ZOWIE THOMAS RENSEL,
   individually and on behalf of all others
   similarly situated,

                          Plaintiff,

   v.

   CENTRA TECH, INC., SOHRAB SHARMA,
   RAYMOND TRAPANI, ROBERT FARKAS,
   and WILLIAM HAGNER,

                          Defendants.

                SUPPLEMENTAL DECLARATION OF DAVID L. AXELROD

         I, David L. Axelrod, declare as follows:

         1.      I am a member of good standing of the bar of the State of New York, the District

  of Columbia, and the Commonwealth of Pennsylvania, and am admitted pro hac vice to

  represent Centra Tech, Inc. Sohrab Sharma, Raymond Trapani, Robert Farkas, and William

  Hagner (collectively “Defendants”) in this matter. This declaration is based on my own personal

  knowledge of the matters stated herein.

         2.      I submit this declaration in support of Defendants’ Response to Plaintiff’s

  Renewed Motion For A Temporary Restraining Order, Asset Freeze, Document Preservation

  Order, And Order To Make Accounting And Other Ancillary Relief.

         3.      On or about April 1, 2018, defendants Sharma and Farkas were arrested pursuant

  to a criminal complaint filed in the Southern District of New York. They remain in federal

  custody as of this filing, pending transfer to New York for an initial appearance and arraignment.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-JLK  DocumentDocument 482 on
                                 63-1 Entered Filed 03/30/21
                                                  FLSD  DocketPage 123 of 157
                                                               04/13/2018  Page 2 of 2



         4.      In connection with that investigation, the Department of Justice (“DOJ”) served

  comprehensive subpoenas on Centra Tech requiring, in effect, that Centra Tech hand over all of

  its records to DOJ. On April 11, 2018, Centra Tech’s office electronics, including workplace

  computers and employer-issued cellular telephones, were voluntarily turned over to the Federal

  Bureau of Investigation (“FBI”).

         5.      Also pursuant to the subpoenas, DOJ demanded that Centra Tech turn over the

  two halves of the private key, controlled by Robert Farkas and Allan Shutt. On April 11, 2018,

  Mr. Shutt met with agents of the FBI and relinquished his half of the private key.

         6.      On April 13, 2018, Centra Tech was served with a seizure warrant, a true and

  accurate copy of which is attached as Exhibit 1 to this Declaration.

         I declare under penalty of perjury that the foregoing is true and correct.

  Executed this 13th day of April 2018.

                                                               /s/ David L. Axelrod
                                                               David L. Axelrod




                                                   2
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-JLK  DocumentDocument 482 on
                                 63-2 Entered Filed 03/30/21
                                                  FLSD  DocketPage 124 of 157
                                                               04/13/2018  Page 1 of 1
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 125 of 157




                  EXHIBIT 5
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 126 of 157
                                                              12/13/2019  Page 1 of 9



                            United States District Court
                                      for the
                            Southern District of Florida

   Jacob Zowie Thomas Rensel and          )
   others, Plaintiff,                     )
                                          )
   v.                                     )
                                            Civil Action No. 17-24500-Civ-Scola
                                          )
   Centra Tech, Inc. and others,          )
   Defendants.                            )

             Order Granting Plaintiffs’ Motion for Default Judgment
        Consistent with Federal Rule of Civil Procedure 55(b)(2), the Plaintiffs seek
  the Court’s entry of a default judgment against Defendant Centra Tech, Inc.
  (“Centra Tech”). A Clerk’s default was entered against Centra Tech on January
  30, 2019. (ECF No. 169.) Centra Tech moved to set aside the Clerk’s default on
  June 15, 2019 (ECF No. 214), but the Court denied Centra Tech’s motion on
  September 12, 2019. (ECF No. 234.) The Plaintiffs motion is now properly before
  this Court.
  I.     Background
        In December of 2017, the Plaintiffs in this case filed a class action
  complaint against Defendant Centra Tech and a number of related individuals.
  Defendant Centra Tech, a company founded in May 2016, purported to sell
  cryptocurrency, “Centra Tech Tokens” or “CTR Tokens,” in an initial coin offering
  (“ICO”). The ICO allegedly raised funds for, among other things, a debit card
  backed by Visa and Mastercard that would allow users to instantly use
  cryptocurrencies to make purchases. Between July 23, 2017 and April 20, 2018,
  Centra Tech’s ICO raised more than $32 million from thousands of investors.
  The founders of Centra Tech, Defendants Sharma, Farkas, and Trapani are
  currently the subjects of an SEC enforcement action for securities fraud (S.E.C.
  v. Sharma et al., No. 18-cv-2909-DLC (S.D.N.Y.)1 and are being criminally
  prosecuted in the Southern District of New York for the fraudulent Centra Tech
  scheme. United States v. Sharma et al., No. 18-cr-340-LGS (S.D.N.Y.).
        This case was originally filed against nine defendants; some are co-
  conspirators in the criminal case, while others were only peripherally involved
  with the alleged sale of false securities. The Court granted motions to dismiss as


  1 The SEC action is currently stayed during the pendency of the criminal
  prosecution.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 127 of 157
                                                              12/13/2019  Page 2 of 9



  to a handful of Defendants and the Plaintiffs voluntarily dismissed the remaining
  individual Defendants. The only remaining Defendant is Centra Tech.
  II.    Legal Standard
         Federal Rule of Civil Procedure 55(b)(2) authorizes a court to enter default
  judgment against a defendant who fails to plead or otherwise defend. Fed. R. Civ.
  P. 55(b)(2). A “defendant, by his default, admits the plaintiff’s well-pleaded
  allegations of fact,” as set forth in the operative complaint. Eagle Hosp.
  Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009).
  In issuing a default judgment, a court may award damages “without a hearing
  [if the] amount claimed is a liquidated sum or one capable of mathematical
  calculation,” as long as “all essential evidence is already of record.” S.E.C. v.
  Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th Cir. 2005) (quoting Adolph Coors
  Co. v. Movement Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir.
  1985)).
  III.   Analysis
         A. Violation of Section 12(a)(1) of the Securities Act
         Section 12(a)(1), 15 U.S.C. § 77l(a)(1), of the Securities Act creates a private
  right of action against any person who “offers or sells a security in violation of”
  Section 5, 15 U.S.C. § 77e, of the Securities Act. See, e.g., Raiford v. Buslease,
  Inc., 825 F.2d 351, 353 (11th Cir. 1987). In order to establish liability under
  Section 12(a)(1), a Plaintiff must prove (1) the defendants sold or offered to sell
  securities; (2) no registration statement was in effect as to the securities; and (3)
  interstate transportation or communication and the mails were used in
  connection with the sale or offer of sale. SEC v. Levin, 849 F.3d 995, 1001 (11th
  Cir. 2017).
         A transaction or an investment contract qualifies as a security if it is: (1)
  an investment of money; (2) in a common enterprise; (3) with a reasonable
  expectation of profits to be derived from the entrepreneurial or managerial efforts
  of others. SEC v. R.G. Reynolds Enters., 952 F.2d 1125, 1130 (9th Cir. 1991)
  (citing Hocking v. Dubois, 885 F.2d 1449, 1455 (9th Cir. 1989) (en banc), cert.
  denied, 494 U.S. 1078 (1990)).
           Here, each of these elements is present. First, Plaintiffs invested Bitcoin,
  Ethereum, and other digital currencies to purchase CTR Tokens. (ECF No. 97 at
  ¶¶ 3, 32-41, 316.) As this Court has already recognized, under established law,
  an investment of cryptocurrency constitutes an “investment of money.” (ECF No.
  79 at 9-10 (citing SEC v. Friendly, 49 F. Supp. 2d 1363, 1368-69 (S.D. Fla. 1999)
  (King, J.))).
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 128 of 157
                                                              12/13/2019  Page 3 of 9



           Second, by purchasing CTR Tokens, Plaintiffs invested in a “common
  enterprise” with Defendant Centra Tech and its founders. In the Eleventh Circuit,
  “a common enterprise exists where the fortunes of the investor are interwoven
  with and dependent upon the efforts and success of those seeking the
  investment.” SEC v. Unique Fin. Concepts, Inc., 196 F.3d 1195, 1199 (11th Cir.
  1999) (citation and quotations omitted). As this Court has recognized, “the
  fortunes of individual investors in the Centra Tech ICO were directly tied to the
  failure or success of the products the Defendants purported to develop,” and
  “[a]n individual investor could exert no control over the success or failure of this
  investment.” (ECF NO. 79 at 10.) Plaintiffs have thus established the existence
  of a common enterprise.
           Third, the “reasonable expectation of profit” prong is satisfied when “the
  efforts made by those other than the investor are the undeniably significant ones,
  those essential managerial efforts which affect the failure or success of the
  enterprise.” Bamert v. Pulte Home Corp., 445 Fed. App’x 256, 262 (11th Cir. 2011)
  (quoting Williamson v. Tucker, 645 F.2d 404, 418 (11th Cir. 1981)). Here, because
  the success of the CTR Tokens purchased by Plaintiffs was entirely dependent
  on the efforts and actions of the Defendant, the third prong is satisfied.
  Accordingly, the offering of CTR Tokens was an investment contract under the
  Securities Act, such that the Defendant sold or offered to sell securities by virtue
  of the Centra Tech ICO.
         Additionally, no registration statement was ever filed with the SEC in
  connection with the Centra Tech ICO or CTR Tokens, ECF No. 97 at ¶ 82, nor
  has Centra Tech ever claimed that any such a registration was filed or in effect.
  Finally, Centra Tech utilized “an instrumentality of interstate commerce,” by
  marketing and selling CTR Tokens on the internet, including through the Centra
  Tech Token Sale Home Page and the Centra Tech Smart Contracts. Id. at ¶ 315;
  ECF No. 79 at 11 (citing SEC v. Levin, No. 12-cv-21917, 2013 WL 594736, at *12
  (S.D. Fla. Feb. 14, 2013) (King, J.) (“the Internet which necessarily includes
  email, is an ‘instrumentality of interstate commerce.’”)).
         Based on the foregoing, Plaintiffs have established a sufficient basis for
  relief under Section 12(a)(1) and thus, the Court may proceed to determine the
  appropriate damages.
         B. Violation of Section 10(b) and SEC Rule 10b-5
        Centra Tech is also liable under Section 10(b) of the Exchange Act and
  SEC Rule 10b-5 promulgated thereunder. The elements of a securities fraud
  claim under Rule 10b are: “(1) that the defendant committed a deceptive or
  manipulative act, (2) in furtherance of the alleged scheme to defraud, (3) with
  scienter, and (4) reliance.” In re: Altisource Portfolio Sols., S.A. Sec. Litig., No. 14-
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 129 of 157
                                                              12/13/2019  Page 4 of 9



  81156-CIV- WPD, 2015 WL 11988900, at *5 (S.D. Fla. Dec. 22, 2015) (citing In
  re Alstom SA, 406 F. Supp. 2d 433, 474 (S.D.N.Y. 2005)).
          Here, Centra Tech made numerous material misrepresentations. (ECF No.
  97 at ¶¶ 216-242.) It claimed that the Centra Tech Debit Card would be able to
  operate on Visa and Mastercard networks and allow users to make transactions
  in digital currencies in “real time.” (Id. at ¶ 230.) However, Centra Tech was
  never authorized to use the Visa or Mastercard networks and the Centra Tech
  Debit Card never allowed users to make digital currency transactions in real
  time. Centra Tech also fabricated fictional executives who they claimed were
  working with Centra Tech, touted Centra Tech’s nonexistent insurance policy,
  and made false claims regarding state licenses to increase investor confidence
  and solicit additional purchases of CTR Tokens. (Id. at ¶¶ 270-285; 286-291;
  292-299.) Centra Tech made these statements to induce Plaintiffs and the
  general public to invest in more unregistered CTR Token securities and as part
  of a scheme to artificially inflate the value of the patently worthless unregistered
  CTR Token securities. (Id. at ¶¶ 336.)
          Centra Tech made these material misrepresentations with the requisite
  scienter because the misrepresentations were either intentional or made with
  reckless disregard for accuracy for the purposes of (a) personal financial gain; (b)
  inflating market demand for CTR Tokens during the Centra ICO; and (c) securing
  additional financing to continue as a growing concern. (Id. at ¶ 322-325.) Centra
  Tech had actual knowledge that: (i) Centra Tech had not been authorized to use
  the Centra Card on the Visa or Mastercard networks; (ii) the Company was not
  in a “partnership” with Bancorp”; (iii) both Edwards and Robinson were fictional
  persons and Defendant Trapani had not attended UCLA; (iv) Centra Tech did not
  have insurance during the official Centra Tech ICO; (v) the Company lacked any
  state money transmitter licenses during the Centra Tech ICO; and (vi) the certain
  named Defendants were not Centra Tech’s managing partners. (Id. at ¶ 323.)
  Indeed, on July 17, 2019, one of the Centra Tech founders, Defendant Trapani,
  pled guilty to the identical fraudulent scheme Plaintiffs’ Exchange Act claims are
  premised on. See U.S. v. Trapani, S1-18-Cr-340 (LGS) (S.D.N.Y.), ECF No. 147.
          Finally, the Plaintiffs relied upon Defendants’ false statements in deciding
  to purchase CTR Tokens during the ICO or on cryptocurrency exchanges at
  artificially inflated prices. (ECF No. 97 at ¶ 340; ECF No. 260-2 at ¶ 5; ECF No.
  260-3 at ¶ 3; ECF No. 212-7 at ¶¶ 14–16; ECF No. 212-8 at ¶¶ 14–16; ECF No.
  260-4 at ¶ 4, ECF No. 260-5 at ¶ 5; ECF No. 260-6 at ¶ 3.)
          Based on the foregoing, the Plaintiffs have established a sufficient basis
  for relief under Section 10(b) and Rule 10b-5 and thus, the Court may determine
  the appropriate amount of damages.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 130 of 157
                                                              12/13/2019  Page 5 of 9



         C. Damages
         In seeking a default judgment, the Plaintiffs bear the burden of proving
  damages. They may do so through affidavits and other documentary evidence
  showing the amount and calculation of damages. Tara Prods. Inc. v. Hollywood
  Gadgets, Inc., 449 F. App’x 908, 911–12 (11th Cir. 2011). “Where all the essential
  evidence is on record, an evidentiary hearing on damages is not required.” Empire
  Today, LLC v. Monblatt, No. 18-cv-61219, 2019 WL 1491701, at *2 (S.D. Fla.
  April 4, 2019) (Bloom, J.) (citations and quotations omitted). See also SEC v.
  Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of
  evidentiary hearings in a permissive tone. We have held that no such hearing is
  required where all essential evidence is already of record.”) (citations omitted).
         “Damages under § 12(a)(2) are measured by the difference between (i) the
  amount of consideration the plaintiff originally paid for the security, plus
  prejudgment interest, less (ii) the amount for which the plaintiff sold the
  [security], together with any income the plaintiff received on the security.’” In re
  MetLife Demutualization Litig., 624 F. Supp. 2d 232, 271 (E.D.N.Y. 2009).
         Because investors invested using BTC or ETH, the Securities Act requires
  that Plaintiffs’ Section 12 damages be calculated in terms of BTC or ETH. In
  providing a damages remedy for those who have sold their original securities, the
  Securities Act sought to put these injured investors back to their original, pre-
  investment position, thus effectuating the “substantial equivalent of rescission.”
  Pinter v. Dahl, 486 U.S. 622, 641, n.18 (1988) (“Section 12 was adapted from
  common- law (or equitable) rescission, … which provided for restoration of the
  status quo by requiring the buyer to return what he received from the seller. The
  statute, however, differs significantly from the source material. In particular, it
  permits the buyer who has disposed of the security to sue for damages … This
  damages calculation results in what is the substantial equivalent of rescission.”)
         Accordingly, the proper computation of Plaintiffs’ damages is the value of
  the BTC or ETH consideration paid for CTR Tokens reduced by the amount
  realized through that sale of CTR Tokens on the date of sale, if any. See, e.g.,
  Kane v. Shearson Lehman Hutton, Inc., 916 F.2d 643, 646 (11th Cir. 1990)
  (equating the damages provision in Section 12 of the Securities Act to the
  damages provided by Fla. Stat. § 517.211 and stating that such rescissory relief
  entitles a purchaser to “rescind his purchase, or, if he has already sold at a loss,
  to be put by an award of damages in as good a position as if he had rescinded
  the transaction”).
         This method of computation is consistent with the proper method of
  computing Plaintiffs’ damages under Section 10(b). Where, as here, the
  defendant acquires Plaintiffs’ property through fraudulent conduct, “damages
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 131 of 157
                                                              12/13/2019  Page 6 of 9



  are the amount of the defendant’s profit.” Affiliated Ute Citizens of Utah v. U.S.,
  406 U.S. 128, 155 (1972); see also Pidcock v. Sunnyland America, Inc., 854 F.2d
  443, 446 (11th Cir. 1988) (“once it has been determined that a purchaser
  acquired property by fraud, any profit subsequently realized . . . should be
  deemed the proximate cause of the fraud.”). Here, Centra Tech realized profits
  through the appreciation of the BTC and ETH it acquired from Plaintiffs through
  fraud. Plaintiffs are entitled to retain the benefit of that appreciation under both
  Section 12 of the Securities Act and Section 10(b) of the Exchange Act. Scheck
  Investments, L.P. v. Kensington Management, Inc., No. 04-21160, 2009 WL
  1916501, at *4 (S.D. Fla. July 2, 2009) (Moreno, J.) (“Disgorgement of ill-gotten
  gains or profits from one who sells securities in violation of federal securities law
  is an accepted remedy in our Circuit.”).
         i. Plaintiff Rensel’s Losses: $350.10
        Plaintiff Rensel purchased 13,369 CTR Tokens in exchange for 23.4 ETH.
  When Rensel sold those CTR Tokens he received BTC worth less than 23.4 ETH.
  (ECF No. 260-2 at ¶ 6.) Specifically, he received 1.18964396 BTC, then worth
  23.1228 ETH. (Id. ¶ 7–8.) Accordingly, Rensel’s total losses as a result of
  investing in CTR Tokens is 1.177 ETH. (Id. ¶ 9.) The dollar value of Rensel’s total
  losses as a result of investing in CTR Tokens is $350.10. (Id. ¶ 10.) Rensel is
  thus entitled to a judgment against Centra Tech in the amount of $350.10.
         ii. Plaintiff He’s Losses: $2,672,864.54
         Plaintiff He purchased 1,283,717 CTR Tokens in exchange for 203.0054
  BTC and 511.35 ETH. (ECF No. 260-3 at ¶ 4.) When He sold those CTR Tokens,
  he received less than 66.7 BTC in exchange. (Id. at ¶ 5.) He’s total losses as a
  result of his investment in CTR Tokens is 136.3069 BTC and 511.35 ETH. (Id. at
  ¶ 6.) The dollar value of that BTC and ETH on the dates of He’s sales was
  $2,672,864.54. (Id. at ¶¶ 7-10.) He is thus entitled to a judgment against Centra
  Tech in the amount of $2,672,864.54.
         iii. Plaintiff Chi Hao Poon’s Losses: $111,331.20
        Plaintiff Poon purchased 68,000 CTR Tokens in exchange for 160 ETH.
  (ECF No. 97 at ¶ 40.) Accordingly, Plaintiff Poon’s total losses from investing in
  CTR Tokens is 160 ETH. On December 14, 2017, the date the complaint and
  summons in this action were served upon Defendant Centra Tech, the average
  closing price of ETH was $695.82. (ECF No. 260-3 at 27.) Accordingly, the dollar
  value of Poon’s total losses as a result of investing in CTR Tokens is $111,331.20.
  Poon is thus entitled to a judgment against Centra Tech in the amount of
  $111,331.20.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 132 of 157
                                                              12/13/2019  Page 7 of 9



         iv. Plaintiff King Fung Poon’s Losses: $69,582
        Plaintiff King Fung Poon purchased 56,000 CTR Tokens in exchange for
  100 ETH. (ECF No. 97 at ¶ 42.) Accordingly, Plaintiff King Fung Poon’s total
  losses from investing in CTR Tokens are 100 ETH. On December 14, 2017, the
  date the complaint and summons in this action were served upon Defendant
  Centra Tech, the average closing price of ETH was $695.82. (ECF No. 260-3 at
  27.) Accordingly, the dollar value of King Fung Poon’s total losses as a result of
  investing in CTR Tokens is $69,582. King Fung Poon is thus entitled to a
  judgment against Centra Tech in the amount of $69,582.
         v. Plaintiff Lee’s Losses: $20,874.60
         Plaintiff Lee purchased 6,000 CTR Tokens in exchange for 30 ETH. (ECF
  No. 260-4 at ¶ 5.) Accordingly, Plaintiff Lee’s total losses from investing in CTR
  Tokens are 30 ETH. (Id. ¶ 6.) On December 14, 2017, the date the complaint and
  summons in this action were served upon Defendant Centra Tech, the average
  closing price of ETH was $695.82. ( Id. ¶ 7.) Accordingly, the dollar value of
  Lee’s total losses as a result of investing in CTR Tokens is $20,874.60. (Id. ¶ 9.)
  Lee is thus entitled to a judgment against Centra Tech in the amount of
  $20,874.60.
         vi. Plaintiff Ganczarek’s Losses: $28,265.30
        Plaintiff Ganczarek purchased 8,204.99 CTR Tokens in exchange for 40
  ETH and 0.026111 BTC. (ECF No. 260-5 at ¶ 5.) Accordingly, Plaintiff
  Ganczarek’s total losses from investing in CTR Tokens are 40 ETH and 0.026111
  BTC. (Id. ¶ 7.) On December 14, 2017, the date the complaint and summons in
  this action were served upon Defendant Centra Tech, the average closing price
  of ETH was $695.82 and the average closing price of BTC was $16,564. (Id. ¶ 8.)
  Accordingly, the dollar value of Ganczarek’s total losses as a result of investing
  in CTR Tokens is $28,265.30. (Id. ¶ 10.) Ganczarek is thus entitled to a judgment
  against Centra Tech in the amount of $28,265.30.
         vii. Plaintiff Warren’s Losses: $33,648.90
        Plaintiff Warren purchased 39,528 CTR Tokens in exchange for
  1.75796768 BTC. (ECF No. 260-6 at ¶ 4.) Accordingly, Plaintiff Warren’s total
  losses from investing in CTR Tokens are 1.75796768 BTC. (Id. ¶ 6.) On December
  17, 2017, the date of his investment, and four days after the complaint and
  summons in this action were served upon Defendant Centra Tech, the average
  closing price of BTC was $19,140.80. (Id. ¶ 5.) Accordingly, the dollar value of
  Warren’s total losses as a result of investing in CTR Tokens is $33,648.90. (Id. ¶
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 133 of 157
                                                              12/13/2019  Page 8 of 9



  7.) Warren is thus entitled to a judgment against Centra Tech in the amount of
  $33,648.90.
  IV.    Conclusion
          Based on the foregoing, the Court grants the Plaintiffs’ Motion for Default
  Judgment against Centra Tech. (ECF No. 260.) The Court grants the following
  relief:
           i. Judgment is hereby entered in favor of Plaintiff Jacob Zowie Thomas
  Rensel and against Centra Tech in the amount of $350.10 plus prejudgment
  interest at the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017
  and post-judgment interest at the statutory rate set forth in 28 U.S.C. §1961
  until the judgment is satisfied.
          ii. Judgment is hereby entered in favor of Plaintiff Wang Yun He and
  against Centra Tech in the amount of $2,672,864.54 plus prejudgment interest
  at the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
         iii. Judgment is hereby entered in favor of Plaintiff Chi Hao Poon and
  against Centra Tech in the amount of $111,331.20 plus prejudgment interest
  at the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
         iv. Judgment is hereby entered in favor of Plaintiff King Fung Poon and
  against Centra Tech in the amount of $69,582 plus prejudgment interest at the
  rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
          v. Judgment is hereby entered in favor of Plaintiff Jae J. Lee and
  against Centra Tech in the amount of $20,874.60 plus prejudgment interest at
  the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
         vi. Judgment is hereby entered in favor of Plaintiff Mateusz Ganczarek
  and against Centra Tech in the amount of $28,265.30 plus prejudgment interest
  at the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  263 Entered      03/30/21
                                              on FLSD  DocketPage 134 of 157
                                                              12/13/2019  Page 9 of 9



        vii. Judgment is hereby entered in favor of Plaintiff Rodney Warren and
  against Centra Tech in the amount of $33,648.90 plus prejudgment interest at
  the rate set forth in Fla. Stat. § 55.03 beginning on July 23, 2017 and post-
  judgment interest at the statutory rate set forth in 28 U.S.C. §1961 until the
  judgment is satisfied.
         The Plaintiffs’ motions to strike (ECF No. 223), Centra Tech’s motion to
  quash (ECF No. 242), Defendant Sharma’s motion to quash (ECF No. 243), and
  Plaintiffs’ motion to strike (ECF No. 252) are denied as moot. The case will
  remain open as the Plaintiffs motions for sanctions (ECF Nos. 222, 230, 232) are
  still under consideration by Magistrate Judge Becerra.
         Done and ordered, in chambers, in Miami, Florida on December 13, 2019.




                                             Robert N. Scola, Jr.
                                             United States District Judge
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 135 of 157




                  EXHIBIT 6
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  276 Entered      03/30/21
                                              on FLSD  DocketPage 136 of 157
                                                              02/04/2020  Page 1 of 4



                                   United States District Court
                                             for the
                                   Southern District of Florida

      Jacob Zowie Thomas Rensel and               )
      others, Plaintiff,                          )
                                                  )
      v.                                          )
                                                    Civil Action No. 17-24500-Civ-Scola
                                                  )
      Centra Tech, Inc. and others,               )
      Defendants.                                 )

                  Order Denying Plaintiff’s Motion for Reconsideration

         This matter is before the Court on Defendant’s motion for reconsideration
  of the Court’s Order granting the Plaintiffs’ Motion for Default Judgment. (ECF
  Nos. 264.) The Plaintiffs filed a response (ECF No. 265) and the Defendant replied
  (ECF No. 266.) The Court held a hearing on the Defendant’s motion on January
  31, 2020. The motion is now ripe for the Court’s review.
  I.       Background
         In December of 2017, the Plaintiffs in this case filed a class action
  complaint against Defendant Centra Tech and a number of related individuals.
  Defendant Centra Tech, a company founded in May 2016, purported to sell
  cryptocurrency, “Centra Tech Tokens” or “CTR Tokens,” in an initial coin offering
  (“ICO”). The ICO allegedly raised funds for, among other things, a debit card
  backed by Visa and Mastercard that would allow users to instantly use
  cryptocurrencies to make purchases. Between July 23, 2017 and April 20, 2018,
  Centra Tech’s ICO raised more than $32 million from thousands of investors.
  The founders of Centra Tech, Defendants Sharma, Farkas, and Trapani are
  currently the subjects of an SEC enforcement action for securities fraud (S.E.C.
  v. Sharma et al., No. 18-cv-2909-DLC (S.D.N.Y.)1 and are being criminally
  prosecuted in the Southern District of New York for the fraudulent Centra Tech
  scheme. United States v. Sharma et al., No. 18-cr-340-LGS (S.D.N.Y.).
         This case was originally filed against nine defendants; some are co-
  conspirators in the criminal case, while others were only peripherally involved
  with the alleged sale of false securities. The Court granted motions to dismiss as
  to a handful of Defendants and the Plaintiffs voluntarily dismissed the remaining
  individual Defendants. The only remaining Defendant is Centra Tech.



  1   The SEC action is currently stayed during the pendency of the criminal prosecution.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  276 Entered      03/30/21
                                              on FLSD  DocketPage 137 of 157
                                                              02/04/2020  Page 2 of 4



        Centra Tech failed to timely respond to the pleadings in this case and the
  Court granted default judgment against Centra Tech on December 13, 2019.
  (ECF No. 263.) Centra Tech now petitions this Court to reconsider its damages
  calculation in the default judgment order. (ECF No. 264.) For the reasons stated
  below, the Court denies Centra Tech’s motion.
  II.    Legal Standard
        The decision to grant or deny a motion for reconsideration is committed to
  the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
  1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
  discretion). Reconsideration is appropriate only in very limited circumstances,
  such as where “the Court has patently misunderstood a party, where there is an
  intervening change in controlling law or the facts of a case, or where there is
  manifest injustice.” See Vila v. Padron, No. 04-20520, 2005 WL 6104075, at *1
  (S.D. Fla. Mar. 31, 2005) (Altonaga, J.). “Such problems rarely arise and the
  motion to reconsider should be equally rare.” See id. (citation omitted). In order
  to obtain reconsideration, “the party must do more than simply restate its
  previous arguments, and any arguments the party failed to raise in the earlier
  motion will be deemed waived.” See id. “[A] motion for reconsideration should
  not be used as a vehicle to present authorities available at the time of the first
  decision or to reiterate arguments previously made.” Z.K. Marine Inc. v. M/V
  Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
  II.    Analysis
         The Plaintiffs argue that Centra Tech failed to meet and confer with
  Plaintiffs’ counsel regarding their motion for reconsideration. (ECF No. 11 at 9.)
  “Pursuant to Local Rule 7.1(a)(3), Defendant's counsel was required to confer
  with Plaintiff’s counsel in a good faith effort to attempt to resolve the dispute and
  reduce the time, money, and energy expended in this matter.” Hoyos v. Albertelli,
  No. 17-24514, 2019 U.S. Dist. LEXIS 31391, at *4-*5 (S.D. Fla. Feb. 27, 2019)
  (Becerra, Mag. J.). Local Rule 7.1 requires movant’s counsel to “confer (orally or
  in writing)” or “make reasonable effort to confer (orally or in writing)” with all
  parties “in a good faith effort to resolve by agreement the issues to be raised in
  the motion.” Id.
         Although Centra Tech asserts that the mistake was inadvertent, there is
  no indication that Centra Tech attempted to confer later or “remedy its lack of
  conferral with Plaintiff’s counsel.” Id. at *5. On this basis alone, the Court may
  deny the Defendant’s motion. See id. Nevertheless, the Court will address the
  parties’ remaining arguments.
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  276 Entered      03/30/21
                                              on FLSD  DocketPage 138 of 157
                                                              02/04/2020  Page 3 of 4



         The Plaintiffs also raise Centra Tech’s failure to cite to Rule 60(b) as
  grounds for seeking reconsideration. (ECF No. 265 at 9.) Centra Tech responds
  by asserting that it intended to seek relief under Rule 59(e). (ECF No. 266 at 2.)
  Federal Rule of Civil Procedure 59(e) provides that a party may file a motion to
  alter or amend a judgment within 28 days after the entry of judgment. Fed. R.
  Civ. P. 59(e). “Rule 58 governs entry of judgment and generally requires that a
  judgment be set out in a separate document. Thus, where a judgment has not
  been set out in a separate document even though one is required, the time to act
  under Rule 59(e) is not implicated.” Instituform Tech., Inc. v. Amerik Supplies,
  Inc., 840 F. Supp. 2d 1336, 1348 (N.D. Ga. 2012) (citing Jackson v. Crosby, 375
  F.3d 1291, 1293 n.5 (11th Cir. 2004)).
         Here, the Defendant filed the motion for reconsideration the same day that
  the Court entered its Order on Default Judgment. (See ECF Nos. 263, 264.) A
  judgment was not set out in a separate document and therefore a motion under
  Rule 59(e) was premature. Moreover, the “exclusive method for attacking a
  default judgment in the district court is by way of a Rule 60(b) motion.” Nat’l
  Loan Acquisitions Co. v. Pet Friendly Inc., 743 F. App’x 390, 391 (11th Cir. 2018).
  Accordingly, the Court will apply Rule 60(b) to the Defendant’s motion.
         Under Rule 60(b), the Court may relieve a party from a final judgment,
  order, or proceeding if there is a showing of mistake, fraud, inadvertence,
  misconduct, newly discovered evidence, or if the judgment is void. See Am.
  Bankers Ins. Co. of Fla. V. Northwestern Nat’l Ins. Co., 198 F.3d 1332, 1337 n.4
  (11th Cir. 1999). Here, Centa Tech fails to put forth any argument as to why the
  Court should reconsider its Order.
         Damages under § 12(a)(2) of the Securities Act “are measured by the
  difference between (i) the amount of consideration the plaintiff originally paid for
  the security, plus prejudgment interest, less (ii) the amount for which the
  plaintiff sold the [security], together with any income the plaintiff received on the
  security.’” In re MetLife Demutualization Litig., 624 F. Supp. 2d 232, 271
  (E.D.N.Y. 2009). Because investors purchased CTR Tokens using Bitcoin or
  Ethereum, the Securities Act requires that Plaintiffs’ damages be calculated in
  terms of Bitcoin or Ethereum in order to place the Plaintiffs back in their pre-
  investment position. See Pinter v. Dahl, 486 U.S. 622, 641, n.18 (1988) (“Section
  12 was adapted from common- law (or equitable) rescission, … which provided
  for restoration of the status quo by requiring the buyer to return what he received
  from the seller.). See also Hodges v. Harrison, 372 F. Supp. 3d 1342, 1353 (S.D.
  Fla. 2019) (Middlebrooks, J.) (calculating damages in terms of value of
  “cryptocurrency wrongfully taken from Defendants”).
         The basis of Centra Tech’s argument is that the Court should calculate
  damages using the dollar value of the cryptocurrency originally paid by each
        Case 1:18-cr-00340-LGS
Case 1:17-cv-24500-RNS         Document
                         Document       482 Filed
                                  276 Entered      03/30/21
                                              on FLSD  DocketPage 139 of 157
                                                              02/04/2020  Page 4 of 4



  Plaintiff to purchase CTR Tokens. (ECF No. 264 at 6.) The Plaintiffs, however,
  did not use U.S. dollars to pay for the CTR Tokens and this measure of damages
  would not place investors back in their pre-investment position. Accordingly, the
  Court finds no basis to reconsider its prior ruling.
  IV.    Conclusion
       Based on the foregoing, the Defendant’s motion for reconsideration is
  denied. (ECF No. 264.)
         Done and ordered at Miami, Florida on February 3, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 140 of 157




                  EXHIBIT 7
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 141 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 142 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 143 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 144 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 145 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 146 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 147 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 148 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 149 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 150 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 151 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 152 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 153 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 154 of 157
Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 155 of 157




                  EXHIBIT 8
          Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 156 of 157
                                                  Monday, March 15, 2021 at 3:55:19 PM Eastern Daylight Time

Subject: [External]RE: Execu0ng Writs of Execu0on Against the SDNY DOJ
Date: Thursday, September 3, 2020 at 11:54:18 AM Eastern Daylight Time
From: Brill, Becky (USMS)
To:      Zack Ness

Hello Zack,

The below list is mostly correct, please note for USM 285s – 2x copies total for each plain0ﬀ.

When you men0on service on SDNY DOJ , did you mean the U.S. AZorney’s Oﬃce? If so, we are able to serve
them when we do resume service.


Respec_ully,

Becky Brill
Administra0ve Support Assistant
U.S. Marshals Service
Southern District of New York
500 Pearl Street, Suite 400
New York, NY 10007
(212) 331-7120
Email Address: Becky.Brill@usdoj.gov




From: Zack Ness <zness@zlk.com>
Sent: Wednesday, September 2, 2020 10:50 AM
To: Brill, Becky (USMS) <BBrill@usms.doj.gov>
Subject: Execu0ng Writs of Execu0on Against the SDNY DOJ

Hello Becky,

Thank you for speaking with me today. As discussed on our call, aZached you will ﬁnd copies of the signed
writs of execu0on that we seek to be served upon the SDNY DOJ. Please let me know if doing so is possible.

Addi0onally, and just to conﬁrm, what is needed to serve these writs is as follows:
     The original versions of the writs (one for each plain0ﬀ);
     Copies of the writs for execu0ng services (one for each plain0ﬀ);
     Copies for the US Marshal (one for each plain0ﬀ);
     USM 285s (one for each plain0ﬀ); and
     A bank/cashiers/business check for $625.00 (funds not used in service to be returned).

Thanks for your help with this. And just to conﬁrm, as discussed on our call, we are aware that personal
service is suspended for now during COVID-19 in the SDNY.

Best,


                                                                                                           Page 1 of 2
               Case 1:18-cr-00340-LGS Document 482 Filed 03/30/21 Page 157 of 157


Zachary Ness

--
Zachary B. Ness
Associate
LEVI&KORSINSKY LLP
1101 30th Street, NW
Washington, DC 20007
Tel.: (202) 524-4290
Dir.: (973) 842-1194
Fax: (212) 363-7171
zness@zlk.com | www.zlk.com

AdmiZed in DC. This email message contains informa0on belonging to the law ﬁrm of Levi & Korsinsky LLP, which may be privileged, conﬁden0al and/or protected
from disclosure. The informa0on is intended only for the use of the individual or en0ty named above. If you think you have received this message in error, please
email the sender. If you are not the intended recipient, any dissemina0on, distribu0on or copying is strictly prohibited. This email is not intended to create an
aZorney-client rela0onship between you and Levi & Korsinsky LLP. If you communicate with us in connec0on with a maZer for which we do not already represent
you, your communica0on may not be treated as privileged or conﬁden0al. In some jurisdic0ons this email may be considered adver0sing. Prior results do not
guarantee similar outcomes.




                                                                                                                                                             Page 2 of 2
